EXHIBIT 10.2
EXECUTION VERSION


















THIRD AMENDED AND RESTATED
EXCLUSIVE AGENCY AND
MARKETING AGREEMENT
by and between
MONSANTO COMPANY

and

THE SCOTTS COMPANY LLC
Effective as of September 30, 1998
Last Amended and Restated as of August 1, 2019






--------------------------------------------------------------------------------












Table of Contents
 
Page


ARTICLE 1 - DEFINITIONS AND RULES OF CONSTRUCTION
1


Section 1.1
Definitions
1


Section 1.2
Rules of Construction and Interpretation
10


ARTICLE 2 - EXCLUSIVE AGENCY AND DISTRIBUTORSHIP
11


Section 2.1
Appointment of the Exclusive Agent
11


Section 2.2
The Agent’s Obligations and Standards
11


Section 2.3
Appointment of Sub-Agents and Sub-Distributors
15


Section 2.4
Limitations on Agent
15


Section 2.5
Changes to Markets
15


Section 2.6
Scotts Miracle-Gro Sale Procedures
16


Section 2.7
Compliance
17


ARTICLE 3 - ACCOUNTING AND CASH FLOW FOR THE ROUNDUP L&G BUSINESS
19


Section 3.1
Bookkeeping and Financial Reporting
19


Section 3.2
Ordering, Invoicing and Cash Flow Cycle
20


Section 3.3
Expenses and Allocation Rules
21


Section 3.4
Resolution of Disputes Arising under Article 3
22


Section 3.5
Fixed Contribution to Expenses
22


Section 3.6
Commission
22


Section 3.7
[Intentionally omitted.]
23


Section 3.8
Additional Commission
23


ARTICLE 4 - ROUNDUP L&G BUSINESS MANAGEMENT STRUCTURE
25


Section 4.1
Underlying principles for the Roundup L&G Business Management Structure
25





ii



--------------------------------------------------------------------------------





Section 4.2
Steering Committee
25


Section 4.3
Business Units
27


Section 4.4
Global Support Team
27



ARTICLE 5 - DUTIES AND OBLIGATIONS OF MONSANTO
28


Section 5.1
Monsanto's Obligations and Rights
28


Section 5.2
Warranties
29


ARTICLE 6 - REPORTS AND ADDITIONAL OBLIGATIONS OF THE PARTIES
29


Section 6.1
Cooperation
29


Section 6.2
Use of EDI
29


Section 6.3
The Agent’s Systems and Reporting Obligation
29


Section 6.4
Employee Incentives
30


Section 6.5
Insurance
30


Section 6.6
Liens
30


Section 6.7
Promoting Safe Use-Practices
31


Section 6.8
Monsanto Inspection Rights
31


Section 6.9
Recalls
31


Section 6.10
New Roundup Products
31


Section 6.11
Additional Roundup Products
34


Section 6.12
Confidentiality
37


Section 6.13
Noncompetition
37


Section 6.14
Industrial Property
40


Section 6.15
Conflicts of Interest
41


Section 6.16
Records Retention
42


Section 6.17
Additional Covenant of the Agent
42


Section 6.18
Roundup Telephone Number
42





iii



--------------------------------------------------------------------------------





Section 6.19
Additional Obligations
42


Section 6.20
BEA Products
42


Section 6.21
Technology Sharing
44


ARTICLE 7 - [Intentionally omitted.]
44


ARTICLE 8 - REPRESENTATIONS, WARRANTIES, AND COVENANTS
44


Section 8.1
The Agent’s Representations and Warranties
44


Section 8.2
Monsanto’s Representations and Warranties
45


ARTICLE 9 - INDEMNIFICATION
45


Section 9.1
Indemnification and Claims Procedure
45


ARTICLE 10 - TERMS, TERMINATION, AND FORCE MAJEURE
48


Section 10.1
Terms
48


Section 10.2
[Intentionally omitted.]
48


Section 10.3
[Intentionally omitted.]
48


Section 10.4
Termination by Monsanto
48


Section 10.5
Termination by the Agent
54


Section 10.6
Roundup Sale
55


Section 10.7
Effect of Termination
57


Section 10.8
Force Majeure
57


Section 10.9
Brand Decommissioning Event
57


ARTICLE 11 - MISCELLANEOUS
58


Section 11.1
Relationship of the Parties
58


Section 11.2
Interpretation in accordance with GAAP
58


Section 11.3
Currency
59


Section 11.4
Monsanto Obligations
59


Section 11.5
Expenses
59





iv



--------------------------------------------------------------------------------





Section 11.6
Entire Agreement
59


Section 11.7
Modification and Waiver
60


Section 11.8
Assignment
60


Section 11.9
Notices
61


Section 11.10
Severability
62


Section 11.11
Equal Opportunity
62


Section 11.12
Governing Law; Dispute Resolution Procedures
63


Section 11.13
Public Announcements
65


Section 11.14
Counterparts
65







v



--------------------------------------------------------------------------------





LIST OF EXHIBITS
Exhibit D:
Permitted Products
LIST OF SCHEDULES
Schedule 1.1(a):
Activated Included Markets
Schedule 1.1(b):
Roundup Products
Schedule 2.2(a):
Annual Business Plan Template
Schedule 3.2(c):
Form of Reconciliation Statement
Schedule 3.3(c):
Income Statement Definitions and Allocation Methods
Schedule 4.2(a):
Steering Committee
Schedule 6.11(a):
Additional Roundup Products
Schedule 6.11(f):
Additional Roundup Products Trademarks
Schedule 6.20:
BEA Products







vi



--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED
EXCLUSIVE AGENCY AND
MARKETING AGREEMENT
This THIRD AMENDED AND RESTATED EXCLUSIVE AGENCY AND MARKETING AGREEMENT (this
“Agreement”) is entered into by and between Monsanto Company, a Delaware
corporation (“Monsanto”), and The Scotts Company LLC, an Ohio limited liability
company (f/k/a The Scotts Company, an Ohio corporation) (the “Agent”), to be
effective on August 1, 2019 (the “Third Amendment Date”) to amend, restate and
supersede in its entirety the Second Amended and Restated Exclusive Agency
Marketing Agreement, dated August 31, 2017, and all other agreements addressed
by or incorporated into this Agreement, dated as of September 30, 1998, as
amended and restated as of November 11, 1998, and as amended and/or restated
from time to time (collectively, the “Original Agreement”), with respect to the
countries and territories described in this Agreement. Monsanto and the Agent
are sometimes referred to herein as the “parties.”
WITNESSETH:
WHEREAS, Monsanto is engaged in the research, development, and commercialization
of certain agricultural products;
WHEREAS, Monsanto has developed and sells Roundup Products (as defined below)
and is the exclusive owner of all rights, patents, licenses, and trademarks
associated therewith, and possesses the knowledge, know-how, technical
information, and expertise regarding the process and manufacture of Roundup
Products;
WHEREAS, the Agent has certain expertise in the promotion, distribution,
marketing, and sale of home and garden products;
WHEREAS, Monsanto does not currently possess, nor desire to establish, a
distribution system for Roundup Products;
WHEREAS, the Agent’s distribution system is well-suited for the promotion,
distribution, marketing, and sale of Roundup Products; and
WHEREAS, Monsanto desires that the Agent serve as Monsanto’s exclusive agent for
the marketing and distribution of Roundup Products, and the Agent desires to so
serve, all on the terms set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing, the terms and provisions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE 1 - DEFINITIONS AND RULES OF CONSTRUCTION
Section 1.1    Definitions. As used herein, the following terms shall have the
meanings ascribed to them below:


1



--------------------------------------------------------------------------------





“365 Gross Profits” shall mean the aggregate amount of all invoice sales of
Roundup 365 less reasonable amounts for product returns and credits, trade
allowances, Cost of Goods Sold applicable to Roundup 365 and 365 Distribution
Costs of Roundup 365.
“365 Distribution Costs” shall mean the aggregate costs for freight in, freight
out, warehousing and distribution administration of Roundup 365.
“Activated Included Markets” means those Included Markets that are currently
being serviced by the Agent, which are listed on Schedule 1.1(a); provided, that
the Activated Included Markets may be modified from time to time pursuant to
Section 2.5.
“Additional Roundup Products” shall have the meaning set forth in
Section 6.11(a).
“Additional Roundup Products Formulation Data” shall have the meaning set forth
in Section 6.11(a).
“Additional Roundup Products Trade Dress” shall have the meaning set forth in
Section 6.11(l).
“Additional Roundup Products Trademarks” shall have the meaning set forth in
Section 6.11(f).
“Additional Roundup Products Trademarks License” shall have the meaning set
forth in Section 6.11(g).
“Affiliate” of a person or entity shall mean: (i) any other person or entity
directly, or indirectly through one or more intermediaries, controlling,
controlled by, or under common control with such person or entity, (ii) any
officer, director, partner, member, or direct or indirect beneficial owner of
any 10% or greater of the equity or voting interests of such person or entity,
or (iii) any other person or entity for which a person or entity described in
clause (ii) acts in such capacity.
“Ag Competitor” means any company developing, manufacturing, selling, marketing
and/or distributing agricultural herbicides with net sales of agricultural
herbicides in excess of Three Billion Dollars ($3,000,000,000) including,
without limitation, Syngenta AG, BASF SE and Corteva, Inc. (or any Affiliate of
any of such entities and its and their successors and assigns).
“Ag Market” means professionals (which, for the avoidance of doubt, includes
farmers) who purchase and use Roundup Ag Products for agricultural, professional
and industrial uses.
“Agent” shall have the meaning set forth in the preamble to this Agreement.
“Agent Elected BEA Agent Termination Date” shall have the meaning set forth in
Section 6.20(d).
“Agent Proposed Product” shall have the meaning set forth in Section 6.10(b).
“Annual Business Plan” shall have the meaning set forth in Section 2.2(a)(12)
hereof.


2



--------------------------------------------------------------------------------





“Approved Expense” shall have the meaning set forth in Section 3.3(a) hereof.
“Allocated” means allocated pursuant to the Allocation Rules set forth in
Schedule 3.3(c) hereof.
“Allocated Expense” shall have the meaning set forth in Section 3.3(c).
“BEA Agent Services” shall have the meaning set forth in Section 6.20(a).
“BEA Products” shall have the meaning set forth in Section 6.20(a).
“BEA Program EBIT” shall have the meaning set forth in Section 6.20(e).
“Brand Decommissioning Event” shall have the meaning set forth in Section 10.9.
“Brand Decommissioning Termination Fee” shall have the meaning set forth in
Section 10.4(c)(2).
“Budget” shall have the meaning set forth in Section 3.3(a) hereof.
“Business Units” shall have the meaning set forth in Section 4.3(a).
“Change of Control” means, with respect to a Person, (i) the acquisition after
the date hereof by any individual (or group of individuals acting in concert),
corporation, company, association, joint venture or other entity, of beneficial
ownership of 50% or more of the voting securities of such Person; (ii) the
consummation by such Person of a reorganization, merger or consolidation, or
exchange of shares or sale or other disposition of all or substantially all of
the assets of such Person, if immediately after giving effect to such
transaction the individuals or entities who beneficially own voting securities
immediately prior to such transaction beneficially own in the aggregate less
than 50% of such voting securities immediately following such transaction; or
(iii) the consummation by such Person of the sale or other disposition of all or
substantially all of the assets of such Person other than to an Affiliate of
such Person; provided, that with respect to Monsanto, in the case of clauses (i)
and (ii), Bayer AG is not the ultimate beneficial owner of at least 50% of the
voting securities of such Person following such transaction.
“Commission” shall have the meaning set forth in Section 3.6(a) hereof.
“Commission Statement” means, for any given Program Year, the statement prepared
by the Agent on behalf of Monsanto pursuant to Section 3.6(c) detailing Program
EBIT and the amount of the Commission for such Program Year.
“Contribution Payment” shall have the meaning set forth in Section 3.5 hereof.
“Contribution Payment Adjustment” shall have the meaning set forth in
Section 3.5 hereof.
“Convenience Termination Fee” shall have the meaning set forth in
Section 10.4(c)(1).


3



--------------------------------------------------------------------------------





“Convenience Termination Notice” shall have the meaning set forth in
Section 10.5(c).
“Cost of Goods Sold” means, for any given Program Year, the aggregate cost, as
determined in accordance with GAAP applied on a consistent basis, of Roundup
Products sold for such Program Year; provided, however, in computing this
amount, the cost of Glyphosate, which is a component of this Cost of Goods Sold,
shall equal the amount set forth in the Transfer Price, for such Program Year.
“Customers” means, with respect to the Activated Included Markets, any Lawn and
Garden Channel purchaser of Roundup Products for resale to the Lawn and Garden
Market.
“EDI” means electronic data interchange.
“Effective Date” means September 30, 1998.
“Event of Default” shall have the meaning set forth in Section 10.4(b) hereof.
“Excluded Markets” means (i) any country subject to a comprehensive U.S. trade
embargo; (ii) countries subject to other relevant embargos and trade
restrictions to the extent that such relevant embargos and trade restrictions
would materially adversely impact either party’s ability to fulfill such party’s
duties and obligations under this Agreement; (iii) each other country expressly
excluded from Included Markets and (iv) the Excluded Specified Markets. The
Excluded Markets may be modified from time to time pursuant to Section 2.5.
“Excluded Specified Markets” means every country, other than Israel and China,
throughout the continents of Europe, Africa, Asia, Australia and Antarctica.
“Exclusive Mexican Businesses” shall have the meaning set forth in the
definition of “Lawn and Garden Channels.”
“Expense(s)” shall mean any expense or cost, direct or Allocated, incurred by
either party in connection with the Roundup L&G Business, including (i) general,
marketing, administrative and technical costs or expenses which shall include
(a) the Allocated portion of the salary and bonus of the members of the Global
Support Team to the extent such members are working on matters related to the
Roundup L&G Business and (b) the Allocated portion of the salary and bonus of
the employees of Agent’s Business Units to the extent such employees are working
on matters related to the Roundup L&G Business, (ii) service costs directly
related to the Roundup L&G Business and (iii) any capital expenses approved by
the Steering Committee.
“FIFRA” means the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C.A.
§135, et seq., as amended.
“Formulation Agreement” means that certain Amended and Restated Formulation
Agreement, dated as of February 24, 2012, by and between Monsanto and the Agent,
as may be amended and/or restated from time to time, for the manufacture and
packaging by the Agent of Roundup Products solely for North America.


4



--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles as applied as of the
Effective Date, as referred to in paragraphs 10 and 11 of the American Institute
of Certified Public Accountants Statement on Auditing Standards No. 69.
“Global Support Team” shall have the meaning set forth in Section 4.4(a) hereof.
“Glyphosate” means N-phosphonomethylglycine in any form, including, but not
limited to its acids, esters, and salts.
“Included Markets” means every country throughout the North American continent,
South American continent, the Caribbean, Israel and China, other than the
Excluded Markets; provided, that the Included Markets may be modified from time
to time pursuant to Section 2.5.
“Income Taxes” means federal, state, local, or foreign taxes imposed on net
income or profits; provided, however, such term shall not include any “sales or
use” or “ad valorem” taxes (as such terms are customarily used) imposed on or
resulting from the sale of Roundup Products.
“Industrial Property” shall have the meaning set forth in Section 6.14(a)
hereof.
“Insolvency” of a Person means (a) that such Person (i) is generally not paying
its debts as they become due, or admits in writing its inability to pay its
debts generally, or makes a general assignment for the benefit of creditors or
institutes any proceeding or voluntary case seeking to adjudicate it as bankrupt
or insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief or protection of
debtors, or seeks the entry of any order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property, or (ii) takes any action to authorize any of
the actions described in the foregoing clause (i); (b) that any proceeding is
instituted against such Person seeking to adjudicate it a bankrupt or insolvent
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief or protection of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property, and, as to any such proceeding, if being contested by such
Person in good faith, such proceedings remain undismissed or unstayed for a
period of sixty (60) days; or (c) the consummation by such Person of a plan of
complete liquidation or dissolution of such Person.
“Lawn and Garden Channels” include: (i) retail outlets primarily serving the
Lawn and Garden Market; (ii) independent nurseries and hardware co-ops;
(iii) home centers (like Home Depot or Lowes); (iv) mass merchants (like
Wal-Mart or K-Mart); (v) membership/warehouse clubs serving the Lawn and Garden
Market; (vi) other current or future channels of trade generally accepted and
practiced as Lawn and Garden channels in the industry as may be determined from
time to time by the Steering Committee; and (vii) in Mexico, the following sales
channels are deemed to be exclusively within the Lawn and Garden Channels:
Wal-Mart, Grupo Chedraui, COSTCO, City Club, Soriana, HEB, Home Depot and Lowes
(the entities described in this clause (vii), the “Exclusive Mexican
Businesses”).


5



--------------------------------------------------------------------------------





“Lawn and Garden Market” means non-professionals who purchase and use Roundup
Products for Lawn and Garden Uses.
“Lawn and Garden Use” means (a) Residential Use as defined in 40 C.F.R.
152.3(u), and (b) any use for which a pesticide can be registered for use under
FIFRA or other statutes, rules and regulations throughout the Included Markets
in connection with vegetation control in, on or around homes, residential lawns,
and residential gardens.
“Laws” shall mean, with respect to any country, such country’s statutes,
regulations, rules, ordinances, or all other applicable laws.
“Legacy Termination Fee” shall have the meaning set forth in Section 10.4(c)(3).
“MM” means after each number million in U.S. Dollars.
“Material Breach” shall mean:
(a)    as to the Agent, a breach of this Agreement, which, as initially
determined by Monsanto, with the written agreement of the Agent, or as
determined by the Arbitrators pursuant to Section 10.4(g) of this Agreement:
(i) is material; (ii) has not been cured within ninety (90) days after written
notice thereof has been provided to Agent in accordance with Section 11.9
hereof; and (iii) is not remediable either by the payment of damages by Agent to
Monsanto or by a decree of specific performance issued against Agent.
(b)    as to Monsanto, a breach of this Agreement, which, as initially
determined by Agent, with the written agreement of Monsanto, or as determined by
the Arbitrators pursuant to Section 10.4(g) of this Agreement: (i) is material;
(ii) has not been cured within ninety (90) days after written notice thereof has
been provided to Monsanto in accordance with Section 11.9 hereof; and (iii) is
not remediable either by the payment of damages by Monsanto to Agent or by a
decree of specific performance issued against Monsanto.
“Material Fraud” shall mean:
(a)    as to Agent, one or more fraudulent acts or omissions committed by Agent
or its officers or employees, which, as initially determined by Monsanto, with
the written agreement of the Agent, or as determined by the Arbitrators pursuant
to Section 10.4(g) of this Agreement: (i) is material; (ii) was engaged in with
the intent to deceive Monsanto; and (iii) either a) has not been cured within
ninety (90) days after written notice thereof has been provided to Agent in
accordance with Section 11.9 hereof, or b) cannot be cured in the commercially
reasonable opinion of Monsanto, and, if applicable, the Arbitrators.
(b)    as to Monsanto, one or more fraudulent acts or omissions committed by
Monsanto or its officers or employees, which, as initially determined by Agent,
with the written agreement of Monsanto, or as determined by the Arbitrators
pursuant to Section 10.4(g) of this Agreement: (i) is material; (ii) was engaged
in with the intent to deceive Agent; and (iii) either a) has not been cured
within ninety (90) days after written notice thereof has been provided to
Monsanto


6



--------------------------------------------------------------------------------





in accordance with Section 11.9 hereof, or b) cannot be cured in the
commercially reasonable opinion of Agent, and, if applicable, the Arbitrators.
“Material Willful Misconduct” shall mean:
(a)    as to Agent, one or more acts or omissions committed by Agent or its
officers or employees, which, as initially determined by Monsanto, with the
written agreement of the Agent, or as determined by the Arbitrators pursuant to
Section 10.4(g) of this Agreement: (i) is material; (ii) constitutes willful
misconduct; and (iii) either a) has not been cured within ninety (90) days after
written notice thereof has been provided to Agent in accordance with
Section 11.9 hereof, or b) cannot be cured in the commercially reasonable
opinion of Monsanto, and, if applicable, the Arbitrators.
(b)    as to Monsanto, one or more acts or omissions committed by Monsanto or
its officers or employees, which, as initially determined by Agent, with the
written agreement of Monsanto, or as determined by the Arbitrators pursuant to
Section 10.4(g) of this Agreement: (i) is material; (ii) constitutes willful
misconduct; and (iii) either a) has not been cured within ninety (90) days after
written notice thereof has been provided to Monsanto in accordance with
Section 11.9 hereof, or b) cannot be cured in the commercially reasonable
opinion of Agent, and, if applicable, the Arbitrators.
“Mexican Roundup Ag Products” shall mean Roundup Ag Products in the Ag Market in
Mexico marketed under the brand names “Faena,” “Faena Fuerte 360,” “Rival” and
“Roundup” (or any variation thereof) as well as any new Roundup Ag Products of
any SKU size that are not labeled for the Lawn and Garden Market and are not
ready-to-use products that Monsanto may, in its sole discretion, introduce into
the Ag Market in Mexico.
“Monsanto” means Monsanto Company, a Delaware corporation.
“Monsanto CRC” shall have the meaning set forth in Section 5.1(c).
“Monsanto Elected BEA Agent Termination Date” shall have the meaning set forth
in Section 6.20(e).
“Monsanto Products” shall have the meaning set forth in Section 9.1(a)(2).
“Netbacks” means the expenses related to the Roundup L&G Business specified as
such in Schedule 3.3(c).
“New Product” shall have the meaning set forth in Section 6.10(a) hereof.
“North America” means the United States of America, Puerto Rico, Canada and
Mexico.
“North America Territories” means the United States of America, Puerto Rico,
Canada, Mexico and the Caribbean countries.


7



--------------------------------------------------------------------------------





“Other Included Markets” means any Included Market other than the North America
Territories.
“Person” means an individual, partnership, limited liability company, joint
venture, association, corporation, trust, or any other legal entity.
“Prime Rate” means, on any given date, the prime rate as published in the Wall
Street Journal, for such date or, if not published therein, in another
publication having national distribution.
“Product Information and Rights” shall mean the registration, required
registration data, information regarding formulation and/or manufacturing and/or
any rights to applicable intellectual property, including but not limited to any
such intellectual property used in or necessary for the manufacture, use, sale,
offer for sale, importation, or other exploitation of such products.
“Product Offer” shall have the meaning set forth in Section 6.10(a) hereof.
“Program EBIT” means, for any given Program Year, the amount of Program Sales
Revenues for such Program year, less the amount of Program Expenses for such
Program Year.
“Program Expenses” means, for any given Program Year, applied on a consistent
basis and in accordance with GAAP and the terms of this Agreement, the sum
(without duplication) of (i) the aggregate Approved Expenses for such Program
Year and (ii) the Cost of Goods Sold for such Program Year.
“Program Sales Revenue” means, for any given Program Year, applied on a
consistent basis and in accordance with GAAP, all revenues received or accrued
by any party hereto from the sale of Roundup Products, less reasonable amounts
for returns and credits, consistent with past practice.
“Program Year” means the period of time beginning on October 1st of a specific
calendar year and ending on September 30th of the immediately following calendar
year, or such shorter period if a particular Program Year starts or ends in the
middle of such Program Year.
“Quarter” means any consecutive three-month period of a calendar year.
“Restricted Party” shall have the meaning as set forth in Section 2.7(f) hereof.
“Roundup 365” means non-selective residual weed and grass killer to be sold
under the name Roundup Max Control 365.
“Roundup L&G Business” means the marketing, sale, and distribution of Roundup
Products through Lawn and Garden Channels to the Lawn and Garden Market for Lawn
and Garden Uses.
“Roundup Offering Materials” means any and all written descriptions of,
solicitations or proposals with respect to or any information delivered in
connection with, in each case, a potential Roundup Sale that are provided by
Monsanto to any third party, or finalized for provision to a third party, for
their evaluation of participation in a potential Roundup Sale, including,
without limitation,


8



--------------------------------------------------------------------------------





relevant historical financial information and projections, along with a written
summary of any additional information supplied orally by Monsanto to such third
parties.
“Roundup P&L” shall have the meaning set forth in Section 3.1(a).
“Roundup Products” means (i) for each of the specific countries part of the
Activated Included Markets the products registered for sale solely for Lawn and
Garden Uses under a primary or alternate brand now containing the Roundup
trademarks as listed on Schedule 1.1(b) attached hereto in the specific
container sizes and formulations described thereon, it being understood that any
change of container size or formulation in any given country part of the
Activated Included Markets shall require the approval of the Steering Committee,
(ii) such products as may be added from time to time by mutual agreement of the
parties in accordance with the terms of this Agreement and (iii) any Additional
Roundup Products, to the extent provided for by Section 6.11.
“Roundup Quiet Period” shall have the meaning set forth in
Section 10.6(a)(iii)(A).
“Roundup Records” shall have the meaning as set forth in Section 3.1(a).
“Roundup Regulatory Property” shall have the meaning set forth in Section 11.4.
“Roundup Sale” means (i) any sale, transfer, assignment or other disposition of
all or substantially all of the assets or capital stock of the Roundup L&G
Business or (ii) the license of all or substantially all of the Industrial
Property, in each case, to the extent related to the Included Markets, to a
Person other than Bayer AG or any Affiliate of Bayer AG.
“Roundup Sale Notice” shall have the meaning set forth in Section 10.6(a)(i).
“Roundup Sale Notice Trigger” shall have the meaning set forth in
Section 10.6(a)(i).
“Roundup Superior Offer” means a bona fide written offer with respect to a
Roundup Sale, which the board of directors of Monsanto (or its authorized
delegates) determines (i) is more favorable, taking into account all relevant
legal, financial and regulatory aspects, to Monsanto’s stockholders than the
transactions contemplated by the most recent proposal made by the Agent with
respect to a Roundup Sale, taking into account the contents of all information
and documentation delivered in connection with such proposal; provided, that, in
determining whether the price terms of such bona fide written offer are more
favorable, the board of directors of Monsanto (or its authorized delegates) may
not discount the Agent’s most recent proposal as a result of the fact that the
Legacy Termination Fee is an offset or credit against the total purchase price;
(ii) the failure of the board of directors of Monsanto (or its authorized
delegates) to approve or recommend such offer would be inconsistent with its
fiduciary duties under applicable law; (iii) the financing for which is fully
committed or reasonably likely to be obtained; and (iv) is reasonably expected
to be consummated on a timely basis.
“Scotts Miracle-Gro” means The Scotts Miracle-Gro Company, an Ohio corporation
and the parent of the Agent.


9



--------------------------------------------------------------------------------





“Scotts Miracle-Gro Sale” means (a) any Change of Control of (i) Scotts
Miracle-Gro, (ii) the Agent, or (iii) any entity directly or indirectly
controlling the Agent or any other Affiliate of the Agent to whom this Agreement
may be transferred pursuant to Section 11.8 of this Agreement (Scotts
Miracle-Gro or any such other entity, the “SMG Target”), or (b) the assignment
of this Agreement pursuant to Section 11.8(b)(4) of this Agreement.
“Significant Deviation” shall have the meaning set forth in Section 4.3(b)(v).
“SMG Target” shall have the meaning set forth in the definition of Scotts
Miracle-Gro Sale.
“Specified Agreements” means the agreements, documents and instruments entered
into contemporaneously with the execution of this Agreement on the Third
Amendment Date, including, without limitation (i) that certain Termination
Agreement (regarding the Brand Extension Agreement) by and between the Agent and
Monsanto; (ii) that certain Termination Agreement (regarding the
Commercialization and Technology Termination Agreement) by and between the Agent
and Monsanto; (iii) that certain BEA Asset Purchase Agreement by and between the
Agent and Monsanto; and (iv) all other agreements, documents and instruments
contemplated by each of the foregoing.
“Steering Committee” shall have the meaning set forth in Section 4.2(a).
“Termination Fee” shall have the meaning set forth in Section 10.4(c).
“Third Amendment Date” shall have the meaning set forth in the recitals to this
Agreement.
“Third-Party Indemnity” shall have the meaning set forth in Section 9.1(a)(4).
“Transfer Price” equals, for any given Program Year, $6.28 per kg ($2.85 per
pound) of Glyphosate based on a 100% Glyphosate acid equivalent basis (which
equals $1.31 per pound of 62% Glyphosate active ingredient (in the form of its
isopropylamine salt)). Either party may initiate a review of the Transfer Price
and upon such initiation, the parties will negotiate in good faith to reach a
mutually agreeable adjusted Transfer Price (the “Adjusted Transfer Price”). The
Adjusted Transfer Price shall be the Transfer Price for the three full Program
Years following the date that the Adjusted Transfer Price is determined (the
“Fixed Period”) and the Transfer Price shall not be subject to review or
adjustment during the Fixed Period. In the course of negotiations to determine
the Adjusted Transfer Price, the parties will factor in, without limitation, the
acquisition of Glyphosate acid sourced from China, the related ocean freight,
export and import costs (including, without limitation, clearing costs, port
fees, duties and taxes), inland freight costs and insurance, amination costs,
broker fees, administration expenses and premium reflecting Monsanto’s quality,
reliability and MUP regulatory support, etc.
“Unactivated Included Markets” shall have the meaning set forth in
Section 2.5(b).
“USEPA” means the United States Environmental Protection Agency.


10



--------------------------------------------------------------------------------





Section 1.2    Rules of Construction and Interpretation.
(a)    Section References. When a reference is made in this Agreement to an
Article, Section, Paragraph, Exhibit or Schedule such reference shall be to an
Article, Section or Paragraph of, or an Exhibit or Schedule to, this Agreement
unless otherwise indicated. Unless otherwise indicated, the words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Agreement
as a whole, and not to any particular Article, Section, Paragraph or clause in
this Agreement.
(b)    Construction. Unless the context of this Agreement clearly requires
otherwise: (i) references to the plural include the singular and vice versa,
(ii) “including” is not limiting and (iii) “or” has the inclusive meaning
represented by the phrase “and/or.”
(c)    Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
(d)    No Interpretation against Author. For purposes of contract interpretation
the parties to this Agreement agree they are joint authors and draftspersons of
this Agreement.
(e)    Conflicts with related Documents. The parties contemplate that various
forms, including forms for submitting purchase orders, acceptance of orders,
shipping and transportation, will be used in carrying out this Agreement. In the
event of conflict between any such forms or other documents of like import and
this Agreement, the provisions of this Agreement shall be controlling.
ARTICLE 2 - EXCLUSIVE AGENCY AND DISTRIBUTORSHIP
Section 2.1    Appointment of the Exclusive Agent. Subject to the terms and
conditions hereof, Monsanto hereby appoints and agrees to use the Agent, and the
Agent hereby agrees to serve, as Monsanto’s exclusive agent in the Lawn and
Garden Market, commencing on the Effective Date, to provide certain services in
connection with Monsanto’s marketing, sales, and distribution of Roundup
Products to Customers. Except as otherwise provided in this Agreement,
commencing on the Effective Date, Monsanto shall exclusively use the Agent for
the performance of all of the services contemplated by this Agreement.
Section 2.2    The Agent’s Obligations and Standards.
(a)    Services to be Performed by the Agent. The Agent shall perform some or
all of the following duties and obligations within the parameters and to the
extent required to implement the Annual Business Plan approved by the Steering
Committee:
(1)    Sales. Pursuant to the Annual Business Plan, the Agent shall perform
selling, sales management, and other services related to the sale of Roundup
Products.
(2)    Merchandising and In-Facility Services. The Agent shall perform in-store
merchandising, store set-up, and other services related to the in-store
promotion of Roundup Products.


11



--------------------------------------------------------------------------------





(3)    Warehousing and Inventory.
(i)    Warehousing. The Agent shall arrange for warehouse services for all
Roundup Products until such time as the products are delivered to proper
carriers. The Agent agrees to comply with all applicable environmental rules and
regulations in owning or operating any warehouse.
(ii)    Inventory. The Agent shall be responsible for:
•
coordinating and staffing annual physical inventory for all Roundup Products
(including raw materials, packaging- when the Agent shall formulate under the
Formulation Agreement- and finished goods). Physical inventories shall be
conducted by September 30 of every calendar year and Monsanto shall have the
right to request physical counts on specific product at any time upon reasonable
request (which shall be at Monsanto’s cost if there are more than two such
counts in any Program Year) and to observe or conduct physical counts with
Monsanto’s representatives;

•
reconciling the physical inventory to perpetual records;

•
physically moving the Roundup Products out of the warehouse by following a First
In, First Out (“FIFO”) policy; and

•
arranging for warehousing of adequate inventory levels of Roundup Products in
sufficient quantities to satisfy the criteria set forth in the Annual Business
Plan.

(4)    Order and General Administration. The Agent shall have the authority and
shall so perform all order taking, order processing, invoicing, collection,
reconciliation, general administration, and other related services necessary for
the marketing, sales, and distribution of Roundup Products, all of which shall
be subject to the Annual Business Plan and the terms of this Agreement. Pursuant
to the terms of this Agreement, the Agent shall be responsible for the following
obligations:
(i)    The Agent shall offer to the Customers Roundup Products at such price and
under such terms as set forth in the Annual Business Plan or as otherwise
established by the Steering Committee.
(ii)    The Agent shall accept orders for the sale of Roundup Products;
provided, however, the Agent shall accept all such orders subject to the
availability of Roundup Products on the requested delivery dates.


12



--------------------------------------------------------------------------------





(iii)    The Agent shall administer all claims and adjustments for Roundup
Products which are damaged during shipment or warehousing.
(iv)    Subject to Section 5.1, the Agent shall (A) maintain or contract for
adequate facilities and technologies to manage consumer information and
complaint calls or written correspondence and (B) be responsible for all reports
relating thereto, including (without limitation) reports to any regulatory or
governmental authority pursuant to any applicable Law.
(5)    Returns of Roundup Products. The Agent shall manage requests by Customers
that Roundup Products, previously sold or shipped, should be returned for
credit, either because such Roundup Products are defective or for some other
reason. The Agent shall receive any such returned Roundup Products into its
warehouses and prepare the appropriate credit memos, subject to the joint
approval of the Business Unit and the Global Support Team for any return
exceeding $500,000.
(6)    Information on Roundup Products and Consumer Inquiries. The Agent shall
provide Customers or potential customers with detailed information concerning
the characteristics, uses and availability of Roundup Products as shall be
supplied by the Global Support Team.
(7)    Promotion of Roundup Products. Continuously throughout the term of this
Agreement, the Agent shall promote the sale of Roundup Products in a
commercially reasonable manner generally consistent with other products or
product lines, of similar volume or having similar margins (as compared to the
overall Roundup P&L margins), of the Agent.
(8)    Advertising and Promotional Programs to Customers. The Agent shall
provide Customers with detailed information concerning the advertising and
promotional programs of Roundup Products and facilitate the use by its Customers
of such programs to the fullest extent possible (as set forth in the Annual
Business Plan).
(9)    Roundup Brand Image and Stewardship. The Agent, in consultation with the
Global Support Team, shall promote, in accordance with the Annual Business Plan
or as directed by the Steering Committee, the sales and consumer acceptance of
Roundup Products using messages and vehicles that are not inconsistent with the
brand image established by Monsanto’s Ag division in support of its Roundup
branded products and seeds, including but not limited to:
(i)    Advertising in local and national media, subject to the approval of
Monsanto;
(ii)    Providing suitable training of the Agent’s representatives or employees
in the areas of product knowledge, product stewardship, sales training, display
techniques, promotion and advertising;


13



--------------------------------------------------------------------------------





(iii)    Determining the description of consumer and trade communication
programs to Customers regarding the sales and distribution of Roundup Products;
and
(iv)    The handling of product complaints with the intent of achieving consumer
satisfaction and shall provide prompt notification to Monsanto of any
significant complaints or significant number of similar complaints.
(10)    Retail Relationships. The Agent shall maintain retail relationships
between the Agent and the Customers, including relationships at headquarters and
regional stores.
(11)    Merchandising and Display Techniques. The Agent shall provide Customers
with full information concerning the merchandising and display techniques as set
forth in the Annual Business Plan. The Agent shall use, fully support and
recommend, that Customers fully utilize all such merchandising and display
techniques.
(12)    Annual Business Plan. The Business Units, jointly and in cooperation
with the Global Roundup Support Team, shall, prepare and deliver to the Steering
Committee (i) a preliminary draft for the annual business plan no later than
June 15 of each Program Year and (ii) a definitive version thereof no later than
September 15 of each Program Year (the “Annual Business Plan”), which
establishes the general marketing, distribution, sales information, and
specifications of Roundup Products for such Program Year (or shorter period, if
applicable) including the Agent’s short and long-term sales goals with respect
to Roundup Products for such Program Year, an example template of which is
described on Schedule 2.2(a), or as the parties may agree from time to time.
Upon approval by the Steering Committee, the Annual Business Plan shall serve as
the Agent’s parameters for implementing the day-to-day operation of the Roundup
Business; any Significant Deviations from such Annual Business Plan shall
require the prior approval of the Steering Committee unless already approved by
the Global Support Team and the Business Unit pursuant to Section 4.2(c).
(13)    Consumer Call Center. The Agent shall be responsible for maintaining a
consumer call center relating to Roundup Products; provided, however, that if
there is a medical response call (including human and animal health-related
calls) and related FIFRA 6(a)(2) issues, the Agent shall immediately transfer
such call to the Monsanto CRC and will immediately report such information to
Monsanto.
(14)    Additional Actions. The Agent shall perform such additional actions,
consistent with this Agreement, as directed by the Steering Committee, to
implement any Significant Deviations from the Annual Business Plans.
(b)    Employee Performance Standards. The Annual Business Plan shall set forth
the employee performance standards required in the parties’ opinion to promote
the achievement of the income targets for the Roundup L&G Business in each given
Program Year. The Annual Business Plan shall also specify the impact which the
failure to meet such performance standards may have on the incentive schemes and
bonus plans of the individual members of the Global Support


14



--------------------------------------------------------------------------------





Team and those employees who are part of the Business Units in charge of the
Roundup L&G Business.
Section 2.3    Appointment of Sub-Agents and Sub-Distributors. The Agent shall
have the right to delegate part of its obligations under this Article 2 to
sub-agents and sub-distributors; provided, however, the Agent shall remain
primarily liable for all of its obligations hereunder and shall be primarily
liable for any act or omission of any such sub-agent or sub-distributor. To the
extent this Agreement creates any obligations on the Agent, such obligations
shall apply with respect to any sub-agents or sub-distributors, as the case may
be. In connection with the foregoing, any reports or other information to be
given to Monsanto shall be given by the Agent and shall include any information
applicable to sub-agents or sub-distributors, as the case may be.
Section 2.4    Limitations on Agent. Notwithstanding anything in this Agreement
to the contrary, the Agent shall not, without the written consent of the
Steering Committee, take (or initiate) any of the following actions:
(a)     Sell Roundup Products at a price or under terms not permitted under the
Annual Business Plan;
(b)    Possess or use any property of Monsanto, except to the extent necessary
for Agent to perform its duties and obligations hereunder (e.g., in-store
displays);
(c)    Hold itself out as authorized to make on behalf of Monsanto any oral or
written warranty or representation regarding Roundup Products other than what is
stated on the applicable Roundup Products label or in other written material
furnished to the Agent by Monsanto; or
(d)    Intentionally dilute, contaminate, adulterate, or substitute any Roundup
Products.
Section 2.5    Changes to Markets.
(a)    Subject to the terms of this Section 2.5, the Included Markets, the
Activated Included Markets or the Excluded Markets may be amended from time to
time as more particularly set forth below.
(b)    Monsanto agrees that it will not promote, distribute or sell Roundup
Products in any Excluded Market (other than the Excluded Specified Markets)
without first complying with the provisions of this Section 2.5(b) and
Section 2.5(c). Either Monsanto or the Agent may propose to the Steering
Committee moving an Excluded Market (other than the Excluded Specified Markets)
to the list of Included Markets or commencing distribution of Roundup Products
in an Included Market that is not currently being serviced by the Agent and
adding such Included Market to Schedule 1.1(a) as an Activated Included Market
(any Included Market that is not being serviced by the Agent are “Unactivated
Included Markets”) by providing a proposal (the “Included Markets Proposal”) to
the Steering Committee including the proposed (i) term (i.e., duration of
amendment or transition period), (ii) adjustment to the calculation for the
Commission, and (iii) adjustment to


15



--------------------------------------------------------------------------------





the Commission Thresholds. The parties agree to negotiate in good faith with
respect to the terms of any such Included Markets Proposal with the goal of
benefitting the Roundup P&L.
(c)    If the Agent affirmatively rejects an Included Markets Proposal made by
Monsanto by delivering a written notice to Monsanto within sixty (60) days after
the delivery of the Included Markets Proposal, then such proposed Included
Market shall be considered an Excluded Market; and in all Excluded Markets
Monsanto shall have the exclusive right to promote, distribute and sell Roundup
Products in any such country or countries and otherwise expand Monsanto’s
Roundup L&G Business; provided, that if, after the Agent rejects an Included
Markets Proposal, Monsanto materially changes the economic terms of such
Included Markets Proposal in a manner that would have made the Included Markets
Proposal more attractive to the Roundup P&L to offer it to another agent or
distributor, such revised proposal shall be treated as a new Included Markets
Proposal for purposes of this Section 2.5 except that the Agent shall have a
thirty (30) day period in lieu of the sixty (60) day period set forth above.
(d)    The Steering Committee may either accept or reject any Included Markets
Proposal made to the Steering Committee pursuant to Section 2.5(b) in its sole
and reasonable discretion; provided, that the Steering Committee shall not
reject any Included Markets Proposal unless it is reasonably demonstrable that
the acceptance of such Included Markets Proposal would have an adverse effect on
Monsanto balanced against the potential benefit to the Roundup P&L; provided,
further, that, without the prior written consent of the Agent, the Steering
Committee may not accept any proposal to remove an Included Market, unless
Monsanto can reasonably demonstrate that the continued inclusion of such
Included Market would have a significant adverse effect on Monsanto balanced
against the benefits to the Roundup P&L. The parties agree that any disputes
arising under this Section 2.5(d) will be resolved in the manner set forth in
Section 10.4(g).
(e)    Subject to Section 2.5(d), if the Steering Committee accepts the proposal
for modification, then the modifications to the Included Markets or Excluded
Markets shall, without further action or amendment, be included within the
definition of Included Markets or Excluded Markets, as the case may be, and
subject to the terms and conditions of this Agreement unless the parties
otherwise expressly agree in writing, and if such accepted proposal is to
activate an Included Market, then such Included Market shall be added to
Schedule 1.1(a).
(f)    Notwithstanding the foregoing, neither party shall have any obligation
with respect to any Unactivated Included Market unless and until the Steering
Committee approves commencement of distribution of Roundup Products in such
market for purposes of this Agreement.
Section 2.6    Scotts Miracle-Gro Sale Procedures.
(a)    Private or Public Sale Process. If, at any time or from time to time,
Scotts Miracle-Gro initiates a public or private sale process involving the
solicitation of two or more indications of interest in connection with a
contemplated Scotts Miracle-Gro Sale, Scotts Miracle-Gro agrees to provide
Monsanto timely notice of such process and to offer to include Monsanto in such
process on the same basis as other participants therein.


16



--------------------------------------------------------------------------------





(b)    Potential Sale to Ag Competitors. If Scotts Miracle-Gro (A) receives an
unsolicited proposal with respect to a potential Scotts Miracle-Gro Sale with
any Ag Competitor or (B) solicits or makes a formal determination to solicit or
make any proposal with respect to a potential Scotts Miracle-Gro Sale or enters
into an agreement relating to the provision of information with respect to a
potential Scotts Miracle-Gro Sale with any Ag Competitor, Scotts Miracle-Gro
agrees to provide Monsanto with timely notice of such proposal and to provide
Monsanto with, in the case of (A) above, at least five (5) Business Days after
the date of receipt of such notice to respond to such proposal or, in the case
of (B) above, at least ten (10) Business Days after the date of receipt of such
notice to respond to such proposal, prior to entering into a definitive
agreement, letter of intent, memorandum of understanding or similar document
with any such entity; and provided further, that during such five (5) or ten
(10) Business Day period, Scotts Miracle-Gro and Monsanto shall conduct
non-exclusive negotiations with respect to any potential Scotts Miracle-Gro Sale
to Monsanto.
Section 2.7    Compliance.
(a)    Anti-Corruption Compliance. Agent represents and warrants that it will
take no action in relation to this Agreement that would be in violation of, or
would subject Monsanto to any liability for, or penalty under, the applicable
anti-corruption laws and regulations of any Included Market.
(b)    Compliance with Monsanto’s Code of Conduct. Agent represents that it has
received a copy of Monsanto’s Supplier Code of Business Conduct (posted at
http://www.monsanto.com/whoweare/pages/supplier-code-of-conduct.aspx),
Anti-Corruption / FCPA Policy (http://www.monsanto.com/sitecollection
documents/anti-corruption-policy.pdf) and the Monsanto Human Rights Policy
(posted at http://www.monsanto.com /whoweare/pages/human-rights.aspx) and Agent
warrants that its employees working in the Roundup L&G Business have read and
will comply with the terms included in the Supplier Code of Business Conduct,
Anti-Corruption/FCPA Policy and Human Rights Policy.
(c)    No Improper Payments. Agent represents that no payments of money or
anything of value will be offered, promised or paid, directly or indirectly, to
any Officials to influence the acts of such Officials (as defined below) to
induce them to use their influence with a government or an instrumentality
thereof, or to obtain an improper advantage in connection with any business
venture or contract in which Monsanto is a participant.
(d)    Subcontractors and Agents. Agent agrees that it will alert any
subsidiaries, sub-contractors, representatives, or agents that are retained in
connection with this Agreement of their obligation to abide by any applicable
anti-corruption laws.
(e)    Definition of “Official”. For purposes of this Section 2.7, an “Official”
shall include all employees of a government department or agency, whether in the
executive, legislative or judicial branches of government and whether at the
national, state/provincial or local level (or their equivalents). The term
covers part-time workers, unpaid workers, any person “acting in an official
capacity,” and members of a royal family. Also included under the term
“Official” are political parties, party officials, and candidates for political
office. Moreover, Officials include


17



--------------------------------------------------------------------------------





employees of public international organizations (list posted at
www.gpo.gov/fdsys) such as the United Nations (“U.N.”), Food and Agriculture
Organization of the U.N. (“FAO”), the International Cotton Institute, the
International Monetary Fund, the International Wheat Advisory Committee, the
Organization of Economic Cooperation and Development (“OECD”), the Organization
of American States, the World Intellectual Property Organization, the World
Trade Organization, the International Cotton Advisory Committee (“ICAC”) and the
International Food Policy Research Institute. Finally, the term “Official”
covers officers and employees of public academic institutions and companies
under government ownership or control, even if the companies or institutions
(such as universities) are operated like privately owned entities.
(f)    Export Controls. The Agent acknowledges and agrees that the products,
materials, software, technology and/or information provided under this Agreement
are subject to the import, export control, and economic sanctions laws and
regulations of the United States, potentially including but not limited to any
requirements arising under the laws and regulations administered by U.S. Customs
and Border Protection (“CBP”), the Export Administration Regulations (“EAR”)
administered by the U.S. Commerce Department’s Bureau of Industry and Security
(“BIS”), the International Traffic in Arms Regulations (“ITAR”) administered by
the U.S. State Department’s Directorate of Defense Trade Controls (“DDTC”), and
the various economic sanctions laws and regulations administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”). The Agent
agrees to comply with any applicable laws and/or regulations mentioned in the
immediately-preceding sentence. The Agent shall not, without proper U.S.
government authorization, export, reexport, or transfer products, materials,
software, technology and/or information, either directly or indirectly, to any
Restricted Party. For the purposes of this Agreement, “Restricted Party” means
any country or any resident or national of any country subject to a
comprehensive U.S. trade embargo or other sanction (including but not limited to
Cuba, Iran, North Korea, Sudan, Syria, and the Crimea Region of the Ukraine),
any person or entity designated on the list of “Specifically Designated
Nationals and Blocked Persons,” the “Entity List,” or the “Denied Persons List.”
(g)    In addition, products, materials, software, technology and/or information
may not be exported, re-exported, or transferred to any end-user engaged in
activities related to weapons of mass destruction. Such activities include but
are not necessarily limited to activities related to: (1) the design,
development, production, or use of nuclear materials, nuclear facilities, or
nuclear weapons; (2) the design, development, production, or use of missiles or
support of missiles projects; and (3) the design, development, production, or
use of chemical or biological weapons. By accepting this Agreement, each Party
certifies (1) they are eligible to receive the products, materials, software,
technology and/or information provided by the other Party without first
obtaining an export license from either BIS or OFAC, and (2) they are not a
Restricted Party. The Parties shall not (1) participate in any economic boycott
not sanctioned by the United States Government or (2) provide information that
could be construed to support any such unsanctioned boycott. The Parties further
agree that the assurances contained in this clause shall survive and remain in
effect even after termination of this Agreement.


18



--------------------------------------------------------------------------------





ARTICLE 3 - ACCOUNTING AND CASH FLOW FOR THE ROUNDUP L&G BUSINESS
Section 3.1    Bookkeeping and Financial Reporting.
(a)    Bookkeeping. The Agent shall, on behalf of Monsanto, be responsible for
all the bookkeeping for the Roundup L&G Business, which shall include, but not
be limited to, (i) setting up a separate set of accounting records reflecting
all the items of income, profit, gain, loss and deduction with respect to the
Roundup L&G Business, including a profit and loss statement (“Roundup P&L”) and
all other records relating to the Roundup L&G Business including sales invoices
and customer data (the “Roundup Records”) in accordance with the written set of
accounting policies (including the currency exchange methodology used by
Monsanto) as shall be provided by Monsanto; provided, that if any change in
Monsanto’s accounting policies would adversely affect the Agent’s Commission
(other than in a de minimis amount), the parties shall negotiate in good faith
to change the thresholds and/or the Commission, as appropriate, to eliminate
such adverse effect; (ii) collecting, recording and safeguarding receipts of all
receivables and payables, costs or expenses either directly incurred by the
Roundup L&G Business or Allocated thereto by either party pursuant to the terms
of Section 3.3 hereof. At all times, the Agent shall make available via computer
and/or original documentation, to the members of the Global Support Team
continuous access to the Roundup Records as appropriate on a need-to-know basis,
such access shall include, but not be limited to, daily sales updates and
additional financial reporting with such detail as Monsanto may reasonably
request from time to time.
(b)    Financial Reporting. The Agent shall provide Monsanto no later than the
date that is the earlier of (i) four (4) business days after the last day of
each of the Agent’s fiscal months and (ii) the first business day of each
calendar month (which corresponds to the first work day of Monsanto’s closing
period) a full, detailed report by country of the Roundup SKU’s being sold
during the past month, including but not limited to Monsanto SKU identifier,
quantity sold, quantity of samples provided free of charge, total sales value by
SKU (in local currency). The Agent shall provide to Monsanto monthly financial
statements, including (i) the full Roundup P&L (from Gross Sales to EBIT),
balance sheet and cash flow statements, (ii) the Netback expense detail
(accruals and actuals), (iii) all other Expense detail (accruals and actuals),
and (iv) Cost of Goods Sold detail. Such monthly financial statements shall be
provided (i) in their preliminary form (due to the closing schedule, the parties
acknowledge that these results may be preliminary or final and a subsequent
true-up may occur in the following month) no later than the date that is the
earlier of (i) four (4) business days after the last day of each of the Agent’s
fiscal months and (ii) the first business day of each calendar month (which
corresponds to the first work day of Monsanto’s closing period), and (ii) in
their final form no later than ten (10) business days following the end of each
calendar month.
(c)    Audit. Monsanto shall have the right to periodically audit or have an
independent accountant audit, on Monsanto’s behalf, all the Roundup Records. The
audit shall be at the cost of Monsanto unless any material error has been
committed by the Agent, in which case the Agent shall bear the cost of the
audit. Upon exercise of its right of audit, and discovery of any


19



--------------------------------------------------------------------------------





disputed item, Monsanto shall provide written notice of dispute to the Agent.
The parties shall resolve such dispute in the manner set forth in Section 3.4
hereof.
Section 3.2    Ordering, Invoicing and Cash Flow Cycle.
(a)    Ordering and Invoicing. The Agent shall perform, on behalf of Monsanto,
all order taking, order processing and invoicing for the Roundup Products, it
being understood that orders filled for Roundup Products shall be invoiced on
the invoices used by the Agent for its other non-Roundup Products provided such
invoices or their EDI version shall (i) identify the Agent as an agent for
Monsanto for the sale of all Roundup Products and Monsanto as the actual
transferor of title to Roundup Products; (ii) direct payment of such invoice to
be made directly to the account designated by the Agent; and (iii) include all
taxes (other than Income Taxes), duties, and other charges imposed by
governmental authorities based on the production or sale of Roundup Products or
their ownership or transportation to the place and time of sale. Notwithstanding
the foregoing, where the Agent utilizes a third-party distributor, in
circumstances as the Agent and Monsanto may agree, Monsanto may perform order
taking, order processing and/or invoicing for the Roundup Products as the Agent
and Monsanto may mutually agree.
(b)    Customer Remittances. Customers of Roundup Products shall be directed, as
per the invoices, to remit directly the invoiced amounts for all Roundup
Products to the Agent’s designated bank account. Notwithstanding the foregoing,
with respect to customers that are invoiced by Monsanto in accordance with
Section 3.2(a), such customers of Roundup Products shall be invoiced directly by
Monsanto and shall remit payment directly to Monsanto the invoiced amounts for
all Roundup Products to an account designated by Monsanto.
(c)    Cash Settlement. At the end of each week, the Agent shall verify the
actual amount of the Customers’ remittances for the Roundup Products received
and Expenses paid over the past week and shall send to Monsanto a weekly
reconciliation statement (the “Reconciliation Statement”) setting forth such
information in the form attached hereto as Schedule 3.2(c). Within three
business days (or such other time period agreed to by the Agent and Monsanto) of
the receipt by Monsanto of the Reconciliation Statement, Monsanto shall review
and approve such Reconciliation Statement; provided, that (i) if Monsanto
disputes the contents of the Reconciliation Statement, the Agent and Monsanto
shall work in good faith to resolve any such disputes and (ii) any such dispute
shall be reconciled and addressed by way of an adjustment to the cash settlement
in the current month or a subsequent month, as mutually agreed to by the Agent
and Monsanto. Upon the approval of the Reconciliation Statement (subject to any
agreed to revisions), Monsanto or the Agent, as applicable, shall pay by wire
transfer of immediately available funds the net amount due to the Agent or to
Monsanto, as applicable. For the purpose of this Section 3.2(c), customer
remittances shall be allocated by the Agent to Roundup Products in proportion to
the amount payable by such customer to the Agent in relation Roundup Products to
the total amount payable by such customer to the Agent.
(d)    Recognition. The parties acknowledge and agree that all sales by the
Agent will be recognized for accounting purposes at the time when the product to
be accounted for as sold has been shipped to the applicable account and its
receipt confirmed. With respect to all buy/sell sales and all other direct
account sales, whether by the Agent’s sub-distributors or sub-agents, such


20



--------------------------------------------------------------------------------





sales will be recognized for accounting purposes at the time when the product to
be accounted for as sold has been shipped to the applicable sub-distributor or
sub-agent and its receipt confirmed. Any payments received by the Agent as
Monsanto’s agent for sales made in accordance with this Agreement will be
remitted to Monsanto in accordance with the procedures set forth in this
Agreement as modified by the course of performance of the parties.
(e)    Budget. The budget for the Roundup L&G Business shall include both
buy/sell sales and direct account sales.
Section 3.3    Expenses and Allocation Rules.
(a)    Expenses. Each and every Expense, either as a direct expense or an
allocated one, shall only be charged to the Roundup L&G Business and
consequently taken into account in the Program EBIT statements set forth in
Section 3.6(c) hereto if part of a category of Expenses specifically authorized
by the terms of the Annual Business Plan and within the aggregate amount
prescribed in the Annual Business Plan for such category of Expense (“Budget”)
(“Approved Expense”). Any Expense which shall exceed its prescribed Budget shall
solely be the responsibility of the party incurring it unless such expense is
required to implement an approved Significant Deviation from the Annual Business
Plan or is necessary to support sales orders above budgeted sales pursuant to
sales programs contemplated by the Annual Business Plan. Expenses shall be
classified into (i) direct expenses of the Roundup L&G Business payable to
vendors, or (ii) as Allocated Expenses agreed upon during the Annual Business
Plan. Payment of any direct expenses incurred by either party on behalf of the
Roundup L&G business shall be made as they become due in accordance with the
applicable commercial terms agreed upon with each vendor.
(b)    Expense Verification. Each party shall have the right to verify whether
any particular Expense is an Approved Expense by sending a written inquiry to
that effect to the Agent’s nominee. The party incurring an Expense shall
endeavor to promptly provide upon request of the Agent’s nominee the appropriate
documentary evidence supporting such Expense. Upon failure by the said party to
provide the appropriate documentary evidence, the inquiring party shall have the
right to send a written notice of dispute to the other party and the parties
shall resolve such dispute in the manner set forth in Section 3.4 hereof. Upon
determination by such Independent Accountant (as defined below) that the Expense
was not an Approved Expense, such Expense shall be deducted from the Program
Expenses and the Agent and Monsanto shall include an appropriate adjustment in
accordance with the procedures set forth in Section 3.2(c). Allocated Expenses
shall be paid no more than three weeks after months’ end in accordance with the
procedures set forth in Section 3.2(c).
(c)    Allocation Rules. In the performance of their obligations under this
Agreement, each party shall incur Allocated Expenses directly related to the
Roundup L&G Business. Each allocated Approved Expense, regardless of the party
incurring it, shall be reimbursed provided such expense shall be commercially
reasonable, consistent with past practices and allocated in accordance with the
Allocation Rules set forth for each category of cost and service per country or
region, as the case may be, in Schedule 3.3(c) attached hereto (“Allocated
Expense”).


21



--------------------------------------------------------------------------------





Section 3.4    Resolution of Disputes Arising under Article 3. Unless otherwise
agreed by the parties, each party shall have the right, within twenty (20) days
of receipt of the quarterly or annual financial statements to send a written
notice of dispute to the other party. Upon receipt of such notices of dispute,
the parties shall undertake the following steps:
(a)    First, for a period of fifteen (15) days, the parties shall negotiate in
good faith for the purposes of attempting to mutually agree upon the item in
dispute;
(b)    Second, if the parties are unable to mutually agree upon the item in
dispute, then to the extent that the disputed item pertains solely to an
accounting matter under Article 3 of this Agreement, within seven (7) business
days following the expiration of such fifteen (15) day period, the parties shall
agree in writing upon the selection of a nationally recognized independent
accounting firm (the “Independent Accountant”) to resolve such dispute. If the
parties cannot agree upon such Independent Accountant within such time frame,
then the Independent Accountant shall thereupon be selected by the American
Arbitration Association (the “AAA”), with preference being given by the AAA in
making such selection to any one of the “Big Four” accounting firms (except for
any firm which performs accounting services for either party) willing to perform
the services required hereunder. The Independent Accountant shall be instructed
to act within thirty (30) days to resolve the dispute, and its decisions with
respect to the dispute shall be final and binding upon the parties. The fees and
expenses of the Independent Accountant with respect to the settlement of the
dispute shall be borne equally by the parties. To the extent that a disputed
item pertains to a matter outside the scope of the first sentence of this
Section 3.4(b), such disputed item shall be governed by the terms of
Section 11.12(b) hereof.
Section 3.5    Fixed Contribution to Expenses. Except as specified in
Section 10.9(b), each Program Year the Agent shall make a fixed contribution to
the overall Expenses of the Roundup L&G Business in an amount equal to eighteen
million U.S. Dollars ($18,000,000) (“Contribution Payment”); provided, that if
Program EBIT for a full Program Year is not at least $36,000,000, the
Contribution Payment for such full Program Year shall be reduced by an amount
(the “Contribution Payment Adjustment”) equal to (a) fifty (50%) percent of (b)
$36,000,000 minus the Program EBIT for such full Program Year; provided, that if
the difference described by clause (b) is a negative number, the Contribution
Payment Adjustment shall be deemed to be $0. For any full Program Year for which
the Contribution Payment Adjustment is greater than $0, the Agent and Monsanto
will credit such Contribution Payment Adjustment to the Agent. Such Contribution
Payment shall be payable by the Agent to Monsanto in twelve equal monthly
installments which shall be due on the first day of each month and shall not be
subject to any “set-off”.
Section 3.6    Commission.
(a)    Amount of Commission. In consideration to the Agent for performance of
its duties and obligations hereunder, the Agent shall be entitled to a
Commission (“Commission”). Such Commission shall represent a percentage of the
Program EBIT realized by the Roundup L&G Business which percentage shall be (i)
for Program Year 2019, 50% of the Program EBIT in excess of the Commission
Threshold and (ii) for Program Years 2020 and thereafter, 50% of the Program
EBIT. For Program Year 2019, the “Commission Threshold” shall be $40MM and for
the avoidance of doubt, for Program Years 2020 and thereafter, the Commission
Threshold shall be $0.


22



--------------------------------------------------------------------------------





(b)    Payment of Commission. Within thirty (30) days following the end of each
month, the Agent, on behalf of Monsanto shall determine whether a Commission
becomes payable, i.e., whether the cumulative Program EBIT for the Program Year
up to the preceding month equals an amount in excess of the Commission
Threshold. If so, the Agent, on behalf of Monsanto shall by check or wire
transfer, to the Agent’s designated account for the payment of the applicable
Commission pursuant to the formula set forth in Section 3.6(a) subject to any
adjustments pursuant to Section 3.6(c).
(c)    Final Determination. Within fifteen (15) days following the end of each
Program Year, the Agent shall deliver to Monsanto a Commission Statement which
shall contain the final determination of the Commission due at the expiry of the
Program Year and shall set forth any eventual adjustments, to the amounts paid
up to the Agent under Section 3.6(b) during the preceding Program Year. If
within fifteen (15) days following the receipt of such Commission Statement by
the Agent, Monsanto does not provide the Agent written notice of objection to
the Commission Statement, the amount of the Commission for such Program Year
shall be as provided thereon. If within such fifteen (15) days following receipt
of such Commission Statement by Monsanto, Monsanto does provide the Agent
written notice of objection to the Commission Statement, the parties shall
resolve such dispute in the manner set forth in Section 3.4 hereof.
Section 3.7    [Intentionally omitted.]
Section 3.8    Additional Commission.
(a)    The parties acknowledge that Monsanto currently sells Glyphosate-based
products under the Roundup trademark, directly or indirectly, to professional,
industrial and agricultural users (“Roundup Ag Products”). Monsanto acknowledges
that one of such Roundup Ag Products, the 2.5 gallon SKU containing 41%
concentration of Glyphosate with the Brand name Roundup Pro (the “Roundup Pro
SKU”), is currently being sold through Lawn and Garden Channels in the United
States and may be purchased by consumers in the Lawn and Garden Market. Monsanto
also acknowledges its obligations pursuant to Section 6.13(b) hereof.
(b)    The Agent is exclusively distributing and managing the sale of the
Roundup Pro SKU in Lawn and Garden Channels in the United States. The parties
acknowledge that the Agent purchases the Roundup Pro SKU from Monsanto (or a
successor entity which holds the rights to manufacture, sell or commercialize
the Roundup Pro SKU) for the Agent’s own account in its capacity as a
distributor and not as a marketing agent, and the sales resulting from such
Roundup Pro SKU shall not be included in the Program Sales Revenues hereunder.
In the event that the Agent is terminated as an exclusive distributor of the
Roundup Pro SKU by Monsanto (or by a successor entity which holds the rights to
manufacture, sell or commercialize the Roundup Pro SKU), any subsequent sales of
the Roundup Pro SKU by parties other than Agent in the Lawn and Garden Channels
in the United States will be subject to the provisions of Section 3.8(c) below.
(c)    Except to the extent provided in Section 3.8(b) above, on and after the
Effective Date, Monsanto shall use its reasonable efforts to ensure that Roundup
Ag Products are not sold, directly or indirectly, through Lawn and Garden
Channels to consumers in the Lawn and Garden Market in the Included Markets. In
the event that in the normal course of business the


23



--------------------------------------------------------------------------------





Agent determines based on satisfactory evidence that a material amount of
additional Roundup Ag Products, above Program Year 2016 sales levels (such
amount, the “Historical Threshold”), are being sold directly by Monsanto (or
directly by any successor entity which holds the rights to manufacture, sell or
commercialize the Roundup Pro SKU) through Lawn and Garden Channels in the
Included Markets, the parties shall negotiate in good faith to include, subject
to the principles set forth in Section 3.8(d), an appropriate percentage of such
incremental sales that exceed the Historical Threshold to reflect such Lawn and
Garden Use within the definition of Program Sales Revenues so that the Agent
receives credit therefor for purposes of calculating the Agent’s Commission, or
such other compensation as required to fully compensate the Agent for lost
Commission as a result of such sales of Roundup Ag Products above the Historical
Threshold as the Parties may agree (collectively, the “Additional Amount”).
(d)    In implementing the foregoing, the parties shall follow the following
principles: (i) that Monsanto’s sales of Roundup Ag Products are not intended
for Lawn and Garden Use and that Monsanto shall not sell Roundup Ag Products
directly or promote the indirect sale thereof, through Lawn and Garden Channels
to consumers for Lawn and Garden Use in the Included Markets and (ii) that there
shall be no transfer of historical or future sales of Roundup Ag Products in the
Ag Market into Program Sales Revenues. Furthermore, the parties acknowledge that
Roundup Ag Products having a formulation consisting of 41% or more Glyphosate
and in container sizes over 2.5 gallons in the United States or over one liter
in the other Included Markets shall be presumed to have no Lawn and Garden Use
and therefor that sales of such Roundup Ag Products shall not be deemed to
compete with Roundup Products in a manner that would justify adjustment of the
calculation of Program Sales Revenues; provided that if the Agent is able to
demonstrate to the Steering Committee that a material change in the amount of
such Roundup Ag Products above the Historical Threshold are being sold through
Lawn and Garden Channels to consumers for Lawn and Garden Use in the Included
Markets, the parties shall negotiate in good faith pursuant to Section 3.8(c) to
adjust the calculation of Program Sales Revenues.
(e)    During the 2014 Program Year and for each subsequent Program Year through
Program Year 2019, in consideration for the Agent’s marketing, distribution and
sales of Roundup 365, for the 2014 Program Year, and for each subsequent Program
Year through Program Year 2019, if 365 Gross Profits exceed USD $10MM in a
Program Year, the Agent shall be paid an amount equal to 7% of the 365 Gross
Profits for such Program Year (including, for the avoidance of doubt, the first
USD $10MM of the 365 Gross Profits). The amount that becomes payable under this
Section 3.8(e) with respect to a Program Year shall be included as a separate
line item in the Commission Statements delivered by Agent to Monsanto and the
payment of such amount shall be in addition to the Commission otherwise payable
under Section 3.6(b) and shall be subject to all other terms and conditions of
this Agreement except as otherwise expressly stated in this Section 3.8(e). For
the avoidance of doubt, beginning with the commencement of Program Year 2020,
the Agent shall not be entitled to receive the special Commission that was
payable with respect to Program Years 2014 through 2019 for the Agent’s
marketing, distribution and sales of Roundup 365 or in connection with 365 Gross
Profits.


24



--------------------------------------------------------------------------------





ARTICLE 4 - ROUNDUP L&G BUSINESS MANAGEMENT STRUCTURE
Section 4.1    Underlying principles for the Roundup L&G Business Management
Structure.
(a)    The Roundup L&G Business management structure, as described in this
Article, has been created for the purposes of fostering and promoting the
following interests of the parties:
(i)    Common Interests:
(A)    achieve the maximum volume and profit levels for the Roundup Business;
(B)    continue to strengthen the Roundup brand; and
(C)    leverage the strengths of both parties while working together in a
constructive and harmonious way.
(ii)    Monsanto’s Interests:
(A)    retain ability to resume full management of the Roundup Business upon
termination of this Agreement;
(B)    retain control over key business decisions; and
(C)    provide global stewardship of the Roundup brand.
(iii)    The Agent’s Interests:
(A)    manage the Roundup Business within the parameters of approved Annual
Business Plans.
(b)    The parties understand that such structure may be amended from time to
time by mutual agreement of the parties provided any such change shall take into
account the respective interests of each party as described hereunder.
Section 4.2    Steering Committee.
(a)    Appointment. Monsanto and the Agent shall each appoint by April 1 of each
year two (2) executives to a steering committee (the “Steering Committee”)
provided, however, any vacancy shall be filled in such a manner that the parties
shall maintain their respective proportionate representation on the Steering
Committee and that upon failure by either party to appoint said two (2)
executives by such time, the two (2) executives previously appointed by such
party shall be deemed appointed for another Program Year. Notwithstanding the
foregoing, the members of the Steering Committee for the Program Year 2017 shall
be the individuals whose names are set forth as Schedule 4.2(a) attached hereto.
Either party may also invite a reasonable


25



--------------------------------------------------------------------------------





number of additional members from their respective organizations to attend
meetings of the Steering Committee as they deem appropriate; provided, that,
except to the extent provided under this Agreement, such additional members in
attendance shall not have any voting rights.
(b)    Meetings, Quorum and Voting Requirements.
(1)    Meetings. The Steering Committee shall meet at least once a year for
purposes of approving the Annual Business Plan no later than September 15 of
every calendar year. Any member of the Steering Committee shall have the right
to call a special meeting of the Steering Committee provided a prior written
notice of at least fifteen (15) days shall be given to each member together with
an agenda for such meeting.
(2)    Quorum and Voting Requirements. The quorum for any meeting of the
Steering Committee shall require the participation of all four (4) members
except that any member shall be deemed present when participating via phone or
video conference. Any decisions by the Steering Committee may be taken by the
affirmative vote of a majority of three of the members of the Steering
Committee. In the event of a deadlock, when a particular vote is divided equally
between the four members, the matter shall be submitted to Monsanto’s senior
executive responsible for the oversight of the Roundup L&G Business (as
determined by Monsanto) (the “Monsanto Senior Executive”), who shall have the
exclusive discretion to resolve the matter and such decision shall bind the
Steering Committee to such action or inaction. Notwithstanding any future
assignment of this Agreement to a third party by reason of a Roundup Sale, the
Monsanto Senior Executive shall retain its right of veto in case of deadlock of
the Steering Committee.
For every meeting of the Steering Committee, minutes shall be kept and
circulated for approval to all four members. Every decision of the Monsanto
Senior Executive shall also be recorded in writing and distributed to the
members of the Steering Committee.
(c)    Authority. The Steering Committee shall:
(i)    approve all Annual Business Plans, and any Significant Deviations (as
described in Section 4.3(b)) therefrom not previously approved jointly by the
Business Units and the Global Support Team;
(ii)    approve any and all strategic plans;
(iii)    review monthly reports submitted by the Business Units for the purposes
of monitoring achievement and redirecting the Business Units by issuing a formal
amendment to the Annual Business Plan then in effect;
(iv)    monitor and redirect, if need be, the performance of the Global Support
Team;
(v)    approve any decisions relating to key personnel assigned to the Roundup
Business within the Business Units, including Monsanto’s and the Agent’s
employees;


26



--------------------------------------------------------------------------------





(vi)    resolve any disagreement occurring between a Business Unit and the
Global Support Team; and
(vii)    decide any other matter mutually agreed upon by Monsanto and the Agent.
Section 4.3    Business Units.
(a)    Role and Reporting. The Roundup L&G Business shall be managed, on behalf
of the Agent, by its respective pesticide business units for each of the
Included Markets (“Business Units”) provided that, for the management of the
Roundup L&G Business, the head of each of the Business Units shall report
directly to the Steering Committee.
(b)    Duties. The Business Units shall be responsible for:
(i)    taking any and all necessary actions to implement the approved Annual
Business Plan and strategic plans, as may be amended from time to time, either
by mutual agreement of the Business Unit and the Global Support Team or by the
Steering Committee as described in Section 4.2(c);
(ii)    managing the day-to-day Roundup L&G Business;
(iii)    developing and submitting, in cooperation with the Global Support Team
all strategic and Annual Business Plans;
(iv)    communicating, in writing or via meetings, on a regular basis, with the
Global Support Team on all significant issues affecting the Roundup L&G
Business; and
(v)    notifying the Global Support Team of any deviation to the Annual Business
Plan, which, in their view, is reasonably likely to have a financial impact on
the Program EBIT of at least $500,000 or constitutes a significant deviation
from a non-financial item approved in the Annual Business Plan (“Significant
Deviation”).
Section 4.4    Global Support Team.
(a)    Appointment. Monsanto shall maintain a team of up to 10 employees, or
such number as the Agent and Monsanto may agree to from time to time, to support
the Roundup L&G Business on a full-time basis as well as other employees who
will support the Roundup L&G Business on a part-time basis (the “Global Support
Team”). Monsanto may from time to time substitute any individual serving on the
Global Support Team, with the written approval of the Agent, by providing a
prior written notice to the Agent to such effect.
(b)    Duties. The Global Support Team shall be responsible to:
(i)    participate actively in the development of all strategic and Annual
Business Plans;


27



--------------------------------------------------------------------------------





(ii)    act as a liaison between any of Monsanto’s functions or departments
providing a support service to the Roundup Business (such as R&D, regulatory,
etc.) and monitor the quality of services rendered;
(iii)    provide stewardship for the Roundup brand image worldwide;
(iv)    prepare internal assessments of the performance of the Roundup L&G
Business for Monsanto management;
(v)    participate in planned key customer interactions and program
presentations, either by participation in meetings or in preparatory sessions
therefor;
(vi)    review and approve any material change or deviation in consumer
communication, mass media, packaging design or any other marketing tactic that
directly impacts the consumer perception and interface with the brand which may
occur from time to time; and
(vii)    review and approve any Significant Deviation from the Annual Business
Plan; and upon failure to agree with the Business Unit, prepare a recommendation
to submit to the Steering Committee for resolution, provided that the Business
Unit may similarly prepare a recommendation to submit to the Steering Committee.
ARTICLE 5 - DUTIES AND OBLIGATIONS OF MONSANTO
Section 5.1    Monsanto’s Obligations and Rights. Subject to Article 3, unless
and until expressly directed otherwise by the Business Units, with the prior
written approval of the Steering Committee Monsanto shall continue to support
the Roundup L&G Business by performing necessary services. Notwithstanding the
foregoing, at all times during the term of this Agreement, Monsanto shall be
solely responsible for the following functions:
(a)    Research and Development. Monsanto shall (i) in its sole discretion,
continue to develop new Glyphosate-based non-selective herbicide formulations
and (ii) exercise commercially reasonable efforts and cooperate in good faith
with the Agent to develop other non-selective herbicide formulations, in each
case, as more particularly as described in Section 6.10 hereof;
(b)    Regulatory Compliance. Monsanto shall be responsible for ensuring that
all Roundup Products and the labels for such products comply with the USEPA and
applicable Laws of each state and country within the applicable Activated
Included Markets, including obtaining and maintaining all applicable
governmental registrations, registration applications, temporary registrations,
all data pertaining to such registrations as submitted to governmental agencies,
experimental use permits, applications and emergency use exemptions, all with
respect to the Roundup Products; and


28



--------------------------------------------------------------------------------





(c)    Medical Response. Monsanto shall be responsible for maintaining a
customer response center relating to Roundup Products, which will solely manage
the medical response calls (including human and animal health-related calls) and
related FIFRA 6(a)(2) issues (the “Monsanto CRC”). Monsanto shall be responsible
for all reports related thereto, including (without limitation) reports to any
regulatory or government authority pursuant to any applicable Law.
(d)    Sales Promotion. Monsanto shall, in accordance with the Annual Business
Plan, promote the sales and consumer acceptance of Roundup Products by:
(i)    providing suitable training to the Agent’s representatives or employees
in the areas of product knowledge and product stewardship; and
(ii)    providing the Agent and Customers with technical and product
information, manuals, promotional bulletins, presentation kits and other sales
aid materials.
Section 5.2    Warranties. For Roundup Products with which Monsanto offers a
“written warranty,” whether within the meaning of the Magnuson-Moss
Warranty--Federal Trade Commission Improvement Act, 15 United States Code
Annotated, Section 2301, or otherwise, Monsanto shall honor those warranties in
accordance with such terms.
ARTICLE 6 - REPORTS AND ADDITIONAL OBLIGATIONS OF THE PARTIES
Section 6.1    Cooperation. The Agent and Monsanto shall cooperate with each
other so as to facilitate the objectives set forth in this Agreement and shall
act in good faith and in a commercially reasonable manner in performing their
respective duties hereunder.
Section 6.2    Use of EDI. Monsanto, the Agent, the Steering Committee, and the
Global Support Team will exchange a broad range of operating data on a periodic
basis. The method of exchange will be approved by the Steering Committee and
will include file transfer, e-mail and EDI protocol.
Section 6.3    The Agent’s Systems and Reporting Obligation. The Agent shall
establish and maintain all such systems and procedures (financial, logistical,
or otherwise) as reasonably requested by Monsanto or the Steering Committee in
connection with the Agent’s performance under this Agreement. For all reports,
the data will include current period and current YTD, forecasts and budgets; and
comparisons with same period and YTD and forecasts and budgets for the year
previous. Specifically, the Agent shall provide the following reports:
(a)    Weekly Reports. On the second business day of each week, the Agent shall
provide to the Global Support Team update reports for the prior week, showing:
(i) dollar and case shipments by the top 25 Customers and by SKU (stock keeping
unit), (ii) inventory levels by SKU for North America, (iii) collection
activities by the top 25 Customers, (iv) agency fill rate for the top 10
Customers (Roundup Products ordered by Customers and shipped by the Agent by
line item, unit and dollar amount), and (v) POS sell-through by SKU by the top 7
Customers that provide such information.


29



--------------------------------------------------------------------------------





(b)    Monthly Reports. On the sixth business day of each Month, the Agent shall
provide to the Steering Committee and Monsanto (i) the type of data contained in
the weekly reports (as set forth in Section 6.3(a)) for the prior calendar month
and the current year-to-date, (ii) full P&L, balance sheets and cash flow
statements, (iii) Netback expense detail (accruals and actuals), (iv) Expense
detail (accruals and actuals), (v) Cost of Goods Sold detail, in each case
comparing such information against budget, and against the previous year.
(c)    Quarterly Reports. The Agent shall provide to the Steering Committee and
Monsanto, on a Quarterly basis and on a form provided by the Steering Committee
(i) a summary of purchases of Roundup Products, in total cases or units, made by
each Customer which is designated by the Steering Committee, (ii) inventory
level by SKU by Customer and (iii) updated full year forecast.
(d)    Annual Reports. The Agent shall provide to the Steering Committee and
Monsanto, on an Annual basis and on a form provided by the Steering Committee
(i) bridge and tracking capability from Program Year to calendar year, (ii) a
budget and (iii) a long range plan.
(e)    Other Reports. In addition, the Agent shall provide Monsanto or the
Steering Committee with such other reports as may be reasonably requested within
a period not to exceed thirty (30) days from such request.
Section 6.4    Employee Incentives. Recognizing that, as Monsanto’s exclusive
agent for sale and distribution of Roundup Products, the Agent is to promote the
sale of Roundup Products in the manner described in Section 2.2(a)(7), the Agent
shall cause its appropriate officers and other management to devote an
appropriate portion of their personal efforts to the sale and distribution of
Roundup Products covered by this Agreement. Further, the Agent shall ensure that
the appropriate personnel are compensated in a manner reasonably intended to
encourage them to promote the sale of Roundup Products in a commercially
reasonable manner generally consistent with other products or product lines, of
similar volume or having similar margins (as compared to the overall Roundup P&L
margins), of the Agent.
Section 6.5    Insurance. The Agent, shall, during the term of this Agreement,
maintain full insurance against the risk of loss or damages to the Roundup
Products for any Agents’ warehouse where Roundup Products are under the custody
of the Agent and, upon request, shall furnish Monsanto with satisfactory
evidence of the maintenance of said insurance. Further, each party shall make
all contributions and pay all payroll taxes required under federal social
security laws and state unemployment compensation laws or other payments under
any laws of a similar character as to its own personnel involved in the Roundup
L&G Business (including any purported “independent contractors” subsequently
classified by any authority under any Law, as an employee) in connection with
the performance of this Agreement.
Section 6.6    Liens. Subject to the provisions of any existing intercreditor
agreement to which Monsanto is currently a party (as the same may be amended,
modified or terminated) and except as may otherwise be agreed to by Monsanto,
which agreement shall not be unreasonably withheld in the case of similar
arrangements with existing or future institutional lenders, the Agent agrees not
to allow any liens or encumbrances of any nature to attach to Roundup Products.
At


30



--------------------------------------------------------------------------------





Monsanto’s request, the Agent, sub-agent, or sub-distributor shall execute such
financing statements, security agreements and other documents as Monsanto may
reasonably request to create, perfect, and continue in effect its security
interests hereunder.
Section 6.7    Promoting Safe Use-Practices. Roundup Products may be or become
hazardous unless used in strict accordance with Monsanto’s product labels. The
Agent shall use commercially reasonable methods to inform and familiarize its
employees, agents, Customers, contractors (including warehousemen and
transporters) and others who may handle or use Roundup Products of the potential
hazards pertaining thereto (including accidental breakage or fire), and shall
stress the safe use and application of Roundup Products in strict accordance
with Monsanto’s product labels. In addition, the Agent shall provide HM126F
training to its personnel as required by the United States Department of
Transportation (and such other training as may be required by other countries
within the Included Markets). The Agent shall have the responsibility to dispose
of waste materials in accordance with all applicable Laws.
Section 6.8    Monsanto Inspection Rights. From time to time, as Monsanto or the
Steering Committee may request, the Agent shall permit, upon reasonable request
and during normal business hours, representatives of Monsanto or the Steering
Committee to inspect, with regard to Roundup Products, the Agent’s inventories,
warehousing, and shipping procedures.
Section 6.9    Recalls. The Agent shall cooperate with Monsanto, and promptly
take such actions as requested by Monsanto, with respect to any defective
product including any “stop-sales” or recalls for Roundup Products.
Section 6.10    New Roundup Products.
(a)    During the term of this Agreement, Monsanto covenants and agrees to first
offer to the Agent (the “Product Offer”), with respect to the Included Markets,
the exclusive agency and distribution rights to any newly created non-selective
herbicide product, which is not marketed for Lawn and Garden Use as of the Third
Amendment Date, and which Monsanto in its exclusive, reasonable discretion,
determines to be suitable for sale as a new product for Lawn and Garden Use (the
“New Product”); provided, however, that for the Lawn and Garden Market, that any
new product containing Glyphosate or another non-selective herbicide shall be
considered to be a New Product. The Product Offer shall be in writing, shall be
in sufficient detail describing such New Product, and shall be made within sixty
(60) days of the date of commercialization of such New Product for uses other
than Lawn and Garden Use. In no event shall Monsanto, directly or indirectly,
commercialize any New Product for Lawn and Garden Use in the Included Markets
without first offering such New Product to the Agent pursuant to the terms of
this Section 6.10. If the Agent agrees in writing within ninety (90) days of
receipt of the Product Offer to accept the New Product, then such New Product
shall be, without further action or amendment, included within the definition of
Roundup Products and be subject to the terms and conditions of this Agreement.
In such event, the parties shall adjust the Commission Thresholds to reflect
this additional source of revenue unless the New Product is a Glyphosate-based
product or an improvement of any existing Roundup Products in which case the
Commission Thresholds shall remain the same. If the Agent fails to agree in
writing to accept the Product Offer within such ninety (90) days of receipt,
then Monsanto shall have the


31



--------------------------------------------------------------------------------





exclusive right to manufacture, package, promote, distribute, and sell such New
Product in the Included Markets, regardless of any actual or potential conflict
with the terms of Agreement.
(b)    During the term of this Agreement, the Agent may, from time to time,
propose that Monsanto utilize a different formulation of non-selective herbicide
product for Lawn and Garden Use in the Included Markets that may or may not
contain Glyphosate (an “Agent Proposed Product”) and offer the Agent the
exclusive agency and distribution rights to such Agent Proposed Product under
this Agreement. Any Agent Proposed Product proposal shall contain supporting
detail describing the Agent Proposed Product. The Agent shall supply Monsanto
with any information Monsanto reasonably requests as part of its evaluation.
Monsanto shall not unreasonably delay its evaluation of an Agent Proposed
Product following receipt of any such information. Monsanto shall give good
faith consideration to all Agent Proposed Products, and provided that Monsanto
shall have the sole discretion in branding any Agent Proposed Product, Monsanto
shall not unreasonably refuse to submit to the Agent a Product Offer for an
Agent Proposed Product under Section 6.10(a) that is, in Monsanto’s reasonable
discretion, commercially attractive, taking into account all relevant legal,
financial, regulatory and other material aspects, including, without limitation,
any possible effect of such Agent Proposed Product on Monsanto’s overall
business and business prospects.
(c)    The Agent hereby grants Monsanto an exclusive (even with respect to the
Agent and its Affiliates), non-transferrable, royalty-free license and right to
use the trademarks EcoSense and Path Clear (Trademark Application No. 1430287)
in Canada (such trademarks, the “Canada Marks”), only in connection with Natural
Products (as defined below) in the natural non-selective weedkiller category for
Lawn & Garden Use during the term of this Agreement. Monsanto agrees to use the
Canada Marks in a manner consistent with the form and style of such trademarks
as used by the Agent, or as otherwise agreed in writing with the Agent. For the
avoidance of doubt, the Agent currently uses and/or may in the future use the
Canada Marks on products in categories other than non-selective weedkillers for
Lawn & Garden Use, and the license granted to Monsanto herein shall not affect
or restrict the Agent’s rights in such other categories. Such license shall
terminate automatically upon any expiration or termination of the term of this
Agreement applicable to Canada. Notwithstanding the foregoing, nothing herein
shall be interpreted as granting Monsanto a license to the Canada Marks outside
of Canada or outside the category specified in this Section 6.10(c). The Agent
represents and warrants that it is a licensee with the right to sublicense the
Canada Marks, and that Monsanto’s use of the Canada Marks, as described herein,
shall not infringe upon the rights of any third party. The Agent agrees to hold
harmless, indemnify, and defend Monsanto from any and all claims, demands,
damages, losses, liabilities, costs and expenses (including reasonable
attorneys’ fees) arising from a breach of this warranty by the Agent. The Agent
agrees to carry out at its expense, all procedures necessary to register and
maintain the Canada Marks in full force and effect and Monsanto agrees to
cooperate with the Agent in providing any product sample or other required
information to assist in the maintenance and renewal of the Canada Marks.
Monsanto acknowledges OMS Investments, Inc.’s exclusive ownership of all right,
title and interest in and to the Canada Marks and agrees that Monsanto’s use of
the Canada Marks shall inure to the benefit of OMS Investments, Inc. Monsanto
further agrees that it will in no way dispute, impugn or attack the validity of
said Canada Marks or OMS Investments, Inc.’s or the Agent’s rights thereto.


32



--------------------------------------------------------------------------------





(d)    The Agent hereby grants to Monsanto exclusive access to the registrations
for an acetic acid/citric acid nonselective weedkiller formulation in Canada.
The parties will agree on the mutually acceptable details and mechanics of
access and appropriate registration/labeling rights, the cost of which will be
included in the Roundup P&L. Access to the then-current registrations shall
continue in perpetuity, on a nonexclusive basis, following any future
termination or expiration of this Agreement, enabling Monsanto or its successors
to market and sell such formulations following such termination under trademarks
that are different from the trademarks licensed to Monsanto pursuant to
Section 6.10(c).
(e)    Together, the respective trademark licenses and registration access
provided pursuant to this Section 6.10 result in the following product: an
acetic acid/citric acid nonselective weedkiller formulation under the EcoSense
brand in Canada and an acetic acid nonselective weed killer formulation under
the Path Clear brand in Canada (collectively, the “Natural Products”). Any
Natural Product marketed and/or sold under a different brand name in Canada
shall be deemed to be a Natural Product and subject to the terms of this
Agreement. The Natural Products will be included in the Roundup P&L and shall be
subject to the same terms, rights and obligations set forth in this Agreement as
are the Roundup Products, except as modified by this Section 6.10. In the event
that the Agent develops, or obtains access to, any improvements to the existing
Natural Products formulations in Canada during the respective term of this
Agreement, the Agent will grant Monsanto access to such improvements and the
improved products will be included in the Roundup P&L on the same terms as
agreed for the current formulations of the Natural Products. In the event that
the Agent develops, or obtains access to, any new natural nonselective
weedkiller products (including, without limitation, any herbicidally active
substances which are plant extracts, including those derived from oleic acid or
which are derived from plant extracts by processing including active substances)
in Canada during the respective term of this Agreement, the Agent will grant
Monsanto a right of first refusal to include such new products in the Roundup
P&L on the same terms as agreed for the current Natural Products, and if
accepted, such new products will become Natural Products. In the event that the
Agent offers in writing a product to Monsanto pursuant to the terms of this
Section 6.10(e) and Monsanto does not accept such product in writing within
ninety (90) days of the Agent’s offer, the Agent may market such product at its
own discretion utilizing an alternative trademark from those licensed to
Monsanto pursuant to Section 6.10(c) (which alternative trademark is not
identical or materially similar to the Canada Trademarks).
(f)    The marketing, sale and distribution of each of the Natural Products in
Canada shall be governed in all respects by the terms and conditions of this
Agreement, including without limitation, the calculation of the Commission
pursuant to Section 3.6 hereof. Following the inclusion of the Natural Products
in the Roundup L&G Business in Canada, and fully consistent with the performance
standards and requirements of Section 2.2(b) of this Agreement, the performance
of the Roundup L&G Business will be evaluated based on the total results of the
business, including from current Roundup Products, the added Natural Products,
and any future products added to the Roundup L&G Business. Subject to the
provisions of the applicable Annual Business Plan, the Agent shall continue to
promote Roundup Products in the manner described in Section 2.2(a)(7). The
parties will ensure that marketing, promotional and selling plans promote the
sale of the Natural Products in a manner that is consistent with this Agreement
and complementary to Roundup Products, and does not directly or indirectly
disparage or advertise


33



--------------------------------------------------------------------------------





against Roundup Products, as set forth in this Agreement. Furthermore, in
addition to marketing and selling the Natural Products in such a manner to
existing Customers, the Agent will use its best efforts to target retailers and
customers who do not currently purchase Roundup Products. Without limiting the
foregoing, the Agent hereby agrees that matters relating to the Naturals
Products shall be included in the Annual Business Plan.
(g)    Notwithstanding anything in this Agreement to the contrary, the letter
agreement dated February 26, 2010 between the Agent and Monsanto shall survive
in full force and effect in its entirety.
(h)    No provision of this Section 6.10 should be understood, explicitly or
implicitly, as an amendment of the noncompetition provisions of this Agreement,
or a relinquishment by either party of their rights or waiver of their
obligations except as expressly set forth in this Section 6.10.
Section 6.11    Additional Roundup Products.
(a)    Each product listed in Schedule 6.11(a) (an “Additional Roundup Product”)
shall be included in the definition of “Roundup Products” for the purposes of
this Agreement; provided, that, such Additional Roundup Products shall only be
considered “Roundup Products” with respect to those countries set forth in the
column titled “Included Markets” opposite such Additional Roundup Product in
Schedule 6.11(a).
(b)    For purposes hereof, “Additional Roundup Products Formulation Data” shall
mean the formula for the Additional Roundup Products, the raw material
specifications, analytical methods, and other information as provided in the
Quality Assurance Manual (as defined in the Formulation Agreement), the
instructions and know how associated with formulating the Additional Roundup
Products and any and all data related to the Additional Roundup Products
required to make, sell, offer for sale, register with federal, state, or
territorial government authorities (as may be required by law), and support and
defend marketing claims for, the Additional Roundup Products in the United
States and its territories. Such data may include, but is not limited to,
validations of field efficacy, stability testing data, and toxicology studies.
The Agent shall make all Additional Roundup Products Formulation Data available
to Monsanto. For the avoidance of doubt, Additional Roundup Products Formulation
Data shall not include any data which originated with Monsanto.
(c)    The Agent hereby grants to Monsanto, during the term of this Agreement, a
non-exclusive, royalty-free, non-transferable and non-assignable license
(without the right to sublicense, except as specifically set forth in
Section 6.11(h)) to use the Additional Roundup Products Formulation Data for the
purpose of and to the limited extent necessary to register each of the
Additional Roundup Products with federal, state, or territorial government
authorities (as may be required by law) in the United States and its
territories. To the Agent’s knowledge, the Additional Roundup Products
Formulation Data does not infringe or otherwise conflict with any trademarks,
registrations, or other intellectual property or proprietary rights of any third
party and none of the Additional Roundup Products Formulation Data is being
infringed upon by a third party.


34



--------------------------------------------------------------------------------





(d)    Upon the termination of this Agreement, the license granted in
Section 6.11(c) above shall convert to a perpetual, non-exclusive, royalty-free,
non-transferable and non-assignable license (without the right to sublicense,
except as specifically set forth in Section 6.11(h) below) to use the Additional
Roundup Products Formulation Data to make, sell and offer for sale, in the
Included Markets for each such Additional Roundup Product, products comparable
to such Additional Roundup Products, and to the limited extent necessary, to
register such products with federal, state or territorial government authorities
(as may be required by law) in the United States and its territories.
(e)    Notwithstanding anything in this Agreement to the contrary, the Agent at
all times shall own and retain all rights, title and interest in and to the
Additional Roundup Products Formulation Data.
(f)    The Agent hereby represents and warrants that it is a licensee, with the
right to sublicense, the trademarks used in connection with the Additional
Roundup Products as set forth on Schedule 6.11(f) in the column titled
“Additional Roundup Products Trademarks” set forth opposite each Additional
Roundup Product in Schedule 6.11(f) (the “Additional Roundup Products
Trademarks”) and that it has the right to sublicense each of the Additional
Roundup Products Trademarks for the term of the Additional Roundup Trademarks
Licenses and for the purposes set forth therein without reservation. To the
Agent’s knowledge, Monsanto’s use of the Additional Roundup Products Trademarks
in accordance with the terms and conditions of the Additional Roundup Trademarks
Licenses shall not, and the Additional Roundup Products Trademarks do not,
infringe any trademarks, registrations, or other intellectual property or
proprietary rights of any third party and none of the Additional Roundup
Products Trademarks are currently being infringed upon by a third party. The
Agent agrees to hold harmless, indemnify, and defend Monsanto from any and all
claims, demands, damages, losses, liabilities, costs and expenses (including
reasonable attorneys’ fees) arising from (i) a breach of this warranty by the
Agent and (ii) a claim of infringement of the Additional Roundup Products
Trademarks as used by Monsanto pursuant to the Additional Roundup Trademarks
Licenses, provided that such use is in accordance with the terms and conditions
of the Additional Roundup Trademarks Licenses.
(g)    Agent hereby grants to Monsanto, during the term of this Agreement, a
non-exclusive, royalty-free, non-transferable and non-assignable license
(without the right to sublicense, except as specifically set forth in
Section 6.11(h)) to use the Additional Roundup Products Trademarks for the
purpose of and to the limited extent necessary to register the Additional
Roundup Products with federal, state, or territorial government authorities (as
may be required by law) in the United States and its territories (the
“Additional Roundup Products Trademarks License”). Upon the expiration or
termination of this Agreement, Monsanto shall have no right to use the
Additional Roundup Products Trademarks. Upon such expiration or termination, the
Agent will purchase any remaining inventory of the Additional Roundup Products,
including any components thereof, at cost.
(h)    Notwithstanding the foregoing, Monsanto, or a subsequent successor, may
assign the license for the Additional Roundup Products Formulation Data upon a
Change of Control with respect to Monsanto or a Roundup Sale. In addition,
notwithstanding the foregoing, Monsanto,


35



--------------------------------------------------------------------------------





or a subsequent successor, may assign the licenses for the Additional Roundup
Products Trademarks upon a Change of Control with respect to Monsanto or a
Roundup Sale, provided that Monsanto has provided the Agent with prior written
notice of, and has obtained the Agent’s prior written consent to, such
assignment, which consent shall not be unreasonably withheld.
(i)    The Agent agrees to carry out at its expense, or to ensure the completion
of at its expense, all procedures necessary to register and maintain the
Additional Roundup Products Trademarks in full force and effect, and Monsanto
agrees to cooperate with the Agent in providing any required information to
assist in the maintenance and renewal of the Additional Roundup Products
Trademarks.
(j)    Monsanto will use the Additional Roundup Products Trademarks in a manner
consistent with the form and style of other products sold by the Agent under the
Additional Roundup Products Trademarks, or as otherwise agreed to in writing
between the parties.
(k)    Monsanto acknowledges each of the Additional Roundup Products Trademarks
owners’ exclusive ownership of all right, title and interest in and to the
Additional Roundup Products Trademarks and agrees that Monsanto’s use of the
Additional Roundup Products Trademarks shall inure to the benefit of each such
owner. Monsanto further agrees that it will in no way dispute, impugn or attack
the validity of the Additional Roundup Products Trademarks or the respective
owner’s rights thereto.
(l)    Monsanto further acknowledges that the designs, graphics, packaging
designs and other intellectual property, including trade dress and copyright, in
the labels and packaging for the Additional Roundup Products or in association
with the Additional Roundup Products Trademarks (the “Additional Roundup
Products Trade Dress”) are the exclusive property of the respective trade dress
owners and that Monsanto has no right, title or interest in or to the Additional
Roundup Products Trade Dress.
(m)    To the extent feasible, the Agent shall notify Monsanto in advance of any
meetings with regulatory authorities relating to regulatory, scientific or
safety issues concerning the Additional Roundup Products and shall provide
Monsanto with the opportunity to participate in such meetings. To the extent
such advance notice is not feasible, the Agent shall provide Monsanto with
notice of any such meeting within a reasonable period following the conclusion
of the meeting.
(n)    To the extent feasible, Monsanto shall notify the Agent in advance of any
meetings with regulatory authorities relating to regulatory, scientific or
safety issues concerning the Additional Roundup Products and shall provide the
Agent with the opportunity to participate in such meetings. To the extent such
advance notice is not feasible, Monsanto shall provide the Agent with notice of
any such meeting within a reasonable period following the conclusion of the
meeting. The parties agree that the provisions of this Section 6.11(n) will not
apply to routine day-to-day regulatory activities.
(o)    The Agent shall not modify the formula of the Additional Roundup Products
in any manner without Monsanto’s written consent, which will not be unreasonably
withheld.


36



--------------------------------------------------------------------------------





Section 6.12    Confidentiality. Except as necessary for its performance under
this Agreement, except as may be required by the federal securities laws or
other applicable laws and except to the extent required under certain existing
agreements to which Monsanto is a party (i.e., AHP Merger Agreement), neither
party shall at any time or in any manner, either directly or indirectly, and
neither party shall permit its employees to use, divulge, disclose or
communicate to any person or entity any “confidential information” of the other
party. For purposes of this Section 6.12, “confidential information” includes
any information of any kind, nature, or description that is proprietary, treated
as confidential by, owned by, used by, or concerning any matters affecting or
relating to the business of a party or the subject matter of this Agreement,
including but not limited to, the names, business patterns and practices of any
of its customers, its marketing methods and related data, the names of any of
its vendors and suppliers, the prices it obtains or has obtained or at which it
sells or has sold products or services, lists, other written records, and
information relating to its manner of operation. Notwithstanding the foregoing,
“confidential information” shall not include any information which (i) is or
becomes public knowledge through no fault or wrongful act of the party
disclosing such information or its employees, (ii) was known by such party prior
to any agency or distributor relationship with the other party or any
predecessor, (iii) is received by such party pursuant to the Formulation
Agreement and which is not otherwise confidential information, or (iv) is
received from a third party who is not obligated to keep such information
confidential. All “confidential information” in any form (electronic or
otherwise) shall be and remain the sole property of the party possessing such
information and shall be returned to such party upon the termination of this
Agreement upon such party’s reasonable request.
Section 6.13    Noncompetition.
(a)    Noncompetition Period. The “Noncompetition Period” shall be the term of
this Agreement, and for the two-year period following the termination,
cancellation or non-renewal of this Agreement; provided, however, that in the
event (i) Monsanto terminates this Agreement pursuant to Section 10.4(a)(2)
(Roundup Sale or Change of Control) or Section 10.4(a)(3) (Brand Decommissioning
Event), or (ii) the Agent terminates this Agreement pursuant to Section 10.5(a)
(Material Breach, Material Fraud and Material Willful Misconduct),
Section 10.5(c) (Termination for Convenience), or Section 10.5(d) (Insolvency),
in each such case, the Noncompetition Period shall be deemed to terminate
simultaneously upon the effective date of the termination of this Agreement;
provided, further, that in the event that either Monsanto terminates this
Agreement pursuant to Section 10.4(a)(4) (Program EBIT Decline Event) or the
Agent terminates this Agreement pursuant to Section 10.5(f) (Program EBIT
Decline Event), the Noncompetition Period applicable to the Agent and Monsanto
shall be deemed to terminate simultaneously upon delivery of written notice of
the Program EBIT Decline Event to the other party. Notwithstanding the
foregoing, in the event Monsanto provides notice to the Agent to terminate this
Agreement pursuant to Section 10.4(a)(3) (Brand Decommissioning Event), the
obligations of the Agent under this Section 6.13 shall not apply following the
delivery of such notice to the Agent; provided, however, that the Agent
continues to support the Roundup L&G Business in a manner consistent, in all
material respects, with the standards set forth in this Agreement and the
Wind-Down Plan; provided, further, that (i) Monsanto shall provide notice to the
Agent in accordance with Section 11.9 hereof describing with particularity any
alleged failure of the Agent to support the Roundup L&G Business; and (ii)


37



--------------------------------------------------------------------------------





the Agent shall be provided an opportunity to cure such failure for a period of
thirty (30) days after written notice thereof has been provided to the Agent.
(b)    Monsanto Covenant. Except as provided for in Section 3.8, Monsanto
covenants and agrees that for the Noncompetition Period, Monsanto will not, nor
will it permit any Affiliate to, directly or indirectly, own, manage, operate or
control, or participate in the ownership, management, operation or control of,
or be connected with or have any interest in, as a shareholder, partner,
creditor or otherwise, any “Competitive Business.” A Competitive Business shall
be any business which, anywhere within the Included Markets, (x) manufactures,
sells, markets or distributes any non-selective weed control product, whether
residual or non-residual, for Lawn and Garden Use or (y) competes with the
Roundup L&G Business; provided, however, this Section 6.13(b) shall not apply to
those actions of Monsanto or any Affiliate (i) to the extent such actions are
expressly contemplated by this Agreement, for the duration of this Agreement,
(ii) to the extent that immediately upon termination of this Agreement for
whatever reason Monsanto or any Affiliates or successor to the Roundup L&G
Business shall continue to operate the Roundup L&G Business without infringing
this covenant, (iii) to the extent that such actions involve formulation
development, regulatory registrations, packaging and delivery systems
development, advertising and promotional material development or other product
development activities, or (iv) to the extent that Monsanto’s interest in a
Competitive Business, as a shareholder, partner, creditor or otherwise, is equal
to or less than 5%. Notwithstanding anything in this Agreement to the contrary,
Monsanto shall be permitted to begin negotiating and entering into agreements to
prepare for the marketing, production, sales and distribution of competing
products that would be manufactured and sold only after the expiration of the
Noncompetition Period, if applicable. Notwithstanding the foregoing, Monsanto
shall continue to support the Roundup L&G Business in a manner consistent with
the standards set forth in this Agreement.
(1)    In the event any Exclusive Mexican Business makes a material change in
its business model to target sales to consumers outside of the Lawn and Garden
Market, Monsanto will notify the Agent in writing that it wishes to begin
selling Mexican Roundup Ag Products to such identified business. The Agent will
have thirty (30) days to provide any written objection to Monsanto’s request. If
the Agent does not object to the request, such identified Exclusive Mexican
Business will no longer remain exclusive to the Agent. If the Agent objects to
Monsanto’s request, Monsanto shall have the ability to raise its request to the
Steering Committee for final determination. Monsanto shall continue to maintain
the right to sell Mexican Roundup Ag Products, labeled for the Ag Market,
regardless of size, to any business that markets and makes sales to the Ag
Market in Mexico, regardless of whether that business also markets and makes
sales to consumers for use in, on or around residential homes, residential lawns
and residential gardens, and such sales shall not constitute a violation of
Section 6.13(b) of this Agreement. Monsanto’s Mexican Roundup Ag Products shall
not be included in the Program Sales Revenue, regardless of SKU size.
(c)    Agent’s Covenant. The Agent covenants and agrees that during the
Noncompetition Period, the Agent will not, nor will it permit any Affiliate to,
directly or indirectly, own, manage, operate or control, or participate in the
ownership, management, operation or control of, or be connected with or have any
interest in, as a shareholder, partner, creditor or otherwise, any Competitive
Business; provided, however, this Section 6.13(c) shall not apply to those
actions of


38



--------------------------------------------------------------------------------





the Agent or any Affiliate (i) to the extent such actions are expressly
contemplated by this Agreement, for such term of this Agreement; (ii) to the
extent such actions relate to the products listed on Exhibit D hereto in the
countries listed therein, the products that the Agent either owns, has
contracted to purchase or entered into a letter of intent with respect to as of
the Effective Date and such additional products as the parties may from time to
time agree (the “Permitted Products”); (iii) to the extent that the Agent’s
interest in a Competitive Business, as a shareholder, partner, creditor or
otherwise, is equal to or less than 5%; (iv) to the extent that such actions
involve formulation development, regulatory registrations, packaging and
delivery systems development, advertising and promotional material development
or other product development activities; or (v) to any separate agreement with
Monsanto with respect to transgenic technology sharing. Notwithstanding the
foregoing provisions of this Section 6.13(c), the Agent shall have the right to
market and make sales of Roundup Products labeled for Lawn and Garden Use to any
business that markets and makes sales to Lawn and Garden Channels in Mexico
regardless of whether that business also makes sales to the Ag Market in Mexico,
and such sales shall not constitute a violation of this Section 6.13(c).
Notwithstanding anything in this Agreement to the contrary, the Agent shall be
permitted to begin negotiating and entering into agreements to prepare for the
marketing, production, sales and distribution of competing products that would
be manufactured and sold only after the expiration of the Noncompetition Period,
if applicable. Notwithstanding the foregoing, the Agent shall continue to
support the Roundup L&G Business in a manner consistent with the standards set
forth in this Agreement. For the avoidance of doubt, the parties acknowledge and
agree that (A) the Agent’s noncompetition covenants in this Section 6.13(c) do
not apply to products that compete, directly or indirectly, with the BEA
Products (or any evolution of such products) so long as such products do not
otherwise directly compete with non-selective herbicide Roundup Products; (B)
the Agent may freely offer or introduce (or continue to offer or introduce)
products that compete with the BEA Products (or any evolution of such products)
at any time and regardless of the termination or expiration of any agreements
between the parties with respect to the BEA Products so long as such products do
not otherwise directly compete with non-selective herbicide Roundup Products;
and (C) the Agent’s operation of a business that competes with the BEA Products,
including during any period of time when Agent is providing the BEA Agent
Services or the BEA Products are included as “Roundup Products” for purposes of
Program EBIT and the Roundup P&L, will not be deemed to constitute a breach of
this Agreement so long as such products do not otherwise directly compete with
non-selective herbicide Roundup Products.
(d)    Non-Solicitation by Monsanto. Monsanto agrees that for the duration of
the Noncompetition Period and for the two years thereafter, without the prior
written consent of the Agent, it will not, nor will it permit any of its
Affiliates to (i) solicit for employment any person then employed by the Agent
or any of its Affiliates or (ii) knowingly employ any employee of the Agent or
any of its Affiliates who voluntarily terminates such employment with the Agent
(or such Affiliate) after the Effective Date, until three months have passed
following termination of such employment.
(e)    Non-Solicitation by the Agent. The Agent agrees that for the duration of
the Noncompetition Period, without the prior written consent of Monsanto, it
will not, nor will it permit any of its Affiliates to (i) solicit for employment
any person then employed who works primarily with Roundup Products or with other
products with Lawn & Garden Uses (“Lawn & Garden


39



--------------------------------------------------------------------------------





Employee”) by Monsanto or any of its Affiliates or (ii) knowingly employ any
Lawn & Garden Employee of Monsanto or any of its Affiliates who voluntarily
terminates such employment with Monsanto (or such Affiliate) after the Effective
Date, until three months have passed following termination of such employment.
(f)    Consideration. The consideration for the agreements contained in this
Section 6.13 are the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged.
(g)    Modification. In the event a court (or other authority) refuses to
enforce the covenants and agreements contained in this Section 6.13, either
because of the scope of the geographical area specified in this Section 6.13,
the duration of the restrictions, or otherwise, the parties hereto expressly
confirm their intention that the geographical areas covered hereby, the time
period of the restrictions, or such other provision, be deemed automatically
reduced to the minimum extent necessary to permit enforcement.
(h)    Injunctive Relief. The parties acknowledge and agree that the extent of
damages to one party (the “non-breaching party”) in the event of an actual or
threatened breach of this Section 6.13 by the other party (the “breaching
party”) may be impossible to ascertain and there may be available to the
non-breaching party no adequate remedy at law to compensate the non-breaching
party in the event of such an actual or threatened breach by the breaching
party. Consequently, the parties agree that, in the event that either party
breaches or threatens to breach any such covenant or agreement, the
non-breaching party shall be entitled, in addition to any other remedy or relief
to which it may be entitled, including without limitation, money damages, to
seek to enforce any or all of such agreements or covenants against the breaching
party by injunctive or other equitable relief ordered by any court of competent
jurisdiction, subject to Section 11.12(b) hereof.
Section 6.14    Industrial Property.
(a)    Monsanto represents and warrants that Monsanto or Affiliates are the
exclusive owners of the trademarks, trade names, packages, copyrights and
designs used in the sale of Roundup Products (the “Industrial Property”). To
Monsanto’s knowledge, the conduct of the Roundup L&G Business as now being
conducted and the use of the Industrial Property in the conduct of the Roundup
L&G Business, do not infringe or otherwise conflict with any trademarks,
registrations, or other intellectual property or proprietary rights of others,
nor has any claim been made that the conduct of the Roundup L&G Business as now
being conducted infringes or otherwise is covered by the intellectual property
of a third party, except for any conflict or infringement which would not have a
material adverse effect. To the knowledge of Monsanto, none of the Industrial
Property is currently being infringed upon by a third party.
(b)    The Agent acknowledges the validity of the trademarks which designate and
identify Roundup Products. The Agent further acknowledges that Monsanto is the
exclusive owner of the Industrial Property.


40



--------------------------------------------------------------------------------





(c)    The Agent agrees that, to the extent it uses Industrial Property, such
Industrial Property shall be used in its standard form and style as it appears
upon Roundup Products or as instructed in writing by Monsanto. No other
letter(s), word(s), design(s), symbol(s) or other matter of any kind shall be
superimposed upon, associated with or shown in such proximity to the Industrial
Property so as to tend to alter or dilute such Industrial Property, and the
Agent further agrees not to combine or associate any of such Industrial Property
with any other industrial property. The generic or common name of the type of
product (e.g., “non-selective herbicide”) must always follow Roundup Products’
trademarks.
(d)    In all advertisements, sales and promotional or other printed matter in
which any Industrial Property appears, the Agent shall identify itself by full
name and address and state its relationship to Monsanto. In all such material,
the Roundup trademark shall be identified as a trademark owned by Monsanto
Company. In the case of a registered trademark, a ® shall be placed adjacent to
the trademark with the ® referring to a footnote reading “® Registered trademark
of Monsanto Company.” In the case of unregistered trademarks, a “TM” shall be
placed adjacent to the trademark with the “TM” referring to a footnote reading
“TM Trademark of Monsanto Company.”
(e)    On its letterheads, business cards, invoices, statements, etc., the Agent
may identify itself as a distributor for the Industrial Property.
(f)    The Agent agrees that it will never use any Industrial Property or any
simulation of such Industrial Property as part of the Agent’s corporate or other
trading name or designation of any kind.
(g)    Upon expiration or in the event of any termination of this Agreement, the
Agent shall promptly discontinue every use of the Industrial Property and any
language stating or suggesting the Agent is a distributor for Roundup Products.
All advertising and promotional materials which use Industrial Property shall be
destroyed.
(h)    The Agent shall not use or facilitate the use of promotional materials
which disparage Roundup Products or Industrial Property. If the Agent should
become aware of any suspected counterfeiting of Roundup Products or Industrial
Property, the Agent shall promptly notify Monsanto of such suspected
counterfeiting. The Agent shall cooperate in any investigation or legal
proceedings that Monsanto deems desirable to protect its rights in the
Industrial Property. The Agent shall not promote the sale of products using
trademarks, packages or designs which are in Monsanto’s opinion deceptively
similar to Industrial Property.
Section 6.15    Conflicts of Interest. Conflicts of interest relating to this
Agreement are strictly prohibited. Except as otherwise expressly provided
herein, neither party nor any of its directors, employees or agents, or its
subcontractors or vendors shall give to or receive from any director, employee
or agent of the other party any gift, entertainment or other favor of
significant value, or any commission, fee or rebate. Likewise, neither party nor
its directors, employees or agents or its subcontractors or vendors shall,
without prior written notification thereof to the other party, enter into any
business relationship with any director, employee, or agent of the other party
or any of its Affiliates unless such person is acting for and on behalf of such
party. Each party shall


41



--------------------------------------------------------------------------------





promptly notify the other of any violation of this Section 6.15 and any
consideration received as a result of such violation shall be paid over or
credited to the other party.
Section 6.16    Records Retention. The Agent and Monsanto shall each maintain
true and complete records in connection with this Agreement and shall retain all
such records for at least forty-eight (48) months following the termination or
expiration of this Agreement. This obligation shall survive the termination or
expiration of this Agreement.
Section 6.17    Additional Covenant of the Agent. The Agent shall not take any
action or fail to take any action that materially adversely impacts the Roundup
brand or the Ag Market; provided, however, that the Agent shall have no
liability for any event resulting primarily by an act or omission of Monsanto or
its Affiliates.
Section 6.18    Roundup Telephone Number. The parties acknowledge and agree that
the Agent currently is the party of record for the toll-free service number
1-888-768-6387 (1-888-ROUNDUP). The Agent hereby acknowledges and agrees that it
will transfer the right to use such telephone number back to Monsanto within
thirty (30) days of Monsanto providing notice to the Agent of Monsanto’s
decision to become the party of record for such telephone number.
Section 6.19    Additional Obligations. Unless expressly agreed by the parties
in writing on a country-by-country basis, Monsanto shall not sell, or promote
the indirect sale of, the 1.67 Gallon Roundup Pro Max SKU through Lawn and
Garden Channels in the Included Markets; provided, that the foregoing shall not
be deemed an acknowledgement by Monsanto that a 1.67 Gallon package product or
any other package size cannot have agricultural uses.
Section 6.20    BEA Products.
(a)    Following the Third Amendment Date and thereafter, the products set forth
on Schedule 6.20 attached hereto and any other New BEA Proposed Products with
respect to which the Agent accepts the BEA Product Offer (collectively, the “BEA
Products”) shall be included in the definition of “Roundup Products” for the
purposes of this Agreement. The obligations of the Agent under Section 2.2 of
this Agreement with respect to the BEA Products shall be referred to herein as
the “BEA Agent Services”. Monsanto may, from time to time, offer (a “BEA Product
Offer”) to the Agent, with respect to the Included Markets, agency and
distribution rights to new products (other than non-selective herbicide
products, which are addressed in Section 6.10) (each such proposed product, a
“New BEA Proposed Product”). The BEA Product Offer shall be in writing and
include sufficient detail describing such New BEA Proposed Product.
(b)    Acceptance. If the Agent agrees in writing within forty-five (45) days of
receipt of the BEA Product Offer to accept the BEA Product Offer, then such New
BEA Proposed Product shall be, without further action or amendment, included
within the definition of BEA Products, and also, pursuant to Section 6.20(a),
Roundup Products, and be subject to the terms and conditions of this Agreement.
(c)    Rejection. If the Agent fails to accept, or otherwise rejects, in writing
the BEA Product Offer within forty-five (45) days of receipt of the BEA Product
Offer, then (i) Roundup


42



--------------------------------------------------------------------------------





Products shall not include the New BEA Proposed Product and (ii) for the
avoidance of doubt, the provisions of Section 6.13(b) of this Agreement shall
not apply with respect to Monsanto’s rights (A) to directly or indirectly
manufacture, package, promote, distribute, and sell such New BEA Proposed
Product in the Included Markets, (B) to retain any sales and marketing agent
with respect to such New BEA Proposed Products, (C) to directly launch such New
BEA Proposed Products without any sales and marketing agent or (D) to license
the sales and distribution rights with respect to such New BEA Proposed Products
to any third party, in each case, regardless of any actual or potential conflict
with the terms of this Agreement. In the event that the Agent has not timely
accepted, or has otherwise rejected, one or more BEA Product Offers with respect
to any New BEA Proposed Products (collectively, the “Rejected BEA Products”) and
following the direct or indirect commercialization by Monsanto of any one or
more Rejected BEA Products, the aggregate Net Sales of all such Rejected BEA
Products during any full Program Year exceed the aggregate amount of Net Sales
for all BEA Products included within the Roundup Products for said Program Year
(a “BEA Product Rejection Event”), Monsanto shall be permitted to terminate the
Agent as the provider of the BEA Agent Services pursuant to the procedures set
forth in Section 6.20(e). For the purposes of the foregoing, “Net Sales” shall
mean sales revenue less (i) all bona fide trade, quantity and cash discounts and
rebates given or made in connection with such sales and (ii) credits or
allowances given or made for rejection or return of previously sold products in
connection with such sales.
(d)    Agent BEA Agent Services Termination. If the Agent no longer desires to
provide the BEA Agent Services under this Agreement, the Agent shall be
permitted to terminate its obligation to provide the BEA Agent Services by
delivering notice to terminate the BEA Agent Services, such termination to be
effective upon the date that is eighteen (18) months following the date on which
such notice is delivered (an “Agent Elected BEA Agent Termination Date”).
(e)    Monsanto BEA Agent Services Termination. In the event that (i) the BEA
Program EBIT falls below $10,000,000 for any full Program Year, (ii) there is a
BEA Product Rejection Event or (iii) the Agent fails to exercise commercially
reasonable efforts to promote, market and sell each BEA Product (without
consideration for the fact that the Agent may, or may in the future, have
products that may be competitive with such New BEA Proposed Products), Monsanto
shall be permitted to terminate the Agent as the provider of the BEA Agent
Services by delivering notice to terminate the BEA Agent Services no later than
ninety (90) days following the end of a Program Year, such termination to be
effective upon the later of (i) the end of the Program Year in which such notice
was delivered or (ii) the end of six (6) months following the date on which such
notice was delivered (a “Monsanto Elected BEA Agent Termination Date”). Solely
for the purposes of determining whether Monsanto may terminate the Agent’s
provision of BEA Agent Services in the prior sentence (and not for the purposes
of calculating the Commission payable under this Agreement), the term “BEA
Program EBIT” shall mean all Program EBIT attributable to the BEA Products;
provided, that Program Expenses for such calculation shall not include any
working media expenses.
(f)    Termination. Following an Agent Elected BEA Agent Termination Date or a
Monsanto Elected BEA Agent Termination Date, (i) Roundup Products shall not
include the BEA Products, (ii) Program EBIT shall not include any revenue or
expenses related to the BEA Products, and (iii) for the avoidance of doubt, the
provisions of Section 6.13(b) of this Agreement shall not


43



--------------------------------------------------------------------------------





apply with respect to Monsanto’s rights (A) to directly or indirectly
manufacture, package, promote, distribute, and sell any of the BEA Products in
the Included Markets, (B) to retain any sales and marketing agent with respect
to the BEA Products, (C) to directly launch the BEA Products without any sales
and marketing agent or (D) to license the sales and distribution rights with
respect to the BEA Products to any third party, in each case, regardless of any
actual or potential conflict with the terms of this Agreement (including, in
each case, any evolution of such products) and, for the avoidance of doubt,
Monsanto shall be permitted to engage in such actions without obligation to the
Agent.
Section 6.21    Technology Sharing. Monsanto agrees that it will provide access
to its pelargonic acid technology and the Agent agrees that it will provide
access its ammonium nonanoate technology, including, but not limited to, access
to formulations, know-how and registrations for use within GroundClear and
Roundup branded products. If the Agent does not deliver a Convenience
Termination Notice on January 15, 2021, the parties will enter into a broader
technology sharing agreement on terms to be mutually agreed by the parties.
ARTICLE 7 - [Intentionally omitted.]
ARTICLE 8 - REPRESENTATIONS, WARRANTIES, AND COVENANTS
Section 8.1    The Agent’s Representations and Warranties. The Agent hereby
represents and warrants that all of the following are true:
(a)    The Agent is a limited liability company duly organized, validly existing
and in full force and effect under the laws of Ohio and has all requisite
limited liability company power and authority to carry on and conduct its
business as it is now being conducted, to own or lease its assets and properties
and is duly qualified and in good standing in every jurisdiction in which the
conduct of its business or ownership of its assets requires it to be so
qualified.
(b)    (i) The Agent has the full authority and legal right to carry out the
terms of this Agreement; (ii) the terms of this Agreement will not violate the
terms of any other material agreement, contract or other instrument to which it
is a party, and no consent or authorization of any other person, firm, or
corporation is a condition precedent to the Agent’s execution of this Agreement;
(iii) it has taken all action necessary to authorize the execution and delivery
of this Agreement; and (iv) this Agreement is a legal, valid, and binding
obligation of the Agent, enforceable in accordance with its terms.
(c)    The Agent is in compliance in all material respects with all applicable
Laws relating to its business.
(d)    There is no material suit, investigation, action or other proceeding
pending or threatened before any court, arbitration tribunal, or judicial,
governmental or administrative agency, against the Agent which would have a
material adverse effect on the ability of the Agent to perform its obligations
hereunder or which seeks to prevent the consummation of the transactions
contemplated herein.


44



--------------------------------------------------------------------------------





(e)    There are no material disputes with underwriters under the Agent’s
insurance policies; each such policy is valid and enforceable in accordance with
its terms and is in full force and effect; there exists no default by the Agent
under any such policy, and there has been no material misrepresentation or
inaccuracy in any application therefor, which default, misrepresentation or
inaccuracy would give the insurer the right to terminate such policy, binder, or
fidelity bond or to refuse to pay a claim thereunder; and the Agent has not
received notice of cancellation or non-renewal of any such policy.
Section 8.2    Monsanto’s Representations and Warranties. Monsanto hereby
represents and warrants that all of the following are true:
(a)    Monsanto is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware and has all requisite corporate power and
authority to carry on and conduct its business as it is now being conducted, to
own or lease its assets and properties and is duly qualified and in good
standing in every jurisdiction in which the conduct of its business or ownership
of its assets requires it to be so qualified.
(b)    (i) Monsanto has the full authority and legal right to carry out the
terms of this Agreement; (ii) the terms of this Agreement will not violate the
terms of any other material agreement, contract or other instrument to which it
is a party, and no consent or authorization of any other person, firm, or
corporation is a condition precedent to this Agreement; (iii) it has taken all
action necessary to authorize the execution and delivery of this Agreement; and
(iv) this Agreement is a legal, valid, and binding obligation of Monsanto,
enforceable in accordance with its terms.
(c)    Monsanto is in compliance, in all material respects, with all applicable
Laws relating to its business.
(d)    There is no material suit, investigation, action or other proceeding
pending or threatened before any court, arbitration tribunal, or judicial,
governmental or administrative agency, against Monsanto which would have a
material adverse effect on the ability of Monsanto to perform its obligations
hereunder or which seeks to prevent the consummation of the transactions
contemplated herein.
ARTICLE 9 - INDEMNIFICATION
Section 9.1    Indemnification and Claims Procedure.
(a)    Indemnification.
(1)    Each party hereto agrees to indemnify, defend and hold harmless the other
party and its employees, officers, directors, agents and assigns from and
against any and all loss (including reasonable attorneys’ fees), damage, injury
or liability, whether incurred as a party or non-party to any action or
proceeding, that may arise out of any actual or threatened claim asserted or
action brought by or on behalf of a third party for injury to or death of a
person or for loss of or damage to property, including employees and property of
the indemnified party (“Loss”), to the


45



--------------------------------------------------------------------------------





extent resulting directly or indirectly from the indemnifying party’s actual or
alleged (i) breach of a duty, representation, or obligation of this Agreement,
or (ii) negligence or willful misconduct in the performance of its obligations
under this Agreement, except to the extent that such indemnification is void or
otherwise unenforceable under applicable law in effect on or validly retroactive
to the date of this Agreement.
(2)    Monsanto’s obligations set forth in Section 9.1(a)(1) shall apply with
respect to (A) all products sold under a registration that is held by Monsanto
and for which sales are, or have been, included in Program EBIT or the Roundup
P&L (e.g., the Total Kill Home Depot private label Glyphosate product, the Ace
Hardware private label Glyphosate product, etc.), which products Monsanto
acknowledges are Roundup Products for purposes of this Agreement, and (B) the
Roundup Pro SKU referenced in Section 3.8 (collectively, “Monsanto Products”).
(3)    Monsanto shall have no obligations as set forth in Section 9.1(a)(1) with
respect to any products that are not Monsanto Products as set forth in
Section 9.1(a)(2)). Monsanto and the Agent may agree, however, on the terms and
conditions for any new products to be treated as Roundup Products under this
Agreement, in connection with a Product Offer or otherwise (which terms and
conditions, for clarity, may provide for exceptions to provisions generally
applicable to Roundup Products) and whether and under what circumstances
Monsanto will have any obligations as set forth in Section 9.1(a)(1) in respect
of such new products; for clarity, however, in no event shall Monsanto have any
obligations with respect to such products until all Product Information and
Rights with respect to such products are first transferred, or, with respect to
any such Product Information and Rights that are used by the Agent in other
aspects of its business or that are not owned by the Agent or one of its
Affiliates, licensed or sublicensed to Monsanto under terms that permit Monsanto
to use and exercise such Product Information and Rights to the same extent the
Agent or its Affiliates has the right to use such Product Information and
Rights.
(4)    Monsanto and the Agent acknowledge that Roundup Products are sold by
Monsanto directly to retailers and agree that any product indemnity for Roundup
Products provided by the Agent in its capacity as “Agent” under this Agreement
to retailers (a “Third-Party Indemnity”) is an indemnity obligation of Monsanto
and, as such, shall be provided directly by Monsanto to such retailer. From the
Third Amendment Date forward, the Agent shall have no right to offer or provide
indemnification to any third party that is outside the scope of the standard
indemnity provisions in retailers’ vendor agreements, vendor supplier guides or
vendor standard terms and conditions, unless expressly agreed to in writing by
Monsanto or otherwise agreed to by the parties. Monsanto’s foregoing
acknowledgement and agreement is subject to the reservation by Monsanto of all
rights against the Agent under this Agreement.
(5)    Monsanto and the Agent acknowledge and agree that their respective
obligations to indemnify, defend and hold harmless the other party under
Article 9, including without limitation the duty to cooperate set forth in
Section 9.1(b)(2), shall survive any expiration or termination of this Agreement
or any other agreement between the parties, unless such Article 9 obligations
are expressly terminated by way of a separate mutual agreement of the parties in
writing directed to such obligation.


46



--------------------------------------------------------------------------------





(b)    Claims Procedure. Promptly after receipt by either party hereto (the
“Indemnitee”) of any notice of any demand, claim or circumstances which, with
the lapse of time, would or might give rise to a claim or the commencement (or
threatened commencement) of any action, proceeding or investigation (an
“Asserted Liability”) that may result in a Loss, the Indemnitee shall give
notice thereof (the “Claims Notice”) to the party obligated to provide
indemnification pursuant to Section 9.1(a). The Claims Notice shall describe the
Asserted Liability in reasonable detail, and shall indicate the amount
(estimated, if necessary to the extent feasible) of the Loss that has been or
may be suffered by the Indemnitee. Thereafter, the following procedures shall
apply:
(1)    Subject to Section 9.1(b)(2), Section 9.1(b)(3), Section 9.1(b)(4) and
Section 9.1(b)(5), the indemnifying party may elect to compromise or defend, at
its own expense by its own counsel, and shall control any such compromise or
defense;
(2)    If the indemnifying party elects to compromise or defend such Asserted
Liability it shall (i) within thirty (30) days after confirmed receipt of the
Claims Notice notify the Indemnitee of its intent to do so, and the Indemnitee
shall cooperate, at the expense of the indemnifying party, in the compromise of,
or defense against, such Asserted Liability, and shall promptly make available
to the indemnifying party any books, records or other documents within its
control and its employees that are necessary or appropriate for such defense
recognizing that certain of such requests will be time-sensitive in light of
applicable deadlines and court requirements; provided, that the foregoing shall
not require the Indemnitee to provide documents or information requested solely
by the third party bringing the claim, (ii) select counsel and, if applicable,
consultants and contractors, reasonably acceptable to Indemnitee in connection
with conducting the defense of such Asserted Liability, and (iii) defend or
settle such Asserted Liability in consultation with Indemnitee, including,
without limitation, consulting Indemnitee on litigation strategy and keeping
Indemnitee reasonably informed of all proceedings and settlement demands and
negotiations. Nothing herein shall modify the Indemnitee’s applicable common law
duties to the indemnifying party with respect to contractual obligations under
this Agreement, including the duty to mitigate damages and the duty of good
faith and fair dealing. Notwithstanding the foregoing, the Agent and Monsanto
acknowledge and agree that, in the context of certain Asserted Liabilities, it
may serve the interests of the Agent and Monsanto for the Agent to be separately
represented, and Monsanto will give due consideration to a request by the Agent
that it should be separately represented with respect to any such Asserted
Liability;
(3)    The indemnifying party shall not consent to a settlement of any such
Asserted Liability without the prior written consent of Indemnitee, which
consent shall not be unreasonably withheld; provided, that the indemnifying
party may enter into a settlement without the consent of Indemnitee after
providing at least thirty (30) days’ prior written notice to Indemnitee if the
terms of such settlement (x) include only money damages as a remedy and such
money damages are paid in full by the indemnifying party, (y) do not impose
material obligations or restrictions on Indemnitee’s business and (z) do not
include any admission of wrongdoing by Indemnitee;
(4)    If the indemnifying party elects not to compromise or defend the Asserted
Liability, fails to notify the Indemnitee of its election as herein provided, or
contests its


47



--------------------------------------------------------------------------------





obligation to indemnify under this Agreement, the Indemnitee may pay, compromise
or defend such Asserted Liability, with a reservation of all rights to seek
indemnification hereunder against the indemnifying party; provided, that
Indemnitee may enter into a settlement without the consent of the indemnifying
party after providing at least thirty (30) days’ prior written notice to the
indemnifying party, if the terms of such settlement (i) include only money
damages as a remedy, (ii) do not impose material obligations or restrictions on
the indemnifying party’s business and (iii) do not include any admission of
wrongdoing by the indemnifying party;
(5)    Notwithstanding the foregoing, and unless the indemnifying party and the
Indemnitee otherwise agree, the Indemnitee’s right to participate at its own
expense, in the defense of any Asserted Liability, is limited solely to
circumstances involving (a) responding to depositions and/or other discovery
requests directed to the Indemnitee and/or (b) in connection with other
testimony of a current or former director, officer, or executive employee of the
Indemnitee, in each case, subject to the prior consultation with counsel for the
indemnifying party and to the extent such participation is consistent with the
indemnifying party’s defense strategy; and
(6)    If an indemnifying party requests assistance in connection with any
Asserted Liability for which the indemnifying party has an obligation to defend
and indemnify or any third party discovery is sought from an Indemnitee in
connection with such litigation, the indemnifying party will reimburse the
Indemnitee for its reasonable costs and attorneys’ fees incurred by it,
including any costs and attorneys’ fees incurred by the Indemnitee’s counsel.
The Indemnitee shall promptly and expeditiously respond to such requests for
assistance, recognizing that certain of such requests will be time-sensitive in
light of applicable deadlines and court requirements. The indemnifying party
will reimburse the Indemnitee for any reasonable costs and attorney’s fees
incurred by the Indemnitee and costs and fees subject to any indemnity
obligations within 90 days after the costs or fees are submitted to the
indemnifying party provided that such attorney’s fees reasonably meet the
indemnifying party’s outside counsel guidelines. For the avoidance of doubt, if
Monsanto requests assistance from the Agent in connection with defending Roundup
litigation in which Monsanto is a defendant or third party discovery is sought
from the Agent in connection with such Roundup litigation, the preceding
sentences of this Section 9.1(b)(6) shall apply to the Agent (as if the Agent
was an Indemnitee) and the Agent shall be entitled to the rights and subject to
the obligations set forth in the preceding sentences of this Section 9.1(b)(6)
(as if the Agent was an Indemnitee).
ARTICLE 10 - TERMS, TERMINATION, AND FORCE MAJEURE
Section 10.1    Terms. This Agreement shall commence as of the Effective Date
and shall continue unless and until terminated as provided herein.
Section 10.2    [Intentionally omitted.].
Section 10.3    [Intentionally omitted.].
Section 10.4    Termination by Monsanto.


48



--------------------------------------------------------------------------------





(a)    Termination Rights. Except as set forth in Section 10.5(c), Monsanto may
terminate this Agreement by giving the Agent a termination notice specified for
each termination event only upon the occurrence and continuance of one of the
following:
(1)    An Event of Default occurring at any time;
(2)    A Roundup Sale or a Change of Control with respect to Monsanto, by giving
the Agent a notice of termination within six (6) months following the
consummation of such Change of Control or Roundup Sale and the commencement of
the functional integration of the Roundup L&G Business into the organizational
structure of the acquiring entity in a Roundup Sale or Change of Control, which,
for the avoidance of doubt, shall be deemed to not occur until all applicable
legal restrictions on the functional integration of and/or control over the
Roundup L&G Business have expired, such termination to be effective at the end
of the fifth (5th) full Program Year after such notice is provided;
(3)    A Brand Decommissioning Event; or
(4)    Program EBIT with respect to a completed Program Year falls below $50MM
(a “Program EBIT Decline Event”), by providing written notice thereof within
ninety (90) days following the end of such Program Year, such termination to be
effective upon the date that is eighteen (18) months following the date on which
such notice is delivered; provided, that following the delivery of such notice
(A) both Monsanto and the Agent shall continue to fulfill their respective
obligations under this Agreement and (B) no Termination Fee shall be payable
(except to the extent payable under this Agreement after Agent has provided a
Convenience Termination Notice prior to a Party providing written notice of a
Program EBIT Decline Event as set forth in this sentence).
(5)    Notwithstanding the foregoing, Monsanto may not terminate this Agreement
for any reason on or before January 16, 2021, except with respect to Monsanto’s
termination of this Agreement pursuant to Section 10.4(a)(1) (Event of Default),
Section 10.4(a)(2) (Roundup Sale or Change of Control) or Section 10.4(a)(3)
(Brand Decommissioning Event).
(b)    Event of Default. An “Event of Default” shall mean any of the following
occurrences:
(1)    a Material Breach committed by the Agent and established in accordance
with the provisions of Section 10.4(g) of this Agreement;
(2)    a Material Fraud committed by the Agent and established in accordance
with the provisions of Section 10.4(g) of this Agreement;
(3)    Material Willful Misconduct committed by the Agent and established in
accordance with the provisions of Section 10.4(g) of this Agreement;
(4)    [Intentionally omitted.];
(5)    [Intentionally omitted.];


49



--------------------------------------------------------------------------------





(6)    the Insolvency of Agent;
(7)    the occurrence of a Change of Control of an SMG Target without the prior
written consent of Monsanto, unless the Agent has determined in its reasonable
commercial opinion that such acquirer can and will fully perform the duties and
obligations of the Agent under this Agreement; or  
(8)    [Intentionally omitted.];
(9)    except to the extent permitted herein, (i) the assignment of all, or
substantially all, of the Agent’s rights, or (ii) the delegation of all, or
substantially all, of the Agent’s obligations hereunder, in either instance
without the prior written consent of Monsanto.
As to any Event of Default defined in Sections 10.4(b)(1)-(3), such termination
shall take effect on the later of the first business day following the thirtieth
(30th) day after the sending of a termination notice to the Agent in accordance
with the provisions of Section 11.9, or the date designated by Monsanto in said
termination notice. As to any Event of Default defined in Section 10.4(b)(6),
(7) and (9), such termination shall take effect on the later of the first
business day following the seventh (7th) day after the sending of a termination
notice to Agent, or the date designated by Monsanto in said notice of
termination.
(c)    Amount and Payment of Termination Fee. In connection with the termination
of this Agreement, one, and only one, of (i) the Convenience Termination Fee,
(ii) the Brand Decommissioning Termination Fee, or (iii) the Legacy Termination
Fee (each, a “Termination Fee”) shall become payable by Monsanto to the Agent
subject to the following terms and conditions:
(1)    Following the delivery of a Convenience Termination Notice, Monsanto
shall pay to the Agent a total of $175,000,000 (the “Convenience Termination
Fee”). Such Convenience Termination Fee shall, as of the date of the Convenience
Termination Notice, become immediately deemed to be due and payable to the Agent
(except as set forth in Section 10.4(e)); provided, however, that Monsanto may
pay the Convenience Termination Fee as follows: (A) $50,000,000 payable on April
15, 2021, (B) $50,000,000 payable on January 15, 2022 and (C) $75,000,000
payable on September 30, 2022; or
(2)    Following a Brand Decommissioning Event, Monsanto shall pay to the Agent
a total of $375,000,000 (the “Brand Decommissioning Termination Fee”). Such
Brand Decommissioning Termination Fee shall, as of the date of the Brand
Decommissioning Event, become immediately deemed to be due and payable to the
Agent; provided, however, that Monsanto may pay the Brand Decommissioning
Termination Fee as follows: (A) $175,000,000 payable within ninety (90) days of
the Brand Decommissioning Event, (B) $50,000,000 payable within twelve (12)
months of the Brand Decommissioning Event, (C) $50,000,000 payable within
eighteen (18) months of the Brand Decommissioning Event, (D) $50,000,000 payable
within twenty-four (24) months of the Brand Decommissioning Event, and (E)
$50,000,000 payable within thirty-six (36) months of the Brand Decommissioning
Event; or


50



--------------------------------------------------------------------------------





(3)    If this Agreement is terminated by Monsanto or its successor under
Section 10.4(a)(2), Monsanto shall pay the “Legacy Termination Fee” (as
specified in this Section 10.4(c)(3)) to the Agent on the effective date of such
termination; provided, that if this Agreement is terminated pursuant to
Section 10.4(a)(2) as a result of a Roundup Sale and the Agent will become the
successor to the Roundup Business, the Legacy Termination Fee shall not be paid
but shall be credited against the purchase price as described in
Section 10.6(b).
The Legacy Termination Fee payable pursuant to this Section 10.4(c)(3) shall
vary in accordance with the Table hereunder:
Program Year
Legacy Termination Fee
2015 Program Year and thereafter
The greater of (i) $175MM or (ii) four (4) times an amount equal to (A) the
average of the Program EBIT for the three (3) trailing Program Years prior to
the year of termination, minus (B) the 2015 Program EBIT (excluding Europe and
Australia) of $186.4MM.
For example, if the Roundup Sale occurs in 2033 (all expressed in $MM):
2015      2030   2031   2032   3 year Avg.   Legacy Termination Fee
$186.4 $310 $309 $314 $311 $498.4



(d)    Termination Fee as Liquidated Damages. Monsanto and the Agent stipulate
and agree that the injury which will be caused to the Agent by the termination
of this Agreement under the circumstances which shall give rise to the payment
of the relevant Termination Fee are difficult or impossible of accurate
estimation; that by establishing such Termination Fee they intend to provide for
the payment of damages and not a penalty; and that the sum stipulated for such
Termination Fee is a reasonable pre-estimate of the probable loss which will be
suffered by the Agent in the event of such termination.
(e)    Remedies for Monsanto. Subject to Section 10.4(g), in case of termination
by Monsanto upon any of the Events of Default by the Agent specified in
Section 10.4(b)(1)-(3), Monsanto shall be entitled to exercise all remedies
available to it, either at law or in equity. In the case of termination by
Monsanto upon any of the Events of Default specified in Section 10.4(b)(6), (7)
and (b)(9), the remedies of Monsanto shall be limited to (i) termination of this
Agreement and (ii) the recovery of reasonable and customary out-of-pocket
expenses incurred by Monsanto in transferring the Agent’s duties hereunder to a
new agent; provided that in no case shall the amount of expenses recoverable
under this provision exceed $20MM. In the case of termination by Monsanto upon
any of the Events of Default by the Agent specified in Section 10.4(b)(1)-(3)
(an “Agent Default”) following delivery of a Convenience Termination Notice, the
Convenience Termination Fee shall continue to be due and payable in accordance
with the payment schedule set forth in Section 10.4(c)(1) (the “CTF Payment
Schedule”), subject to the following provisions. Monsanto shall have the right
to offset any amount that is finally determined in accordance with
Section 10.4(g) in connection with an Agent Default to be owed to Monsanto
against any portion


51



--------------------------------------------------------------------------------





of the Convenience Termination Fee that remains unpaid in accordance with the
CTF Payment Schedule. If, at any time prior to full payment of the Convenience
Termination Fee in accordance with the CTF Payment Schedule, Monsanto makes a
good faith claim for damages arising out of an Agent Default (“Estimated
Damages”) and provides reasonable supporting documentation with respect to the
asserted Agent Default and the associated Estimated Damages to the Agent,
pending resolution of such claim in accordance with Section 10.4(g), the
Estimated Damages may be withheld by Monsanto from any Convenience Termination
Fee then payable (the “Remaining Termination Fee”) and an amount equal to the
lesser of the Estimated Damages and the Remaining Termination Fee (the “Escrowed
Damages”) shall promptly be placed by Monsanto in an escrow account established
pursuant to a mutually agreeable escrow agreement. The Escrowed Damages shall be
held in such escrow account pending final resolution of the claim in accordance
with Section 10.4(g) or pursuant to joint written instructions authorizing
release. Upon final resolution of the claim in accordance with Section 10.4(g)
or the mutual agreement of the parties with respect to the actual damages
resulting from the Agent Default (the “Agent Default Offset Amount”), Monsanto
and the Agent shall issue joint instructions to the escrow agent to promptly
release (i) the Agent Default Offset Amount to Monsanto, or, if the Agent
Default Offset Amount Exceeds the amount of the Escrowed Damages, the Escrowed
Damages to Monsanto, and (ii) an amount equal to the (a) Escrowed Damages less
the (b) Agent Default Offset Amount to the Agent.
(f)    Exclusive Remedy. The payment of the relevant Termination Fee to the
Agent under Section 10.4(c) shall be deemed to constitute the exclusive remedy
for any damages resulting out of the termination of this Agreement by Monsanto
or the successor to the Roundup Business pursuant to Section 10.4(c), and the
Agent shall waive its right to exercise any other remedies otherwise available
at law or in equity.
(g)    Arbitration. In the event either party (the “Claimant”) believes that a
Material Breach, a Material Fraud, or Material Willful Misconduct has been
committed by the other party (the “Breaching Party”), or this Agreement
otherwise explicitly provides that the provisions of this Section 10.4(g) apply,
the parties shall resolve such matters in accordance with the dispute resolution
procedures set forth in Section 11.12(b). In the event that such matter is
resolved by Arbitration (as defined in Section 11.12(b)), the Arbitrators (as
defined in Section 11.12(b)) shall, in addition to complying with the dispute
resolution procedures set forth in Section 11.12(b), conduct the Arbitration in
accordance with the following:
(1)    The Arbitrators shall make the following determinations:
(i)    a determination as to whether the act(s) or omission(s) set forth by the
Claimant have occurred;
(ii)    a determination as to whether those act(s) or omissions(s) determined to
have occurred constitute a breach of this Agreement, fraudulent conduct in
connection with this Agreement, or willful misconduct in connection with this
Agreement, as the case may be;
(iii)    a determination as to whether those act(s) or omissions(s) determined
to have occurred constitute a Material Breach, a Material Fraud, or Material
Willful Misconduct, as the case may be;


52



--------------------------------------------------------------------------------





(iv)    a determination as to the amount of monetary damages, if any, suffered
by the Claimant, as a result of those act(s) or omissions(s) determined to have
occurred which constitute a breach of this Agreement, fraudulent conduct in
connection with this Agreement, or willful misconduct in connection with this
Agreement, as the case may be, regardless of whether such act(s) or omission(s)
rise to the level of Material Breach, Material Fraud, or Material Willful
Misconduct, as the case may be;
(v)    a determination, to the extent applicable, of the specific performance
which could and should be decreed to correct any breach, fraud or material
misconduct which the Arbitrators determine can be cured by the issuance of such
decree;
(vi)    a determination as to which party, if any, is the prevailing party in
the Arbitration, and the amount of such party’s costs and fees. “Costs and fees”
means all reasonable pre-award expenses of the arbitration, including the
Arbitrators’ fees, administrative fees, travel expenses, out-of-pocket expenses
such as copying and telephone, court costs, witness fees, and attorneys’ fees;
and
(vii)    a determination as to such matters as the Arbitrators deem necessary
and appropriate to carry out their duties in connection with the Arbitration.
(2)    The Arbitrators’ award shall, as applicable, include the following:
(i)    to the extent that the Arbitrators determine that the Claimant has
suffered monetary damages as a result of those act(s) or omissions(s) determined
to have occurred which constitute a breach of this Agreement, fraudulent conduct
in connection with this Agreement, or willful misconduct in connection with this
Agreement, as the case may be, a monetary award in the amount of those damages;
(ii)    to the extent that the Arbitrators determine that the harm resulting
from those act(s) or omissions(s) determined to have occurred can be cured, in
whole or in part by a decree of specific performance, such a decree of specific
performance implementing such determination as can be submitted to and made the
order of a court of competent jurisdiction;
(iii)    to the extent that the Arbitrators determine that those act(s) or
omissions(s) determined to have occurred constitute a Material Breach, a
Material Fraud, or Material Willful Misconduct, as the case may be, an award
authorizing the Claimant to immediately terminate this Agreement, together with
damages or specific performance, if determined by the Arbitrators to be
appropriate;
(iv)    to the extent that the Arbitrators determine that there is a prevailing
party, and that said prevailing party should receive an award of its Costs and
Fees, such award to the prevailing party; and
(v)    such other matters as the Arbitrators deem necessary and appropriate to
implement their determinations made in the Arbitration.


53



--------------------------------------------------------------------------------





Section 10.5    Termination by the Agent. The Agent may terminate this Agreement
by giving Monsanto a termination notice only as set forth in this Section 10.5.
(a)    Material Breach, Material Fraud and Material Willful Misconduct. The
Agent may terminate this Agreement in accordance with the provisions of
Section 10.4(g) upon:
(1)    a Material Breach committed by Monsanto and established in accordance
with the provisions of Section 10.4(g) of this Agreement;
(2)    a Material Fraud committed by Monsanto and established in accordance with
the provisions of Section 10.4(g) of this Agreement;
(3)    Material Willful Misconduct committed by Monsanto and established in
accordance with the provisions of Section 10.4(g) of this Agreement. Such
termination shall take effect on the later of the first business day following
the thirtieth (30th) day after the sending of a termination notice to Monsanto
in accordance with the provisions of Section 11.9, or the date designated by the
Agent in said termination notice.
(b)    Roundup Sale. The Agent may terminate this Agreement by written notice
thereof to Monsanto upon receipt of notice of a Roundup Sale as described in
Section 10.6.
(c)    Termination for Convenience. The Agent may terminate this Agreement, for
any reason, effective as of September 30, 2022 by delivering written notice to
Monsanto thereof on January 15, 2021 (and for the avoidance of doubt, such
written notice of termination, if any, shall be delivered no earlier than
January 15, 2021) (a “Convenience Termination Notice”). Following the delivery
of a Convenience Termination Notice:
(1)    Monsanto shall waive, until September 30, 2022, its right to terminate
this Agreement pursuant to (i) Section 10.4(a)(2) as a result of the occurrence
of a Roundup Sale; or (ii) Section 10.9;
(2)    Until September 30, 2022, both Monsanto and the Agent shall continue to
fulfill their respective obligations under this Agreement; and
(3)    Monsanto shall pay to the Agent the Convenience Termination Fee in
accordance with Section 10.4(c)(1).
(d)    Insolvency. The Agent may terminate this Agreement by written notice
thereof to Monsanto upon the Insolvency of Monsanto at any time, which
termination shall be effective on the later of the first business day following
the thirtieth (30th) day after the sending of a termination notice to Monsanto
in accordance with the provisions of Section 11.9, or the date designated by the
Agent in such termination notice.
(e)    Legacy Termination Fee. Upon termination of this Agreement by the Agent
pursuant to Section 10.5(a), Monsanto shall pay to the Agent the Legacy
Termination Fee applicable pursuant to the Table set forth in
Section 10.4(c)(3).


54



--------------------------------------------------------------------------------





(f)    Program EBIT Decline Event. In the event a Program EBIT Decline Event
occurs, the Agent may terminate this Agreement by written notice thereof within
ninety (90) days following the end of such Program Year, such termination to be
effective upon the date that is eighteen (18) months following the date on which
such notice is delivered; provided, that following the delivery of such notice
(i) both Monsanto and the Agent shall continue to fulfill their respective
obligations under this Agreement and (ii) no Termination Fee shall be payable.
Section 10.6    Roundup Sale.
(a)    Roundup Sale Procedures.
(i)    Right of First Offer. If Monsanto (A) receives an unsolicited proposal
with respect to a potential Roundup Sale and responds in any manner, other than
rejecting such proposal, (B) solicits or makes a formal determination to solicit
or make any proposal with respect to a potential Roundup Sale or (C) enters into
an agreement relating to the provision of information with respect to a
potential Roundup Sale (each a “Roundup Sale Notice Trigger”), the Agent shall
have the rights as set forth in this Section 10.6 with respect to any such
Roundup Sale and Monsanto shall promptly provide written notice to the Agent of
such Roundup Sale as set forth in Section 10.6(a)(ii) (a “Roundup Sale Notice”).
For the avoidance of doubt, the provisions of this Section 10.6(a) shall apply
to any and all potential Roundup Sales.
(ii)    Roundup Sale Notice. Upon the occurrence of a Roundup Sale Notice
Trigger, Monsanto shall promptly provide a Roundup Sale Notice to the Agent
along with all Roundup Offering Materials (subject to Monsanto entering into a
confidentiality agreement on commercially reasonable terms with the Agent with
respect to such Roundup Offering Materials). After the occurrence of a Roundup
Sale Notice Trigger, if Monsanto delivers any Roundup Offering Materials to a
third party that contain material deviations from the Roundup Offering Materials
previously provided to the Agent, Monsanto shall provide copies of such Roundup
Offering Materials to the Agent promptly after such delivery.
(iii)    Exclusivity.
(A)    For a period of sixty (60) days from the last date of receipt by the
Agent of the Roundup Sale Notice and any related Roundup Offering Materials as
set forth in Section 10.6(a)(ii) (the “Exclusive Roundup Sale Period”), Monsanto
agrees to negotiate in good faith with the Agent on an exclusive basis with
respect to any potential Roundup Sale. If and only if Monsanto has complied with
the provisions of the preceding sentence and no definitive agreement has been
entered into with the Agent or one of its Affiliates with respect to a Roundup
Sale, then following the Exclusive Roundup Sale Period, Monsanto may then make
solicitations to, or otherwise negotiate with, a third party or parties with
respect to a Roundup Sale and may provide the Roundup Offering Materials
previously provided to the Agent to any such third party or parties in
connection with a process to pursue a Roundup Sale. In the event that Monsanto
engages in a process in which it seeks bids or proposals from more than one
third party in connection with a contemplated Roundup Sale, the Agent shall be
entitled to a fifteen (15) day exclusive negotiation period following the
receipt and review by Monsanto of all bids or proposals (the “Roundup Quiet
Period”); provided that, in determining the value of the price terms of the
Agent’s


55



--------------------------------------------------------------------------------





bid, Monsanto shall not discount the Agent’s bid as a result of the fact that
the Legacy Termination Fee is an offset or credit against the total purchase
price, and that, during the Roundup Quiet Period, the Agent shall have the right
to revise its original bid but shall not have the right to review the terms of
any other bids or proposals. Monsanto may consummate a Roundup Sale with any
third party only if such Roundup Sale is made pursuant to the acceptance by
Monsanto of a Roundup Superior Offer.
(B)    During the Exclusive Roundup Sale Period, neither Monsanto nor any of its
Affiliates shall, directly or indirectly through its or their agents, employees
or representatives or otherwise, solicit, or cause the solicitation of, or in
any way encourage the making of, any offer, proposal or indication of interest
involving a Roundup Sale or negotiate with, respond to any inquiry from (except
for “no comment” or another statement agreed to by the Agent), cooperate with or
furnish or cause or authorize to be furnished any information to, any third
party or its agents, employees or representatives with respect thereto, or
disclose to any third party that a Roundup Sale Notice has been provided to the
Agent. Monsanto will immediately advise the Agent of any offer, proposal or
indication of interest received by Monsanto or its Affiliates with respect to a
Roundup Sale during the Exclusive Roundup Sale Period.
(b)    Credit of Legacy Termination Fee. In the event that the Agent or any of
its Affiliates acquires the Roundup Business in a Roundup Sale, the Legacy
Termination Fee that would have been payable to the Agent upon a termination
pursuant to Section 10.4(a)(2) shall be credited against the purchase price to
be paid by the Agent or such Affiliate in the Roundup Sale.
(c)    Agent’s Election. In the event that Monsanto determines to consummate a
Roundup Sale with a party other than the Agent, Monsanto shall deliver the Agent
notice thereof and of the identity of such other party. Within thirty (30) days
of receipt of such notice, the Agent shall deliver written notice to Monsanto
stating either that:
(1)    The Agent intends to terminate this Agreement pursuant to
Section 10.5(b), in which case such notice shall constitute a termination notice
for purposes of this Agreement; provided that the termination shall be effective
at the end of the Third Program Year following the Program Year in which the
Agent delivers its Notice of Termination pursuant to this provision; or
(2)    The Agent will not terminate this Agreement pursuant to Section 10.5(b)
and agrees to continue the performance of its obligations under the Agreement
unless and until the Agent receives a termination notice delivered in accordance
with the terms of this Agreement by the successor to the Roundup Business.
(d)    Successor. Upon consummation of a Roundup Sale to a party other than the
Agent, Monsanto’s successor to the Roundup L&G Business shall assume all rights
and responsibilities of Monsanto under this Agreement.
(e)    Noncompetition Upon Termination. In the event of a termination of this
Agreement by Monsanto pursuant to Section 10.4(a)(2) hereof, or by the Agent
pursuant to Section 10.6(c)(1) hereof, then notwithstanding the provisions of
Section 6.13 hereof, either party


56



--------------------------------------------------------------------------------





may, no earlier than three (3) years prior to the expiration of the
Noncompetition Period, commence non-commercial activities for the sole purpose
of such party’s preparation to launch any competing product upon expiration of
the Noncompetition Period; and provided, that either party may, no earlier than
twelve (12) months prior to the expiration of the Noncompetition Period, engage
with retail customers for the sole purpose of selling-in competing products
(provided that no product may be shipped to a retail customer or distributor
prior to the end of the Noncompetition Period).
Section 10.7    Effect of Termination.
(a)    Reserved.
(b)    Prior Obligations and Shipments.    Termination shall not affect
obligations of Monsanto or of the Agent which have arisen prior to the effective
date of termination.
(c)    Representations and Materials. Upon termination of this Agreement for any
reason, the Agent shall not continue to represent itself as Monsanto’s
authorized agent to deal in Roundup Products, and shall remove, so far as
practical, any printed material relating to such products from its salesperson’s
manuals and shall discontinue the use of any display material on or about the
Agent’s premises containing any reference to Roundup Products.
(d)    Return of Books, Records, and other Property. To the extent not otherwise
provided herein, upon termination of this Agreement, the Agent shall immediately
deliver to Monsanto all records, books, and other property of Monsanto.
Section 10.8    Force Majeure. If either party is prevented or delayed in the
performance of any of its obligations by force majeure and if such party gives
written notice thereof to the other party within twenty (20) days of the first
day of such event specifying the matters constituting force majeure, together
with such evidence as it reasonably can give, then the party so prevented or
delayed will be excused from the performance or punctual performance, as the
case may be, as from the date of such notice for so long as such cause of
prevention or delay continues. For the purpose of this Agreement, the term
“force majeure” will be deemed to include an act of God, war, hostilities, riot,
fire, explosion, accident, flood or sabotage; lack of adequate fuel, power, raw
materials, containers or transportation for reasons beyond such party’s
reasonable control; labor trouble, strike, lockout or injunction (provided that
neither party shall be required to settle a labor dispute against its own best
judgment); compliance with governmental laws, regulations or orders; breakage or
failure of machinery or apparatus; or any other cause whether or not of the
class or kind enumerated above, including, but not limited to, a severe economic
decline or recession, which prevents or materially delays the performance of
this Agreement in any material respect arising from or attributable to acts,
events, non-happenings, omissions, or accidents beyond the reasonable control of
the party affected.
Section 10.9    Brand Decommissioning Event.
(a)    Brand Decommissioning Event. If Monsanto decides to decommission the use
of all or substantially all of the Industrial Property and the Roundup
Regulatory Property in the Lawn and Garden Market, Monsanto shall provide notice
to the Agent of such decision (a “Brand


57



--------------------------------------------------------------------------------





Decommissioning Event”) and this Agreement shall terminate on a date to be
determined by Monsanto, but no later than the three (3) year anniversary of such
Brand Decommissioning Event (such period from the Brand Decommissioning Event to
the termination of this Agreement, the “Wind-Down Period”).
(b)    Wind-Down Plan.    Following a Brand Decommissioning Event, Monsanto and
the Agent shall in good faith develop and agree upon a wind-down plan for the
Roundup L&G Business (the “Wind-Down Plan”), and during the Wind-Down Period,
the Agent (i) shall continue to serve as the Agent under this Agreement
consistent with the Wind-Down Plan, (ii) shall assist Monsanto in winding down
the Roundup L&G Business consistent with the Wind-Down Plan, and (iii) shall not
receive any Commission, or be required to make any Contribution Payment, with
respect to the Wind-Down Period.
(c)    Agent’s Covenant. During the Wind-Down Period, except as otherwise set
forth in the Wind-Down Plan, the Agent shall continue to perform its duties and
obligations as Agent (consistent with the Wind-Down Plan) under this Agreement
at the same level at which such duties and obligations were performed prior to
the Brand Decommissioning Event, and the Agent shall cooperate in good faith
with Monsanto in executing the Wind-Down Plan as set forth in Section 10.9(b).
ARTICLE 11 - MISCELLANEOUS
Section 11.1    Relationship of the Parties. Notwithstanding anything herein to
the contrary, the parties’ status with respect to each other shall be, at all
times during the term of this Agreement, that of independent contractors
retaining complete control over and complete responsibility for their respective
operations and employees. Except as expressly provided herein, this Agreement
shall not confer, nor shall be construed to confer, on either party any right,
power or authority (express or implied) to act or make representations for, or
on behalf of, or to assume or create any obligation on behalf of, or in the name
of the other party. Nothing in this Agreement shall confer, or shall be
construed to: (i) confer on the Agent any mutual proprietary interest in, or
subject the Agent to any liability for, the business, assets, profits, losses,
or obligations associated with Monsanto’s manufacture, marketing, distribution
and sales of Roundup Products; (ii) otherwise make either party a partner,
member, or joint venturer of the other party (A) for purposes of the tax laws of
the United States or any other country, or (B) for any other purposes under any
other Laws; or (iii) create a franchise relationship between the parties. The
parties expressly agree that at no time during the term of this Agreement, shall
either party through its officers, directors, agents, employees, independent
contractors or other representatives or through their respective representatives
on the Steering Committee or Global Roundup Team take any action inconsistent
with the foregoing expression of the nature of their relationship, except as
required pursuant to applicable governmental authority under applicable Law or
with the express written consent of the other party. Accordingly, the parties
expressly agree to cooperate and communicate with the Steering Committee and the
Global Roundup Support Team from time to time and in all events, annually, to
ensure that both parties’ actions are in compliance with this Section 11.1.
Section 11.2    Interpretation in accordance with GAAP. The parties acknowledge
that several terms and concepts (such as various financial and accounting terms
and concepts) used or


58



--------------------------------------------------------------------------------





referred to herein are intended to have specific meanings and are intended to be
applied in specific ways, but they are not so expressly and fully defined and
explained in this Agreement. In order to supplement definitions and other
provisions contained in this Agreement and to provide a means for interpreting
undefined terms and applying certain concepts, the parties agree that, except as
expressly provided herein, when costs are to be determined or other financial
calculations are to be made, GAAP as well as the party’s past accounting
practices shall be used to interpret and determine such terms and to apply such
concepts. For example, when actual costs and expenses are referred to herein,
they are not intended to contain any margin or profit for the party incurring
such costs or expenses.
Section 11.3    Currency. All amounts payable and calculations under this
Agreement shall be in United States dollars. As applicable, Program Sales
Revenue, Program Expenses, Cost of Goods Sold, Service Costs, and Program EBIT
shall be translated into United States dollars at the rate of exchange at which
United States dollars are listed in International Financial Statistics
(publisher, International Monetary Fund) or if it is not available, The Wall
Street Journal for the currency of the country in which the sales were made or
the transactions occurred at the average rate of exchange for the Quarter in
which such sales were made or transactions occurred.
Section 11.4    Monsanto Obligations. All permits, licenses, and registrations
needed for the sale of Roundup Products (the “Roundup Regulatory Property”)
shall be obtained by Monsanto. Monsanto shall assume the cost of all federal and
state registration fees related to the sale of Roundup Products, with such costs
being included within Program Expenses.
Section 11.5    Expenses. Except as otherwise specifically provided in this
Agreement, the Agent and Monsanto will each pay all costs and expenses incurred
by each of them, or on their behalf respectively, in connection with this
Agreement and the transactions contemplated hereby, including fees and expenses
of their own financial consultants, accountants and counsel.
Section 11.6    Entire Agreement. Subject to Section 6.10(g) of this Agreement,
this Agreement, together with all respective exhibits and schedules hereto,
constitutes the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersedes all representations, warranties,
understandings, terms or conditions on such subjects that are not set forth
herein or therein. Agreements on other subjects, such as security and other
credit agreements or arrangements, shall remain in effect according to their
terms. The parties recognize that, from time to time, purchase orders, bills of
lading, delivery instructions, invoices and similar documentation will be
transmitted by each party to the other to facilitate the implementation of this
Agreement. Any terms and conditions contained in any of those documents which
are inconsistent with the terms of this Agreement shall be null, void and not
enforceable. This Agreement is for the benefit of the parties hereto and is not
intended to confer upon any other person any rights or remedies hereunder. The
provisions of this Agreement shall apply to each division or subsidiary of the
Agent and Monsanto and either the Agent or Monsanto may seek enforcement of the
provisions of this Agreement on behalf of or with respect to a particular
subsidiary or division without changing the rights and obligations of the
parties under this Agreement as to other aspects of the Agent’s or Monsanto’s
business.


59



--------------------------------------------------------------------------------





Notwithstanding the preceding paragraph, the parties acknowledge and agree that
this Agreement together with the Specified Agreements constitute an indivisible,
integrated agreement with (a) a single nature and purpose and (b) interrelated
obligations. The parties acknowledge and agree that the consideration for this
Agreement is adequate, that the consideration for each of the Specified
Agreements is adequate, and that subsequent defaults or terminations of any of
the Specified Agreements will not render this Agreement unenforceable due to
lack of consideration. The parties further acknowledge and agree that, subject
to the foregoing sentence, the consideration for each of the Specified
Agreements is intended as interdependent consideration for all Specified
Agreements and is not separate, distinct or capable of apportionment, such that
a rejection in any proceeding pursuant to any applicable bankruptcy or
insolvency Laws of any terms of this Agreement or any of the Specified
Agreements would constitute a rejection of all such agreements. The parties
acknowledge and agree that they would not have entered into this Agreement or
any Specified Agreement without entering into all such agreements.
Notwithstanding the foregoing, the parties acknowledge and agree that no breach
of this Agreement shall be deemed to be a breach of any Specified Agreement and
that no breach of any Specified Agreement shall be deemed to be a breach of this
Agreement; provided, that the foregoing shall not be deemed to negate an actual
breach of this Agreement or the Specified Agreements, as applicable.
Section 11.7    Modification and Waiver. No conditions, usage of trade, course
of dealing, or performance, understanding or agreement purporting to modify,
vary, explain or supplement the terms or conditions of the Agreement and no
amendment to or modification of this Agreement, and no waiver of any provision
hereof, shall be effective unless it is in writing and signed by each party
hereto. No waiver by either Monsanto or the Agent, with respect to any default
or breach or of any right or remedy, and no course of dealing shall be deemed to
constitute a continuing waiver of any other breach or default or of any other
right or remedy, unless such waiver be expressed in writing signed by the party
to be bound.
(a)    The parties may, from time to time, enter into Commissionaire and
Distributorship Agreements (“Commissionaire Agreements”) in order to implement
this Agreement on a local basis and/or to comply with local legal requirements
and, unless a contrary intent is expressly set forth in the Commissionaire
Agreements, the terms of the Commissionaire Agreements shall in no way modify,
amend, replace or supersede any terms of this Agreement. The parties agree that
Section 11.12(b) (but not Section 11.12(a)) of this Agreement shall apply to any
dispute arising out of any such Commissionaire Agreements.
Section 11.8    Assignment.
(a)    This Agreement and the various rights and obligations arising hereunder
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, legal representatives, successors, and permitted assigns.
Except as set forth in this Section 11.8 or Section 2.3, and except for a Change
of Control under Section 10.4(b)(7) that does not provide Monsanto termination
rights under this Agreement, neither this Agreement nor any of the rights,
interests, or obligations hereunder shall be transferred, delegated, or assigned
by a party (by operation of law or otherwise) without the prior written consent
of the other party.


60



--------------------------------------------------------------------------------





(b)    Notwithstanding the foregoing:
(1)    Monsanto shall have the right to transfer and assign its rights,
interests and obligations hereunder to any of its Affiliates; provided, that
Monsanto shall remain liable for the performance of its obligations hereunder,
and provided, further, that any such Affiliate shall be subject to the
provisions of this Agreement as if it were the original party hereto, including,
without limitation, this Section 11.8;
(2)    Subject to Agent’s rights set forth in Section 10.6, Monsanto shall have
the right to transfer and assign all or a portion of its rights, interests and
obligations hereunder to a Person that acquires all or a portion of Monsanto’s
business related to the Lawn and Garden Market (whether by sale or transfer of
equity interests or assets, merger or otherwise); provided, that any such
assignee shall be subject to the provisions of this Agreement as if it were the
original party hereto, including, without limitation, this Section 11.8;
(3)    the Agent shall have the right to transfer and assign its rights,
interests and obligations hereunder to any of its Affiliates; provided, that the
Agent shall remain liable for the performance of its obligations hereunder, and
provided, further, that any such Affiliate shall be subject to the provisions of
this Agreement as if it were the original party hereto, including, without
limitation, this Section 11.8; and
(4)    the Agent shall be entitled to transfer and assign its rights, interests
and obligations hereunder with respect to the Included Markets; provided, that
(A), the Agent may only make one (1) assignment pursuant to this
Section 11.8(b)(4) with respect to the North America Territories and one (1)
assignment pursuant to this Section 11.8(b)(4) with respect to any Other
Included Markets, and (B) Monsanto determines in its reasonable commercial
opinion (and provides written confirmation of such determination to the Agent)
that the assignee of such rights pursuant to this Section 11.8(b)(4) has (i)
sufficient experience in the consumer products industry or products sold for
Lawn and Garden Uses industry and (ii) sufficient capitalization to be able to
satisfy the obligations of the Agent under this Agreement; provided, further,
that this Section 11.8(b)(4) shall also apply to the consummation of a Change of
Control of an SMG Target that holds no significant assets other than those
exclusively dedicated to the Roundup L&G Business unless such transaction is
related to the bona fide sale (regardless of the form of the transaction) of
other SMG Targets (that, in the aggregate, hold significant assets other than
those exclusively dedicated to the Roundup L&G Business) to the same third
party, or such third party’s Affiliates, in connection with the same transaction
or series of related transactions.
(c)    Notwithstanding anything in this Agreement to the contrary, the Agent may
not transfer or assign any rights, interests or obligations (i) under this
Agreement to any Restricted Party or (ii) that are provided pursuant to
Section 10.6 of this Agreement. Any transfer or assignment not permitted by this
Section 11.8 shall be null and void.
Section 11.9    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given on the same business day if delivered
personally or sent by telefax with confirmation of receipt, on the next business
day if sent by overnight courier, or on the earlier of actual receipt as shown
on the registered receipt or five business days after mailing if mailed by


61



--------------------------------------------------------------------------------





registered or certified mail (return receipt requested) to the parties at the
addresses set forth below (or at such other address for a party as shall be
specified by like notice):
If to the Agent, to:
The Scotts Company LLC
14111 Scottslawn Road
Marysville, OH 43041
Attn: President
Telephone: (937) 644-0011
Facsimile: (937) 644-7568
 
 
with a copy to
The Scotts Company LLC
14111 Scottslawn Road
Marysville, OH 43041
Attn: General Counsel
Telephone: (937) 644-0011
Facsimile: (937) 644-7568
 
 
If to Monsanto, to:
Monsanto Company 
800 North Lindbergh Boulevard
St. Louis, MO 63167
Attn: Dr. Jacqueline Applegate
Telephone: (314) 694-6900
Facsimile: (314) 694-7030
 
 
with a copy to
Monsanto Company
800 North Lindbergh Boulevard
St. Louis, Missouri 63167
Attn: Martin Kerckhoff
Telephone: (314) 694-1536
Facsimile: (314) 694-9009
 
 

If any notice required or permitted hereunder is to be given a fixed amount of
time before a specified event, such notice may be given any time before such
fixed amount of time (e.g., a notice to be given thirty (30) days prior to an
event may be given at any time longer than thirty (30) days prior to such
event).
Section 11.10    Severability. If any provision of this Agreement is determined
to be invalid or unenforceable, in whole or in part, under a judgment, Law or
statute now or hereafter in effect, the remainder of this Agreement shall not
thereby be impaired or affected.
Section 11.11    Equal Opportunity. To the extent applicable to this Agreement,
Monsanto and the Agent shall each comply with the following clauses contained in
the Code of Federal Regulations and incorporated herein by reference: 48 C.F.R.
§52.203-6 (Subcontractor Sales to Government); 48 C.F.R. §52.219-8, 52.219-9
(Utilization of Small and Small Disadvantaged Business Concerns); 48 C.F.R.
§52.219-13 (Utilization of Women-Owned Business Concerns); 48 C.F.R. §52.222-26
(Equal Opportunity); 48 C.F.R. §52.222-35 (Disabled and Vietnam Era Veterans);
48 C.F.R. §52.222-36 (Handicapped Workers); 48 C.F.R. §52.223-2 (Clean Air and
Water); and 48 C.F.R. §52.223-3 (Hazardous Material Identification and Material
Safety Data). Unless previously


62



--------------------------------------------------------------------------------





provided, if the value of this Agreement exceeds $10,000, the Agent shall
provide a Certificate of Nonsegregated Facilities to Monsanto. Furthermore,
Monsanto and the Agent shall each comply with the Immigration Reform and Control
Act of 1986 and all rules and regulations issued thereunder. Each party hereby
certifies, agrees and covenants that none of its employees or employees of its
subcontractors who perform work under this Agreement is or shall be unauthorized
aliens as defined in the Immigration Reform and Control Act of 1986, and each
party shall defend, indemnify and hold the other party harmless from any and all
liability incurred by or sought to be imposed on the other party as a result of
the first party’s failure to comply with the certification, agreement and
covenant made by such party in this Section.
Section 11.12    Governing Law; Dispute Resolution Procedures.
(a)    The validity, interpretation and performance of this Agreement and any
dispute connected with this Agreement will be governed by and determined in
accordance with the statutory, regulatory and decisional law of the State of
Delaware (exclusive of such state’s choice of laws or conflicts of laws rules)
and, to the extent applicable, the federal statutory, regulatory and decisional
law of the United States.
(b)    Any and all disputes among the parties with respect to the subject matter
of this Agreement, except as set forth in Section 3.4, shall be subject to the
following dispute resolution procedures:
(1)    If a party has any claim against the other party under this Agreement,
such party shall first contact the other party as described below and shall not
reduce the claim to writing to any third party (other than its legal and
professional advisors) or to the other party until after the completion of the
Leadership Escalation (as described below).
(2)    All disputes, disagreements or business issues among the parties, are
subject to the following:
(i)    First, the parties shall, in good faith, engage in confidential
escalation through successive levels of each party’s leadership teams, and if
resolution of the dispute is not achieved after such confidential escalation
within sixty (60) days; then
(ii)    Second, the parties shall, in good faith, engage in a confidential
mediation led by an independent mediator mutually agreed to by the parties, and
if resolution of the dispute is not achieved within thirty (30) days of the
commencement of such mediation (such escalation and mediation, “Leadership
Escalation”); then
(iii)    Third, the parties shall, in good faith, engage in confidential
arbitration pursuant to the Commercial Arbitration Rules and Mediation
Procedures of the American Arbitration Association (the “AAA Rules”) (as
described below).
(3)    Notwithstanding Section 11.12(b)(2), if a party desires to (i) seek
injunctive relief (including, without limitation, injunctive relief related to
either party’s indemnity and defense obligations), or (ii) seek determinations
as to the infringement, validity or enforceability


63



--------------------------------------------------------------------------------





of intellectual property, such party will first submit the underlying matter to
the escalation procedures set forth in Section 11.12(b)(2) (but only for a
maximum of fourteen (14) days) and, in the event that the dispute is not
resolved through the escalation procedures set forth in Section 11.12(b)(2)
within fourteen (14) days, then such dispute and such party’s desire to seek
injunctive relief and determinations with respect to such matters will not be
required to be addressed in or subject to mediation or arbitration and will not
be subject to the mediation or arbitration provisions in this Agreement.
(4)    In the event that a dispute between the parties is not resolved following
Leadership Escalation and is not subject to the exceptions set forth in the
foregoing Section 11.12(b)(3), then the party asserting the claims subject to
arbitration may initiate confidential arbitration. The parties shall appoint
three arbitrators, all of whom shall be neutral former federal court judges, in
accordance with the procedures for appointing arbitrators under the then
applicable AAA Rules (the three arbitrators, collectively, the “Arbitrators”).
Upon their selection, the Arbitrators shall expeditiously proceed to resolve the
dispute, in accordance with the procedures hereafter set forth.
(i)    Except as specifically modified herein, the arbitration proceeding
contemplated by this section (the “Arbitration”) shall be conducted in
accordance with Title 9 of the US Code (United States Arbitration Act) and the
AAA Rules, and judgment on the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof. The cost of the Arbitration shall be
borne equally by the parties, with the understanding that the Arbitrators may
reimburse the prevailing party, if any, as determined by the Arbitrators for
that party’s cost of the Arbitration in connection with the award made by the
Arbitrators as described below.
(ii)    The determinations shall be made within six (6) months after the
appointment of the Arbitrators and each of the Arbitrators shall agree to comply
with this schedule before accepting appointment. However, this time limit may be
extended by agreement of the parties or by the Arbitrators for good cause shown.
(iii)    Consistent with the expedited nature of arbitration, each party will,
upon the written request of the other party, promptly provide the other with
copies of documents relevant to the issues raised by the notice or the response,
including those documents on which the producing party may rely in support of or
in opposition to any claim or defense. The parties may pursue other documents
using standards similar to the Federal Rules of Civil Procedure. Any dispute
regarding discovery, or the relevance or scope thereof, shall be determined by
the Arbitrators. All discovery shall be completed within one-hundred and twenty
(120) days following the appointment of the Arbitrators. However, this time
limit may be extended by agreement of the parties or by the Arbitrators for good
cause shown.
(iv)    Each party shall have the ability to take no more than five depositions
of current or former employees of a party (one of which may be a corporate
deposition). Unless otherwise agreed to by the parties, depositions shall be
held within twenty-one (21) days of the making of a request, and shall be
limited to a maximum of seven (7) hours’ duration. All objections shall be
handled in accordance with the applicable rules. Upon the request of a party for
good cause shown, the Arbitrators shall have the discretion to order additional
depositions of current or former employees of a party or to extend the maximum
time for depositions. The parties may


64



--------------------------------------------------------------------------------





also take depositions of third parties or issue subpoenas to third parties in
accordance with the AAA rules applying standards similar to the Federal Rules of
Civil Procedure.
(v)    The Arbitrators’ determination shall be in writing, shall be signed by a
majority of the Arbitrators, and shall include a statement regarding the reasons
for the disposition of any claim.
(vi)    The written determination of the Arbitrators shall be made and delivered
promptly to the parties to the Arbitration and shall be final and conclusive
upon the parties to the Arbitration, subject to any right to seek review in
accordance with applicable law.
(vii)    To the extent that the Arbitrators determine that there is a prevailing
party, and that said prevailing party should receive an award of its Costs and
Fees, the written documentation delivered by the Arbitrators shall specify the
award to the prevailing Party.
(viii)    Except as may be required by law or any applicable orders or
regulations from judicial or government authorities, neither a party nor an
Arbitrator may disclose the existence, content, or results of any Arbitration
hereunder without the prior written consent of both parties.
Section 11.13    Public Announcements. No written or oral public announcement or
disclosure may be made by either party with regard to this Agreement or the
transactions contemplated hereby without the prior consent of the other party;
provided, that either party may make (a) such announcement or disclosure (i)
with respect to operational matters related to the parties under this Agreement
in response to inquiries by customers and vendors in the ordinary course of
business (but not with respect to the substantive rights between the parties
hereto) (“Operational Matters”); or (ii) if advised by counsel that such party
is required to do so by applicable law or by order of a court of competent
jurisdiction, by rule or regulation of any governmental agency or by any listing
agreement with, or rule or regulation of, any stock exchange upon which
securities of such party are registered; (b) any written public announcement or
disclosure, if the other party has previously consented to any announcement or
disclosure that is the same (other than immaterial, non-substantive deviations)
to such announcement or disclosure; or (c) any oral public announcement or
disclosure, if the other party has previously consented to any announcement or
disclosure that is substantially similar to such announcement or disclosure.
Notwithstanding the foregoing and except with respect to Operational Matters,
each party shall (i) provide to the other party reasonable advance notice, and a
draft copy or summary, of any written or oral public announcements or
disclosures (regardless of whether or not such announcement or disclosure is
required, as described in the preceding sentence) concerning this Agreement or
the transactions contemplated hereby, (ii) give the other party a reasonable
opportunity to comment on such announcement or disclosure and (iii) consider in
good faith such comments, prior to making any such written or oral public
announcement or disclosure.


65



--------------------------------------------------------------------------------





Section 11.14    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall be constitute one and the same agreement.




[Signature page to follow]






66



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
mentioned.
MONSANTO COMPANY
 
 
By:
/s/ Brett Begemann
Name:
Brett Begemann
Title:
President
 
 
THE SCOTTS COMPANY LLC
 
 
By:
/s/ Thomas Randal Coleman
Name:
Thomas Randal Coleman
Title:
Chief Financial Officer







[Signature Page to Third Amended and Restated Agency Agreement]

--------------------------------------------------------------------------------






EXHIBIT D


PERMITTED PRODUCTS
United States
 
 
 
GroundClear, including all sizes, formulations and SKUs, present and future,
within the entire GroundClear product line, regardless of package size, label,
or marketing
 
 
 
Ortho Max Poison Ivy & Tough Brush Killer, including all sizes, formulations and
SKUs, present and future, within the entire product line, regardless of package
size, label, or marketing
 












--------------------------------------------------------------------------------






SCHEDULE 1.1(a)
ACTIVATED INCLUDED MARKETS
The United States of America
Canada
Puerto Rico
Mexico
Provided, that with respect to all matters related to Roundup 365, only the
United States of America







--------------------------------------------------------------------------------






SCHEDULE 1.1(b)
ROUNDUP PRODUCTS


 
 
 
United States, Mexico and Puerto Rico
Formulation
Size
 
 
 
Roundup Ready-to-Use Products
2% glyphosate or less
2 gal or less
Roundup Concentrated Products
18% - 41% glyphosate
1 gal or less
 
 
 
Canada
Formulation
Size
Roundup Ready-to-Use
2% Glyphosate or less
2 liter or less
Roundup Concentrate
18% - 41% Glyphosate
2 liter or less
EcoSense Path Clear Ready-to-Use
x% or less
2 liter or less
EcoSense Path Clear Concentrate
x% or less
2 liter or less
Roundup Advanced
62.5g/L (6.25%) acetic acid
1 liter trigger & 5 liter pull n spray












--------------------------------------------------------------------------------






SCHEDULE 2.2(a)
ILLUSTRATIVE EXAMPLE ANNUAL BUSINESS PLAN TEMPLATE
1)
Mission Statement and Explanation: Answers questions: What business are we in?
Why does the business exist?

2)
Category Definition/Growth Trend: Also need to address related categories and
their potential interaction with the target category

a)    Assessment of growth potential
b)    Competitor evaluation/assessment of threat
3)
Business Review: Summary of a process that will occur in each preceding January

a)    Critical learning from prior year
b)    Key Implications from learning: Arranged by key functional area
4)
Brand Positioning:

a)    Consumer Target: Demographics, Psychographics, use Segmentation
b)    Key feature(s), Attribute(s) and Benefits delivered (for brand and
sub-brands)
c)    Brand Character/Imagery: Describe the personification of the
brand/sub-brands
i)    This section should also specifically address the degree to which the
proposed positioning consistent with the Brand’s historical image
5)
Key Business Goals

a)    Financial: Historical trend and three year projections of Equivalent Case
Volume, Net Sales, EBIT and ACM
b) Competitive:
i)    Market Share Goal and trend
ii)    Advertising Share of Voice Goal and trend
c) Consumer: Critical behavioral and attitudinal measures that describe the
development of the Brand which could include:
i)    Penetration
ii)    Unaided awareness
iii)    Annual usage
iv)    Seasonal usage
d) Customer:
i)    % ACV Distribution by Channel
ii)    Fill Rates by Top 10 customers (with detailed definition of what
constitutes an on-time shipment)
iii)    Display achievement
iv)    Other measurable customer satisfaction measures
6)
Major Strategies to achieve Key Goals (some examples include...)

a)    Product Line: What products/drive groups/lines to focus on
b)    Significant new product launches
c)    Private Label at a Key Account(s)
d)    Marketing Support focus: Example would be a shift from advertising to
promotion
e)    New Consumer Uses: Extended use campaign, new forms
f)    Geographic focus including a new regional/market emphasis. CDI/BDI
analysis





--------------------------------------------------------------------------------





g)    Seasonal focus including new emphasis if relevant. Weekly seasonality by
region and drive group/item.
h)    Channel/Customer including new/alternative channels if relevant
i)    Operational strategies to address quality, capacity, cost position,
service, technology application, etc., including fill rates, inventory levels
and turns
j)    Acquisition/divestiture strategies to improve market position
7)
Functional Operating Plans: This is a lengthy section that lays out a detailed
annual operating plan for each functional area in the business (including
rationale where appropriate) and that pays particular attention to changes in
that plan from the prior year’s plans and results. Each section will contain a
detailed budget with direct and assigned expenses shown.

a)    General Management: Description of Business Unit Management team and
planned
costs
i)    Performance standards for all employees
ii)    Description of employee performance incentives and link to performance
standards
b) Marketing:
i)    Organization Plan
ii)    Spending allocation: Total spending by marketing support category
including working and non-working media, consumer promotion, public relations,
market research, etc.
iii)    Advertising: Preliminary media plan including spending trends, creative
strategy and discussion of any planned/contemplated changes to that strategy.
iv)    Consumer Promotion: Promotion objectives, key plan elements and payout
calculations
v)    POP Plan: Focus on Key changes versus prior year plan
vi)    Pricing: To include trends and competitive benchmarks
vii)    Packaging - graphic and physical: Changes planned along with specific
costs, implementation timing and risk factors
viii)    Market Research plan: List all studies, cost estimate and rationale for
each, including tracking
ix)    Public Relations
x)    Test plans (applies to all of above)
c) Sales:
i)    Organization Plan
ii)    Top 5 Account Plans
(i)    Program changes anticipated
(ii)    Planned Net Sales trend by drive group/item (with historical trend)
(iii)    Profitability analysis
(iv)    Category Management plans
iii) Five year sales goal
iv) Private Label/control brand opportunities
v) Headquarters Sales Presentation plan with a focus on what the key messages
are and discussion of any unique methods of communication to customers





--------------------------------------------------------------------------------





vi) Retail Merchandising Support including planned in-house, distributor and
contracted merchandising services. Focus on in-store merchandising and display
techniques as well as pre-season store set plans
(i)    Share of shelf
(ii)    Share of off-shelf
vii) Other selling services plans as appropriate
viii)    Product Knowledge Plan including principle target(s) and vehicles
d) Operations:
i)    Organization Plan
ii)    Key Manufacturing initiatives such as: Cost savings, capacity planning,
make/buy analyses, etc.
iii)    Distribution/Warehousing Plan
iv)    Inventory plan by month (versus prior year) that balances the need for
high fill rates with a product utilization of working capital. Targets to be
included in plan.
v)    Purchasing: Including Key supplier relationship development
vi)    Quality: Measurement and delivery against objectives from balanced
scorecard
vii)    Capital Plan with capital expenditure detail
e) Research & Development:
i)    Organization/Staffing Plan
ii)    Priority projects and innovation pipeline - new product portfolio review
iii)    Innovation launch timeline
iv)    Product specifications and planned changes
v)    Pioneering Research
f) Customer Service:
i)    Organization Plan
ii)    Special Programs such as telemarketing
iii)    Discussion of and key changes to order taking, order processing
invoicing, collection, reconciliation (to original PO and program) procedures
g) Consumer Service:
i)    Organization plan including a discussion of outscored versus in-house
services
ii)    Call volume and measurement of answering efficiency and effectiveness
iii)    Plan for communicating to marketing and operations any significant
consumer complaints
8)
Detailed Financials - Prior Year, Current Year, Future Year

a)    Income Statement (annual and monthly), cash flow and balance sheet
b)    Net Sales and margins by key drive group/item, and including product mix
analysis
c)    Selling and Marketing Expenses by key line item
d)    Assignment of Shared Services: This section will discuss the agreed upon
allocation
methodology for shared services to their respective Business Unit statements and
highlights any proposed changes to that methodology
e)    Anticipated changes form prior year
f)    Financial Metrics
i)    Invoice accuracy
ii)    Days Sales Outstanding (DSO)
iii)    Obsolete inventory charge





--------------------------------------------------------------------------------





iv)    Bad debt allowance
v)    Netbacks, MAT and COGS detail prior, current and next year
9)
Approved amendments: This section will show any amendments approved by senior
management (or the Steering Committee)

a) Includes spending at levels above those established in the annual business
plan.







--------------------------------------------------------------------------------






SCHEDULE 3.2(c)
FORM OF RECONCILIATION STATEMENT
exhibit102thirdamende_image1.gif [exhibit102thirdamende_image1.gif]





--------------------------------------------------------------------------------


Schedule 3.3(c)
Monsanto and Scotts Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods
         Allocations
Schedule 3.3(c)
1 of 13







The Determination/Allocation Method for the Revenue/Expense Categories set forth
on this Schedule 3.3(c)
will be reviewed and approved through the Annual Business Plan
 
 
 
Anticipated Source
Revenue/Expense Category
Definition
Determination/Allocation Method
Roundup
SMG
MTC
Gross sales
Gross revenues for all sales of Roundup L&G products in defined markets
Direct; minor allocations as necessary; default based on % of gross sales
X
 
 
Markdowns & allowances
Discounts or other allowances provided to customers as reductions of gross sales
same as gross sales
X
 
 
Product returns
Any product returns and related allowances provided customers for previously
billed gross sales
same as gross sales
X
 
 
Trade
Deductions from gross sales
 
 
 
 
Cash discounts
Any early payment discounts offered to customers
Direct; minor allocations as necessary; default based on % of gross sales
X
 
 
MDF
Marketing Development Funds - display and merchandising allowances, volume
discounts, and any other incentives provided to customers for the purpose of
promoting Roundup sales
Actual; default based on % of gross sales to specific customer
X
 
 
Merchandising
In store product display, housekeeping and general store level relationship
management
Actual; default based on % of gross sales to specific customer
 
X
 






--------------------------------------------------------------------------------

Schedule 3.3(c)
Monsanto and Scotts Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods
         Allocations
Schedule 3.3(c)
2 of 13







The Determination/Allocation Method for the Revenue/Expense Categories set forth
on this Schedule 3.3(c)
will be reviewed and approved through the Annual Business Plan
 
 
 
Anticipated Source
Revenue/Expense Category
Definition
Determination/Allocation Method
Roundup
SMG
MTC
Cost to serve
Discount to reduced invoiced sales depending on the customer’s delivery method.
Plant and Mixing Warehouse collection offer the highest discount and
direct-to-store shipments offer the lowest discount. Services include
warehousing and handling, and product distribution and logistics.
For distribution and warehousing activities, if allocations are necessary, split
will be based on a reasonable driver (e.g. cubic feet or hundred weight) shipped
and stored.
X
X
 
Other Sales Program
Other programs directed at retailers to increase product movement
Actual; default based on % of sales attributable to specific program
X
X
 
 
 
 
 
 
 
Net Sales
Gross sales less trade, as defined
 
 
 
 
Product Costs
Direct materials and supplies, plus direct and indirect costs of producing
finished goods to be sold
Based on standard costs as defined in formulation agreement
X
X
 
Non-Standards
Costs associated with product production not included in standard costs or
variances from established standard costs
 
 
 
 
Purchasing
Functional area responsible for negotiating prices and procuring production
materials, and negotiating agreements with toll manufacturers
Based on management’s assessment of % of time spent on Roundup activities as
agreed upon in the Annual Business Plan
 
X
 
Quality
Functional area responsible for establishing, monitoring and enforcing product
quality standards
Based on management’s assessment of % of time spent on Roundup activities as
agreed upon in the Annual Business Plan
 
X
 






--------------------------------------------------------------------------------

Schedule 3.3(c)
Monsanto and Scotts Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods
         Allocations
Schedule 3.3(c)
3 of 13







The Determination/Allocation Method for the Revenue/Expense Categories set forth
on this Schedule 3.3(c)
will be reviewed and approved through the Annual Business Plan
 
 
 
Anticipated Source
Revenue/Expense Category
Definition
Determination/Allocation Method
Roundup
SMG
MTC
Manufacturing
Functional area responsible for managing arrangements with toll manufacturers
Based on management’s assessment of % of time spent on Roundup activities as
agreed upon in the Annual Business Plan
 
X
 
Packaging
Functional area responsible for engineering aspects of package design and
development. Group works closely with marketing and production management
Based on management’s assessment of % of time spent on Roundup activities as
agreed upon in the Annual Business Plans
 
X
 
Planning & logistics
Functional area responsible for product demand and distribution planning. Group
works closely with marketing, sales, manufacturing and distribution management
in developing demand forecasts, and production and product deployment plans
Based on management’s assessment of % of time spent on Roundup activities as
agreed upon in the Annual Business Plan
 
X
 
Freight
Costs associated with storing and transporting products
Direct; allocations based on a reasonable driver (e.g. cubic feet or hundred
weight) shipped and stored.
X
X
 
Warehousing
Costs directly incurred for handling and warehousing of finished goods
inventory.
When warehousing costs are not directly assigned by product, they are allocated
based on percent of Roundup pounds within the warehouse. At sites where storage
or handling costs are given a variable rate, they are assigned directly to
Roundup skus.


 
X
 






--------------------------------------------------------------------------------

Schedule 3.3(c)
Monsanto and Scotts Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods
         Allocations
Schedule 3.3(c)
4 of 13







The Determination/Allocation Method for the Revenue/Expense Categories set forth
on this Schedule 3.3(c)
will be reviewed and approved through the Annual Business Plan
 
 
 
Anticipated Source
Revenue/Expense Category
Definition
Determination/Allocation Method
Roundup
SMG
MTC
Product liability
Insurance and direct costs associated with product liability 1
Direct, based on claims activity.
X
X
X
Poison Tax
Taxes imposed by various governmental bodies for specific substances
Actual; default based on % of sales
X
 
 
Defective Goods
Costs incurred related to mitigating defective goods. Costs include the finished
goods value and all costs related with disposing defective products
Actual; default based on % of sales
X
X
 
Inventory tax
Property and other taxes associated with holding inventories
Actual; default based on cases produced
X
 
 
Stud Pallets
Costs associated with retailer special pellet requests, not otherwise included
in standard costs
Based on cases produced, including production activity at toll manufacturers
X
X
 
Inventory write-offs & other
Reductions in carrying value and other write-offs associated with slow-moving,
and excess and obsolete inventory
Actual
X
 
 
Rebates
Volume and other rebates provided by vendors associated with raw and packaging
material purchases
Actual; default based on % of purchases for specific material for Roundup
X
 
 
Ft. Madison and Pearl yield & production variances
Differences between actual and standard costs of production at the Ft. Madison
and Pearl facilities
Based on cases produced at the facilities; subject to terms of the Formulation
Agreement between Monsanto and the Agent
X
X
 


________________________
1 “direct costs” refers to the costs related to product replacement, product
recall, product rework, etc., and does not include (i) indemnification paid
under Section 9 of this Agreement, or (ii) costs arising from any third party
claim, action, suit, inquiry, proceeding, notice of violation or investigation,
whether written or oral, formal or informal, or any other arbitration, mediation
or similar proceeding, whether public or private, judicial or extrajudicial.






--------------------------------------------------------------------------------

Schedule 3.3(c)
Monsanto and Scotts Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods
         Allocations
Schedule 3.3(c)
5 of 13







The Determination/Allocation Method for the Revenue/Expense Categories set forth
on this Schedule 3.3(c)
will be reviewed and approved through the Annual Business Plan
 
 
 
Anticipated Source
Revenue/Expense Category
Definition
Determination/Allocation Method
Roundup
SMG
MTC
Toller variances
Differences between actual and standard costs of products produced at toll
manufacturers
Direct; default based on % of Roundup cases produced at specific toll
manufacturer
X
X
 
Price variances
Differences between actual and standard costs of raw and packaging materials
acquired for production
Direct; default based on % of Roundup purchases related to price variance
drivers
X
X
 
Gross Profit
Net sales less product and non-standard cost of good sold
 
 
 
 
MAT-Marketing
Functional areas responsible for creating brand image, developing brand
awareness strategies and promotions. Also includes all sales activities
performed by business unit personnel.
 
 
 
 
Direct Marketing
Marketing activities and associated expenses which can be directly traced to
Roundup
 
 
 
 
Advertising
Includes network, spot and cable TV, radio, print media, advertising production
costs, and advertising agency fees
Actual; default based on % of direct media spending
X
 
 
Public relations
Includes expenses related to public relations (indirect advertising) and related
agency fees
Actual
X
 
 
Consumer promotion
Includes consumer directed rebates, in-stores promotional activities and
give-aways, and point-of-purchase materials
Actual
X
 
 
Trade promotion
Any trade directed promotions (not already included in MDF), including related
agency fees
Actual
X
 
 
Brand specific market research
Market research directed toward the Roundup brand
Actual
X
 
 






--------------------------------------------------------------------------------

Schedule 3.3(c)
Monsanto and Scotts Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods
         Allocations
Schedule 3.3(c)
6 of 13







The Determination/Allocation Method for the Revenue/Expense Categories set forth
on this Schedule 3.3(c)
will be reviewed and approved through the Annual Business Plan
 
 
 
Anticipated Source
Revenue/Expense Category
Definition
Determination/Allocation Method
Roundup
SMG
MTC
Brand specific marketing management
Primarily personnel and related support costs (salaries, incentives, fringes,
travel & entertainment, computers, communications, and space & supplies) of
marketing personnel dedicated to L&G Roundup
Actual
X
X
X
Allocated marketing
Marketing activities managed on a shared services basis
 
 
 
 
Marketing management
Primarily personnel and related support costs (salaries, incentives, fringes,
relocation, travel & entertainment, computers, communications, and space &
supplies) of the marketing management group overseeing L&G Roundup and related
products
Based on management’s assessment of % of time of general marketing management
group spend on Roundup activities as agreed upon in the Annual Business Plan
 
X
 
Marketing support functions
Functions include innovation, market research and creative services. Principally
personnel costs (salaries, incentives, fringes, travel & entertainment,
computers, communications, and space & supplies) of the marketing support
functions
Based on management’s assessment of % of time marketing support function groups
spend on Roundup activities as agreed upon in the Annual Business Plan
 
X
 
Other marketing expenses
All other marketing related expenses, excluding advertising, promotions and
personnel costs
 
 
 
 
Innovation projects
Consulting, materials and other non-personnel related costs associated with
innovation projects
Direct; default based on overall % of innovation group activities directed
toward Roundup
X
X
X
Package design
Agency fees, supplies and materials, and other non-personnel related costs
associated with package design
Direct; default based on overall % of creative service group activities directed
toward Roundup
X
X
 






--------------------------------------------------------------------------------

Schedule 3.3(c)
Monsanto and Scotts Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods
         Allocations
Schedule 3.3(c)
7 of 13







The Determination/Allocation Method for the Revenue/Expense Categories set forth
on this Schedule 3.3(c)
will be reviewed and approved through the Annual Business Plan
 
 
 
Anticipated Source
Revenue/Expense Category
Definition
Determination/Allocation Method
Roundup
SMG
MTC
Market research services
Fees and other non-personnel costs associated with non-brand specific market
research (POS data, usage and attitudes studies, etc)
Direct; default based on overall % of market research group activities directed
toward Roundup
X
X
 
Sales & promotional literature
Non-personnel costs associated with developing, publishing and disseminating
sales materials and other non-POP related promotional literature
Direct; default based on overall % of total sales & promotional space employed
for Roundup
X
X
 
Consumer services
Costs related to handling consumer inquiries. Function maybe performed by Scotts
personnel or outsourced. In handled internally costs will include personnel
related expenses, communications expenses (toll-free numbers and internet), and
other costs necessary to maintain this function
Direct; default based on overall % of consumer service activities directed
toward Roundup
X
X
 
Consumer guarantee
If offered, costs associated with guaranteeing product performance to consumers
Direct
X
X
 
Sales management
Primarily personnel and related support costs (salaries, incentives, fringes,
relocation, travel & entertainment, computers, communications, and space &
supplies) of the sales management group
Based on weighting of factors including selling, display servicing and shelf
work. If shared service arrangements change, allocation percentages will be
re-established based on then current facts and circumstances.
 
X
 
Field sales/merchandisers
Primarily personnel and related support costs (salaries, incentives, fringes,
travel & entertainment, computers, communications, and space & supplies) of the
fields sales force
Based on weighting of factors including selling, display servicing and shelf
work. If shared service arrangements change, allocation percentages will be
re-established based on then current facts and circumstances.
 
X
 






--------------------------------------------------------------------------------

Schedule 3.3(c)
Monsanto and Scotts Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods
         Allocations
Schedule 3.3(c)
8 of 13







The Determination/Allocation Method for the Revenue/Expense Categories set forth
on this Schedule 3.3(c)
will be reviewed and approved through the Annual Business Plan
 
 
 
Anticipated Source
Revenue/Expense Category
Definition
Determination/Allocation Method
Roundup
SMG
MTC
Category management
Primarily personnel and related support costs (salaries, incentives, fringes,
travel & entertainment, computers, communications, and space & supplies) of the
teams assigned to work closely with specific retailers (e.g. Home Depot,
Wal*Mart, Lowe’s, etc) to assist in the management of their lawn and garden
operations.
Based on weighting of factors taking into consideration the category management
activities at each retailer or group which these functions are performed. If
shared service arrangements change, allocation percentages will be
re-established based on then current facts and circumstances.
 
X
 
Customer Service/OTC
Principally personnel and related support costs (salaries, incentives, fringes,
travel & entertainment, computers, communications, and space & supplies) related
to customer service (order-to-cash) function. Scotts may include some of these
functions (credit, cash application, collections and claims management) as a
Finance function
Based on management’s assessment of % of time support function groups spend on
Roundup activities as agreed upon in the Annual Business Plan
 
X
 
MAT-Administration
Personnel and related support costs (salaries, incentives, fringes, travel &
entertainment, computers, communications, and space & supplies) of the general
and administrative functions supporting the business unit, part of whose
responsibility includes managing the L&G Roundup brand. Also includes other
general and administrative support costs necessary to run the business unit, not
otherwise assigned.
 
 
 
 
SVP and general management
Primarily personnel and related support costs (salaries, incentives, fringes,
travel & entertainment, computers, communications, and space & supplies) of the
business unit general management group. Also includes general costs of operating
the business unit not otherwise assigned or classified
Direct for Roundup assigned employees, including reasonable charges for fringe
benefits and related support costs.
Scotts costs will be allocated based on agreed to % of actual business unit
general support costs
 
X
X






--------------------------------------------------------------------------------

Schedule 3.3(c)
Monsanto and Scotts Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods
         Allocations
Schedule 3.3(c)
9 of 13







The Determination/Allocation Method for the Revenue/Expense Categories set forth
on this Schedule 3.3(c)
will be reviewed and approved through the Annual Business Plan
 
 
 
Anticipated Source
Revenue/Expense Category
Definition
Determination/Allocation Method
Roundup
SMG
MTC
Information technology
Personnel and related support costs (salaries, incentives, fringes, travel &
entertainment, computers, communications, and space & supplies) of the
information technology function supporting the business unit which manages the
L&G Roundup brand. Costs also include depreciation and annual software license
fees, hardware depreciation and rental, outside service fees and contracts and
other non-personnel costs associated with operating the information technology
group.
Scotts costs will be allocated based on agreed to % of actual business unit
information technology costs, net of developmental costs, but including service
costs
 
X
 
Finance and accounting
Personnel and related support costs (salaries, incentives, fringes, travel &
entertainment, computers, communications, and space & supplies) of the finance
and accounting functions supporting the business unit which manages the L&G
Roundup brand. Functions include financial planning and analysis, general
accounting, order-to-cash functions assigned to finance, accounts payable and
payroll. Costs will also include internal and external audit Tees, specialized
IT services, and corporate treasury, tax and controllership functions.
Direct for Roundup seconded people, including reasonable charges for fringe
benefits and related support costs.
Scotts costs will be allocated based on agreed to % of actual business unit
finance and accounting costs
 
X
X






--------------------------------------------------------------------------------

Schedule 3.3(c)
Monsanto and Scotts Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods
         Allocations
Schedule 3.3(c)
10 of 13







The Determination/Allocation Method for the Revenue/Expense Categories set forth
on this Schedule 3.3(c)
will be reviewed and approved through the Annual Business Plan
 
 
 
Anticipated Source
Revenue/Expense Category
Definition
Determination/Allocation Method
Roundup
SMG
MTC
Human resources
Personnel and related support costs (salaries, incentives, fringes, travel &
entertainment, computers, communications, and space & supplies) of the human
resource function supporting the business unit which manages the L&G Roundup
brand. Costs also include external fees and consulting related to human resource
matters not assigned to other functional areas.
Scotts costs will be allocated based on agreed to % of headcount for actual
business unit related human resource costs
 
X
 
Site/administrative services
Costs associated with procuring and maintaining general office space, not
otherwise assigned to functional areas. Costs include lease/rental fees, heating
and cooling, lighting, telecommunications, general and grounds maintenance,
amortization of leasehold improvements, and depreciation of furniture and
fixtures. Will also include personnel costs to manage these functions.
Scotts costs will be allocated based on agreed to % of headcount for actual
business unit site/administrative service costs
 
X
 
Legal services
Primarily personnel and related support costs (salaries, incentives, fringes,
travel & entertainment, computers, communications, and space & supplies) of the
legal services group supporting the business unit which manages the L&G Roundup
brand. Also includes other expenses of maintaining in-house legal counsel and
any outside attorney’s fees for work on the L&G Roundup brand.
Direct for specific outside legal fees and services. Scotts costs will be
allocated based on agreed to % of actual business unit general legal costs
X
X
 






--------------------------------------------------------------------------------

Schedule 3.3(c)
Monsanto and Scotts Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods
         Allocations
Schedule 3.3(c)
11 of 13







The Determination/Allocation Method for the Revenue/Expense Categories set forth
on this Schedule 3.3(c)
will be reviewed and approved through the Annual Business Plan
 
 
 
Anticipated Source
Revenue/Expense Category
Definition
Determination/Allocation Method
Roundup
SMG
MTC
Scotts or Monsanto corporate services
Any other Scotts or Monsanto corporate services used to support the L&G Roundup
brand, not otherwise assigned to a functional area.
If the business unit managing the L&G Roundup brand uses services supplied by
either Scotts or Monsanto, either party has the right to bill for such services,
provided the cost of such services was agreed to in advance by business unit
management. Allocation of such services to the L&G Roundup business will be
based on agreed to % of the actual costs billed to the business unit.
 
X
X
MAT-Technical
Functional areas responsible for product development, product registration and
regulatory activities, field research and environmental matters.
 
 
 
 
Product development
Personnel and related support costs (salaries, incentives, fringes, travel &
entertainment, computers, communications, and space & supplies) of the product
development group supporting the business unit which manages the L&G Roundup
brand. Also includes other expenses related to product development work on the
L&G Roundup brand.
Direct for Roundup assigned employees, including reasonable charges for fringe
benefits and related support costs. Direct for specific outside services related
to L&G Roundup product development. Scotts costs will be allocated based on
agreed to % of actual business unit general product development costs.
X
X
X






--------------------------------------------------------------------------------

Schedule 3.3(c)
Monsanto and Scotts Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods
         Allocations
Schedule 3.3(c)
12 of 13







The Determination/Allocation Method for the Revenue/Expense Categories set forth
on this Schedule 3.3(c)
will be reviewed and approved through the Annual Business Plan
 
 
 
Anticipated Source
Revenue/Expense Category
Definition
Determination/Allocation Method
Roundup
SMG
MTC
Registration and regulatory
Product registration fees, tonnage taxes and other direct regulatory costs.
Personnel and related support costs (salaries, incentives, fringes, travel &
entertainment, computers, communications, and space & supplies) of the
registrations and regulatory group supporting the business unit which manages
the L&G Roundup brand.
Direct for Roundup assigned employees, including reasonable charges for fringe
benefits and related support costs. Direct for product registrations and
regulatory activities specifically identified to L&G Roundup. Scotts costs will
be allocated based on agreed to % of actual business unit general registration
and regulatory costs.
X
X
X
Field research
Personnel and related support costs (salaries, incentives, fringes, travel &
entertainment, computers, communications, and space & supplies) of the field
research group supporting the business unit which manages the L&G Roundup brand.
Also includes other expenses related to field research activities on the L&G
Roundup brand.
Direct for field research activities specifically identified to L&G Roundup.
Scotts costs will be allocated based on agreed to % of actual business unit
general field research costs.
X
X
 
Environmental engineering
Personnel and related support costs (salaries, incentives, fringes, travel &
entertainment, computers, communications, and space & supplies) of the
environmental engineering group supporting the business unit which manages the
L&G Roundup brand. Also includes other expenses related to environmental
engineering activities on the L&G Roundup brand.
Direct for environmental engineering activities specifically identified to L&G
Roundup. Scotts costs will be allocated based on agreed to % of actual business
unit general environmental engineering costs.
X
X
 
Other (income) and expense
Other (income) and expense items generally accepted as being included in
determining operating income
 
 
 
 
Foreign exchange
Income statement impact of foreign exchange activities and translating the
results of foreign operations into U.S. dollars.
Direct
X
 
 






--------------------------------------------------------------------------------

Schedule 3.3(c)
Monsanto and Scotts Exclusive Agency and Marketing Agreement for Roundup
Income Statement Definitions and Allocation Methods
         Allocations
Schedule 3.3(c)
13 of 13







The Determination/Allocation Method for the Revenue/Expense Categories set forth
on this Schedule 3.3(c)
will be reviewed and approved through the Annual Business Plan
 
 
 
Anticipated Source
Revenue/Expense Category
Definition
Determination/Allocation Method
Roundup
SMG
MTC
Royalty (income)/expense
(Income) or expense associated with licensing the L&G Roundup name in the
markets included in the agency agreement
Direct
X
 
 
Fixed asset write-downs and disposals
The net book value and associated costs related to fixed asset write-downs and
disposals
Direct
X
 
 
Other
Any other items reasonably included in determining EBITA/operating profit, not
otherwise classified
Direct
X
 
 
EBITA/Operation profit
Earnings before interest, taxes and amortization. Excludes interest expense,
income and franchise taxes, amortization of intangible property, agreed upon
non-recurring items, and pre-agreement legal, environmental and other
contingencies above the defined amount.
 
 
 
 








--------------------------------------------------------------------------------








SCHEDULE 4.2(a)
STEERING COMMITTEE
For the Agent:
Michael Lukemire, President, Chief Operating Officer
Randy Coleman, Executive Vice President, Chief Financial Officer
For Monsanto:
Jim Guard, Global Lawn and Garden Lead
Anthony Leisure, Lawn and Garden Finance Lead











--------------------------------------------------------------------------------






SCHEDULE 6.11(a)
ADDITIONAL ROUNDUP PRODUCTS


Additional Roundup Products
Included Markets
Smith & HawkenTM Grass & Weed Killer (RTU formula: 18.75% Soybean Oil); and


Whitney FarmsTM Weed & Grass Killer (RTU formula: 18.75% Soybean Oil).
United States and its territories








--------------------------------------------------------------------------------






SCHEDULE 6.11(f)
ADDITIONAL ROUNDUP PRODUCTS TRADEMARKS


ADDITIONAL ROUNDUP PRODUCT
MARK
U.S. Application No.
 
SMITH & HAWKEN
SMITH & HAWKEN
SMITH & HAWKEN & Design
WHITNEY FARMS
77/95 1348
77/578659
85/004995
77/927438








--------------------------------------------------------------------------------






SCHEDULE 6.20
BEA PRODUCTS
PRODUCT
ASSOCIATED SKUS
ASSOCIATED EPA REGISTRATION NO.
Roundup for Lawns Bug Destroyer
4385404; 4385440; 4385524, 4385501, 4385542
239-2701
Roundup for Lawns Crabgrass Destroyer
4385606; 4386004; 4386020; 4386015
239-2740; 239-2743
Roundup for Lawns (RTU – Northern)
4385010; 4386154; 4375010; 4385048; 4375005; 4385005
2217-917
Roundup for Lawns (RTS – Northern)
5008801; 5008810
2217-918
Roundup for Lawns (Concentrate – Northern)
5008701; 5008710; 5008772
2217-918
Roundup for Lawns (RTS – Southern)
5008601; 5008610; 5008672
2217-1010
Roundup for Lawns (Concentrate – Southern)
5008401; 5008410; 5008472
2217-1010
Roundup for Lawns (RTU – Southern)
5008910; 5009010; 4386254; 5008940; 5008905; 5009005
2217-1009
Roundup – Landscape Weed Preventer
4385106; 4385203; 4385301; 4385101; 4385118; 4385201; 4385248; 4385105
538-192








